Exhibit 10.1

AMENDMENT AND RESTATEMENT AGREEMENT dated as of October 26, 2017 (this
“Agreement”), among EXPRESS SCRIPTS HOLDING COMPANY, a Delaware corporation
(“Company”), the SUBSIDIARY GUARANTORS party hereto, the LENDERS party hereto,
CITIBANK N.A. (“Citibank”), in its capacity as successor administrative agent
(the “Administrative Agent”), and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
(“Credit Suisse”), in its capacity as existing administrative agent (in such
capacity, the “Existing Administrative Agent”), relating to the Credit Agreement
dated as of April 28, 2015 (as amended prior to the date hereof, the “Existing
Credit Agreement”; and as amended and restated hereby, the “Amended Credit
Agreement”), among Company, the Lenders party thereto and the Existing
Administrative Agent.

WHEREAS, Company has requested that (i) the Persons set forth on Schedule 2.1 to
the Amended Credit Agreement (the “New Revolving Lenders”) provide revolving
commitments in an aggregate amount equal to $3,500,000,000 (the “New Revolving
Loan Commitments”) to Company and (ii) the Existing Credit Agreement be amended
as set forth herein;

WHEREAS, Company has also requested that Citibank agree to act as Administrative
Agent under the Amended Credit Agreement and the other Loan Documents;

WHEREAS, (i) the New Revolving Lenders are willing to provide the New Revolving
Loan Commitments, (ii) the Lenders party hereto, constituting the Requisite
Lenders under (and as defined in) the Existing Credit Agreement and the Amended
Credit Agreement, are willing to consent to (x) the amendments to the Existing
Credit Agreement as set forth herein and (y) the appointment of Citibank as
Administrative Agent under the Amended Credit Agreement and the other Loan
Documents, (iii) Citibank is willing to accept such appointment as
Administrative Agent and (iv) Credit Suisse has agreed to resign as Existing
Administrative Agent, in each case on the terms and subject to the conditions
set forth herein and in the Existing Credit Agreement and the Amended Credit
Agreement, as applicable;

WHEREAS, capitalized terms used but not otherwise defined in this Agreement have
the meanings specified in the Amended Credit Agreement;

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendment and Restatement of the Existing Credit Agreement. Effective
as of the Closing Date (as defined below), the Existing Credit Agreement
(including all Exhibits and Schedules thereto) is hereby amended and restated to
be in the form attached as Annex I hereto.



--------------------------------------------------------------------------------

SECTION 2. Revolving Loan Commitments.

(a) Effective as of the Closing Date, each New Revolving Lender agrees,
severally and not jointly, to provide a New Revolving Loan Commitment to Company
in the amount set forth opposite such New Revolving Lender’s name on Schedule
2.1 to the Amended Credit Agreement. The New Revolving Loan Commitments shall
constitute Revolving Loan Commitments under the Amended Credit Agreement, and
shall have the terms set forth therein. Each New Revolving Lender” shall be a
“Revolving Lender” and a “Lender” under the Amended Credit Agreement and the
other Loan Documents, and each New Revolving Lender shall have all the rights
and obligations of a “Revolving Lender” and a “Lender” holding a Revolving Loan
Commitment or a Revolving Loan under the Amended Credit Agreement and the other
Loan Documents.

(b) On the Closing Date, all Revolving Loan Commitments under (and as defined
in) the Existing Credit Agreement shall be terminated pursuant to
Section 2.4D(ii) of the Existing Credit Agreement, all prior notice of such
termination being hereby waived by the Lenders party hereto, constituting the
Requisite Lenders under (and as defined in) the Existing Credit Agreement.

SECTION 3. Resignation and Appointment of Administrative Agent. Effective as of
the Closing Date, (a) the Lenders party hereto, constituting the Requisite
Lenders (as defined in the Existing Credit Agreement and the Amended Credit
Agreement), (i) hereby accept the resignation of Credit Suisse as the Existing
Administrative Agent under the Loan Documents and (ii) hereby appoint Citibank
to act as Administrative Agent under the Amended Credit Agreement and the other
Loan Documents, (b) Company hereby consents to the appointment of Citibank to
act as Administrative Agent under the Amended Credit Agreement and the other
Loan Documents and (c) Citibank hereby accepts its appointment as Administrative
Agent under the Amended Credit Agreement and the other Loan Documents. Each of
the parties hereto hereby waives the notice requirements with respect to the
resignation of the Existing Administrative Agent set forth in Section 9.5 of the
Existing Credit Agreement or in any other Loan Document.

SECTION 4. Release of Subsidiary Guarantors. Effective as of the later of
(a) the Closing Date and (b) release of the Released Guarantors from their
guarantee obligations in respect of the Existing Senior Notes and all other
Indebtedness of Company in an aggregate principal amount of $100,000,000 or
more, (i) the Subsidiary Guarantors under (and as defined in) the Existing
Credit Agreement, other than the Subsidiary Guarantors party hereto, shall be
released from their obligations under the Subsidiary Guaranty and shall cease to
be a party thereto, (ii) the Lenders party hereto, constituting the Requisite
Lenders under (and as defined in) the Existing Credit Agreement, hereby consent
to such release and (iii) this Agreement shall constitute evidence of such
release for all purposes under the Loan Documents.

SECTION 5. Representations and Warranties. Each of Company and each Subsidiary
Guarantor represents and warrants to Administrative Agent and to each of the
Lenders, as of the Closing Date, that this Agreement has been duly authorized,
executed and delivered by Company and such Subsidiary Guarantor and constitutes
a legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally and
(ii) general equitable principles (whether considered in a proceeding in equity
or at law) and (iii) an implied covenant of good faith and fair dealing.

 

- 2 -



--------------------------------------------------------------------------------

SECTION 6. Conditions to Effectiveness of Agreement. The effectiveness of this
Agreement and the obligations of the New Revolving Lenders to provide the New
Revolving Loan Commitments shall be subject to satisfaction of each of the
conditions precedent set forth in Section 4.1 of the Amended Credit Agreement
(the date on which such conditions precedent shall have been satisfied, the
“Closing Date”).

SECTION 7. Effects of Amendment and Restatement; No Novation. The Amended Credit
Agreement shall, except as otherwise expressly set forth herein or therein,
supersede the Existing Credit Agreement from and after the Closing Date. Except
as expressly set forth herein or in the Amended Credit Agreement, neither this
Agreement nor the Amended Credit Agreement shall, by implication or otherwise,
limit, impair, constitute a waiver of, or otherwise affect the rights and
remedies of the Lenders, the Existing Administrative Agent or Administrative
Agent under any Loan Document, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in any Loan Document, all of which shall continue in full force and
effect. Nothing herein shall be deemed to entitle any Loan Party to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in any Loan Document
in similar or different circumstances. Except as expressly provided for herein
with respect to the Revolving Loan Commitments under (and as defined in) the
Existing Credit Agreement, none of (i) this Agreement, (ii) the Amended Credit
Agreement or (iii) any other Loan Document executed and delivered in connection
herewith shall constitute a novation, payment and reborrowing or complete or
partial termination of the Obligations under the Existing Credit Agreement and
the other Loan Documents as in effect prior to the Closing Date. After the
Closing Date, any reference in any Loan Document to the Existing Credit
Agreement shall be deemed to refer without further amendment to the Amended
Credit Agreement.

SECTION 8. GOVERNING LAW, JURISDICTION, WAIVER OF JURY TRIAL. THE PROVISIONS OF
SECTIONS 10.15, 10.17 and 10.18 OF THE AMENDED CREDIT AGREEMENT ARE HEREBY
INCORPORATED BY REFERENCE HEREIN, MUTATIS MUTANDIS.

SECTION 9. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. Delivery of an executed counterpart of a signature page of
this Agreement by telefacsimile or electronic transmission (in PDF format) shall
be effective as delivery of a manually executed counterpart of this Agreement.

SECTION 10. Notices. All notices, requests and demands to or upon the respective
parties hereto shall be given in the manner, and become effective, as set forth
in Section 10.8 of the Amended Credit Agreement.

 

- 3 -



--------------------------------------------------------------------------------

SECTION 11. Headings. Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.

SECTION 12. Reaffirmation. Each of the undersigned Loan Parties hereby consents
to this Agreement and the transactions contemplated thereby. Each of the
undersigned Loan Parties further (a) affirms and confirms its respective
guarantees and other obligations under the Amended Credit Agreement and each of
the other Loan Documents to which it is a party, in respect of the Obligations
and (b) agrees that, notwithstanding the effectiveness of this Agreement and the
transactions contemplated thereby, the Loan Documents to which it is a party,
and such guarantees and other obligations thereunder, shall continue to be in
full force and effect in accordance with the terms thereof.

[Remainder of page intentionally left blank.]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

EXPRESS SCRIPTS HOLDING COMPANY

By:   /s/ Timothy A. Smith   Name: Timothy A. Smith   Title: Vice President and
Treasurer EXPRESS SCRIPTS, INC. By:   /s/ Timothy A. Smith  

Name: Timothy A. Smith

 

Title: Vice President and Treasurer

MEDCO HEALTH SOLUTIONS, INC. By:   /s/ Timothy A. Smith  

Name: Timothy A. Smith

 

Title: Vice President and Treasurer



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent, a

Lender and an Issuing Bank

By:   /s/ Richard Rivera   Name: Richard Rivera   Title: Vice President

[Signature Page to Amendment to Express Scripts Holding Company Credit
Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as Existing Administrative Agent

By:   /s/ Christopher Day   Name: Christopher Day   Title: Authorized Signatory
By:   /s/ Karim Rahimtoola   Name: Karim Rahimtoola   Title: Authorized
Signatory

[Signature Page to Amendment to Express Scripts Holding Company Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

WRITTEN ABOVE RELATING TO THE

EXPRESS SCRIPTS HOLDING

COMPANY CREDIT AGREEMENT

The undersigned, by executing this signature page as a Lender agrees to the
terms of this Agreement and the transactions contemplated hereby and consents to
the amendment of the Existing Credit Agreement effected hereby.

 

Name of Lender: Wells Fargo Bank, N.A. By  

/s/ Christopher M. Johnson

  Name: Christopher M. Johnson   Title: Director

[Signature Page to Amendment to Express Scripts Holding Company Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

WRITTEN ABOVE RELATING TO THE

EXPRESS SCRIPTS HOLDING

COMPANY CREDIT AGREEMENT

The undersigned, by executing this signature page as a Lender agrees to the
terms of this Agreement and the transactions contemplated hereby and consents to
the amendment of the Existing Credit Agreement effected hereby.

 

Name of Lender: Bank of America, N.A.

By

 

/s/ Yinghua Zhang

 

Name: Yinghua Zhang

 

Title: Director

[Signature Page to Amendment to Express Scripts Holding Company Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

WRITTEN ABOVE RELATING TO THE

EXPRESS SCRIPTS HOLDING

COMPANY CREDIT AGREEMENT

The undersigned, by executing this signature page as a Lender agrees to the
terms of this Agreement and the transactions contemplated hereby and consents to
the amendment of the Existing Credit Agreement effected hereby.

 

Name of Lender: CREDIT SUISSE AG, CAYMAN

ISLANDS BRANCH

By  

/s/ Christopher Day

  Name: Christopher Day   Title: Authorized Signatory

For any Lender requiring a second signature line:

 

Name of Lender: CREDIT SUISSE AG, CAYMAN

ISLANDS BRANCH

By  

/s/ Karim Rahimtoola

  Name: Karim Rahimtoola   Title: Authorized Signatory

[Signature Page to Amendment to Express Scripts Holding Company Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

WRITTEN ABOVE RELATING TO THE

EXPRESS SCRIPTS HOLDING

COMPANY CREDIT AGREEMENT

The undersigned, by executing this signature page as a Lender agrees to the
terms of this Agreement and the transactions contemplated hereby and consents to
the amendment of the Existing Credit Agreement effected hereby.

 

Name of Lender: JPMorgan Chase Bank, N.A. By  

/s/ Krys Szremski

  Name: Krys Szremski   Title: Executive Director

[Signature Page to Amendment to Express Scripts Holding Company Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

WRITTEN ABOVE RELATING TO THE

EXPRESS SCRIPTS HOLDING

COMPANY CREDIT AGREEMENT

The undersigned, by executing this signature page as a Lender agrees to the
terms of this Agreement and the transactions contemplated hereby and consents to
the amendment of the Existing Credit Agreement effected hereby.

 

Name of Lender: MIZUHO BANK, LTD.

By  

/s/ Bertram H. Tang

 

Name: Bertram H. Tang

 

Title: Authorized Signatory

[Signature Page to Amendment to Express Scripts Holding Company Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

WRITTEN ABOVE RELATING TO THE

EXPRESS SCRIPTS HOLDING

COMPANY CREDIT AGREEMENT

The undersigned, by executing this signature page as a Lender agrees to the
terms of this Agreement and the transactions contemplated hereby and consents to
the amendment of the Existing Credit Agreement effected hereby.

 

Name of Lender: THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By  

/s/ Brian McNany

  Name: Brian McNany   Title: Director

[Signature Page to Amendment to Express Scripts Holding Company Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

WRITTEN ABOVE RELATING TO THE

EXPRESS SCRIPTS HOLDING

COMPANY CREDIT AGREEMENT

The undersigned, by executing this signature page as a Lender agrees to the
terms of this Agreement and the transactions contemplated hereby and consents to
the amendment of the Existing Credit Agreement effected hereby.

 

Name of Lender: MORGAN STANLEY BANK, N.A. By  

/s/ Michael King

  Name: Michael King   Title: Authorized Signatory

[Signature Page to Amendment to Express Scripts Holding Company Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

WRITTEN ABOVE RELATING TO THE

EXPRESS SCRIPTS HOLDING

COMPANY CREDIT AGREEMENT

The undersigned, by executing this signature page as a Lender agrees to the
terms of this Agreement and the transactions contemplated hereby and consents to
the amendment of the Existing Credit Agreement effected hereby.

 

Name of Lender: ROYAL BANK OF CANADA By  

/s/ Scott MacVicar

  Name: Scott MacVicar   Title: Authorized Signatory

[Signature Page to Amendment to Express Scripts Holding Company Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

WRITTEN ABOVE RELATING TO THE

EXPRESS SCRIPTS HOLDING

COMPANY CREDIT AGREEMENT

The undersigned, by executing this signature page as a Lender agrees to the
terms of this Agreement and the transactions contemplated hereby and consents to
the amendment of the Existing Credit Agreement effected hereby.

 

Name of Lender: CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK By  

/s/ Gordon Yip

  Name: Gordon Yip   Title: Director By  

/s/ Jill Wong

  Name: Jill Wong   Title: Director

[Signature Page to Amendment to Express Scripts Holding Company Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

WRITTEN ABOVE RELATING TO THE

EXPRESS SCRIPTS HOLDING

COMPANY CREDIT AGREEMENT

The undersigned, by executing this signature page as a Lender agrees to the
terms of this Agreement and the transactions contemplated hereby and consents to
the amendment of the Existing Credit Agreement effected hereby.

 

Name of Lender: Sumitomo Mitsui Banking Corporation By  

/s/ Katsuyuki Kubo

  Name: Katsuyuki Kubo   Title: Managing Director

[Signature Page to Amendment to Express Scripts Holding Company Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

WRITTEN ABOVE RELATING TO THE

EXPRESS SCRIPTS HOLDING

COMPANY CREDIT AGREEMENT

The undersigned, by executing this signature page as a Lender agrees to the
terms of this Agreement and the transactions contemplated hereby and consents to
the amendment of the Existing Credit Agreement effected hereby.

 

Name of Lender: SUNTRUST BANK By  

/s/ Jared Cohen

  Name: Jared Cohen   Title: Vice President

[Signature Page to Amendment to Express Scripts Holding Company Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

WRITTEN ABOVE RELATING TO THE

EXPRESS SCRIPTS HOLDING

COMPANY CREDIT AGREEMENT

The undersigned, by executing this signature page as a Lender agrees to the
terms of this Agreement and the transactions contemplated hereby and consents to
the amendment of the Existing Credit Agreement effected hereby.

 

Name of Lender: TD Bank, N.A. By  

/s/ Shivani Agarwal

  Name: Shivani Agarwal   Title: Senior Vice President

[Signature Page to Amendment to Express Scripts Holding Company Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

WRITTEN ABOVE RELATING TO THE

EXPRESS SCRIPTS HOLDING

COMPANY CREDIT AGREEMENT

The undersigned, by executing this signature page as a Lender agrees to the
terms of this Agreement and the transactions contemplated hereby and consents to
the amendment of the Existing Credit Agreement effected hereby.

 

Name of Lender: THE BANK OF NOVA SCOTIA By  

/s/ Michelle C. Phillips

  Name: Michelle C. Phillips   Title: Execution Head & Director

[Signature Page to Amendment to Express Scripts Holding Company Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

WRITTEN ABOVE RELATING TO THE

EXPRESS SCRIPTS HOLDING

COMPANY CREDIT AGREEMENT

The undersigned, by executing this signature page as a Lender agrees to the
terms of this Agreement and the transactions contemplated hereby and consents to
the amendment of the Existing Credit Agreement effected hereby.

 

Name of Lender: U.S. Bank National Association By  

/s/ David C. Mruk

  Name: David C. Mruk   Title: SVP

[Signature Page to Amendment to Express Scripts Holding Company Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

WRITTEN ABOVE RELATING TO THE

EXPRESS SCRIPTS HOLDING

COMPANY CREDIT AGREEMENT

The undersigned, by executing this signature page as a Lender agrees to the
terms of this Agreement and the transactions contemplated hereby and consents to
the amendment of the Existing Credit Agreement effected hereby.

 

Name of Lender: Bank of China, Los Angeles Branch By  

/s/ Lixin Guo

  Name: Lixin Guo   Title: SVP & Branch Manager

[Signature Page to Amendment to Express Scripts Holding Company Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

WRITTEN ABOVE RELATING TO THE

EXPRESS SCRIPTS HOLDING

COMPANY CREDIT AGREEMENT

The undersigned, by executing this signature page as a Lender agrees to the
terms of this Agreement and the transactions contemplated hereby and consents to
the amendment of the Existing Credit Agreement effected hereby.

 

Name of Lender: Branch Banking and Trust Company By  

/s/ John P. Malloy

  Name: John P. Malloy   Title: Senior Vice President

[Signature Page to Amendment to Express Scripts Holding Company Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

WRITTEN ABOVE RELATING TO THE

EXPRESS SCRIPTS HOLDING

COMPANY CREDIT AGREEMENT

The undersigned, by executing this signature page as a Lender agrees to the
terms of this Agreement and the transactions contemplated hereby and consents to
the amendment of the Existing Credit Agreement effected hereby.

 

Fifth Third Bank By  

/s/ Nathaniel E. Sher

  Name: Nathaniel E. Sher   Title: Vice President

[Signature Page to Amendment to Express Scripts Holding Company Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

WRITTEN ABOVE RELATING TO THE

EXPRESS SCRIPTS HOLDING

COMPANY CREDIT AGREEMENT

The undersigned, by executing this signature page as a Lender agrees to the
terms of this Agreement and the transactions contemplated hereby and consents to
the amendment of the Existing Credit Agreement effected hereby.

 

Name of Lender: KeyBank National Association By  

/s/ Douglas Gardner

  Name: Douglas Gardner   Title: Vice President

[Signature Page to Amendment to Express Scripts Holding Company Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

WRITTEN ABOVE RELATING TO THE

EXPRESS SCRIPTS HOLDING

COMPANY CREDIT AGREEMENT

The undersigned, by executing this signature page as a Lender agrees to the
terms of this Agreement and the transactions contemplated hereby and consents to
the amendment of the Existing Credit Agreement effected hereby.

 

PNC BANK, NATIONAL ASSOCIATION By  

/s/ Caleb A. Shapkoff

  Name: Caleb A. Shapkoff   Title: Vice President

[Signature Page to Amendment to Express Scripts Holding Company Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

WRITTEN ABOVE RELATING TO THE

EXPRESS SCRIPTS HOLDING

COMPANY CREDIT AGREEMENT

The undersigned, by executing this signature page as a Lender agrees to the
terms of this Agreement and the transactions contemplated hereby and consents to
the amendment of the Existing Credit Agreement effected hereby.

 

Name of Lender: REGIONS BANK By  

/s/ J. Michael Mauldin

  Name: J. Michael Mauldin   Title: SVP & Managing Director

[Signature Page to Amendment to Express Scripts Holding Company Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

WRITTEN ABOVE RELATING TO THE

EXPRESS SCRIPTS HOLDING

COMPANY CREDIT AGREEMENT

The undersigned, by executing this signature page as a Lender agrees to the
terms of this Agreement and the transactions contemplated hereby and consents to
the amendment of the Existing Credit Agreement effected hereby.

 

Name of Lender: The Huntington National Bank By  

/s/ Josephine Wisniewski

  Name: Josephine Wisniewski   Title: Vice President

[Signature Page to Amendment to Express Scripts Holding Company Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

WRITTEN ABOVE RELATING TO THE

EXPRESS SCRIPTS HOLDING

COMPANY CREDIT AGREEMENT

The undersigned, by executing this signature page as a Lender agrees to the
terms of this Agreement and the transactions contemplated hereby and consents to
the amendment of the Existing Credit Agreement effected hereby.

 

Name of Lender: Stifel Bank & Trust By /s/ Joseph L. Sooter,
Jr.                                              Name: Joseph L. Sooter, Jr.  
   Title: Senior Vice President

[Signature Page to Amendment to Express Scripts Holding Company Credit
Agreement]



--------------------------------------------------------------------------------

 

$6,125,000,000

CREDIT AGREEMENT

dated as of April 28, 2015,

as amended and restated as of October 26, 2017

among

EXPRESS SCRIPTS HOLDING COMPANY,

a Delaware corporation,

THE LENDERS LISTED HEREIN,

as Lenders,

and

CITIBANK, N.A.,

as Administrative Agent

 

 

CITIGROUP GLOBAL MARKETS INC.,

WELLS FARGO SECURITIES, LLC,

CREDIT SUISSE SECURITIES (USA) LLC,

JPMORGAN CHASE BANK, N.A.,

MERRILL, LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

MIZUHO BANK, LTD.,

MORGAN STANLEY SENIOR FUNDING, INC.

and

RBC CAPITAL MARKETS

as Joint Lead Arrangers and Joint Bookrunners,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

and

BANK OF AMERICA, N.A.,

CREDIT SUISSE SECURITIES AG, CAYMAN ISLANDS BRANCH,

JPMORGAN CHASE BANK, N.A.,

MIZUHO BANK, LTD.,

MORGAN STANLEY SENIOR FUNDING, INC.

and

RBC CAPITAL MARKETS

as Co-Documentation Agents

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   Section 1.   

DEFINITIONS

     2           1.1   

Certain Defined Terms

     2           1.2    Accounting Terms; Utilization of GAAP for Purposes of
Calculations Under Agreement; Pro Forma Basis for Financial Covenant
Calculations      31           1.3    Other Definitional Provisions and Rules of
Construction      32   Section 2.   

AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

     33           2.1   

Commitments; Making of Loans; the Register; Notes

     33           2.2   

Interest on the Loans

     37           2.3    Fees      42           2.4    Repayments, Prepayments
and Reductions in Commitments; General Provisions Regarding Payments      43  
        2.5    Use of Proceeds      48           2.6    Special Provisions
Governing Eurodollar Rate Loans      48           2.7    Increased Costs; Taxes;
Capital Adequacy      51           2.8    Obligation of Lenders and Issuing
Lenders to Mitigate; Replacement      57           2.9    Incremental Loan
Commitments      59           2.10    Extensions of Revolving Loan Commitment
Termination Date      60           2.11    Excluded Swap Obligations      61  
Section 3.   

LETTERS OF CREDIT

     62           3.1   

Issuance of Letters of Credit and Lenders’ Purchase of Participations Therein

     62           3.2    Letter of Credit Fees      65           3.3    Drawings
and Reimbursement of Amounts Paid Under Letters of Credit      66           3.4
   Obligations Absolute      68  

 

i



--------------------------------------------------------------------------------

        3.5    Indemnification; Nature of Issuing Lenders’ Duties      69  
        3.6    Increased Costs and Taxes Relating to Letters of Credit      71  
        3.7    Defaulting Lenders      72   Section 4.   

CONDITIONS PRECEDENT

     73           4.1    Conditions Precedent to Closing Date      73  
        4.2    Conditions to All Loans      75           4.3    Conditions to
Letters of Credit      76   Section 5.   

COMPANY’S REPRESENTATIONS AND WARRANTIES

     76           5.1   

Organization, Powers, Qualification, Good Standing, Business and Subsidiaries

     76           5.2    Authorization of Borrowing, Etc      77           5.3
   Financial Condition      78           5.4    No Material Adverse Change     
78           5.5    Title to Properties; Liens      78           5.6   
Litigation; Adverse Facts      79           5.7    Payment of Taxes      79  
        5.8    Performance of Agreements      79           5.9    Governmental
Regulation      79           5.10    Securities Activities      80  
        5.11    Employee Benefit Plans      80           5.12    Environmental
Protection      80           5.13    Employee Matters      81           5.14   
Solvency      81           5.15    Disclosure      81           5.16    OFAC   
  81           5.17    USA Patriot Act      82  

 

ii



--------------------------------------------------------------------------------

Section 6.   

COMPANY’S AFFIRMATIVE COVENANTS

     82           6.1   

Financial Statements and Other Reports

     82           6.2   

Existence, Etc.

     86           6.3   

Payment of Taxes and Claims

     86           6.4   

Maintenance of Properties; Insurance

     87           6.5   

Inspection Rights

     87           6.6   

Compliance With Laws, Etc

     87           6.7   

Environmental Claims and Violations of Environmental Laws

     88           6.8   

Execution of Subsidiary Guaranty by Certain Subsidiaries

     88           6.9   

[Reserved]

     88           6.10   

Policies and Procedures

     89   Section 7.   

COMPANY’S NEGATIVE COVENANTS

     89           7.1   

Indebtedness

     89           7.2   

Prohibition on Liens

     90           7.3   

[Reserved]

     91           7.4   

Maximum Leverage Ratio

     92           7.5   

Restriction on Fundamental Changes

     92           7.6   

Fiscal Year

     92           7.7   

Sales and Leasebacks

     93           7.8   

[Reserved]

     93           7.9   

Transactions With Shareholders and Affiliates

     93           7.10   

Conduct of Business

     93           7.11   

Use of Proceeds

     94   Section 8.   

EVENTS OF DEFAULT

     94           8.1   

Failure to Make Payments When Due

     94  

 

iii



--------------------------------------------------------------------------------

        8.2   

Default in Other Agreements

     94           8.3   

Breach of Certain Covenants

     94           8.4   

Breach of Warranty

     95           8.5   

Other Defaults Under Loan Documents

     95           8.6   

Involuntary Bankruptcy; Appointment of Receiver, Etc

     95           8.7   

Voluntary Bankruptcy; Appointment of Receiver, Etc

     96           8.8   

Judgments and Attachments

     96           8.9   

Dissolution

     96           8.10   

Employee Benefit Plans

     96           8.11   

Change in Control

     97           8.12   

Invalidity of Subsidiary Guaranty; Repudiation of Obligations

     97   Section 9.   

AGENTS

     98           9.1   

Appointment

     98           9.2   

Powers and Duties; General Immunity

     98           9.3   

Representations and Warranties; No Responsibility for Appraisal of
Creditworthiness

     100           9.4   

Right to Indemnity

     100           9.5   

Successor Agent

     100           9.6   

Guarantees

     101   Section 10.   

MISCELLANEOUS

     102           10.1   

Assignments and Participations in Loans and Letters of Credit

     102           10.2   

Expenses

     106           10.3   

Indemnity

     106           10.4   

Set-Off

     108           10.5   

Ratable Sharing

     108           10.6   

Amendments and Waivers

     109  

 

iv



--------------------------------------------------------------------------------

        10.7   

Independence of Covenants

     110           10.8   

Notices

     111           10.9   

Survival of Representations, Warranties and Agreements

     111           10.10   

Failure or Indulgence Not Waiver; Remedies Cumulative

     111           10.11   

Marshalling; Payments Set Aside

     112           10.12   

Severability

     112           10.13   

Obligations Several; Independent Nature of Lenders’ Rights

     112           10.14   

Headings

     113           10.15   

Applicable Law

     113           10.16   

Successors and Assigns

     113           10.17   

CONSENT TO JURISDICTION AND SERVICE OF PROCESS

     113           10.18   

WAIVER OF JURY TRIAL

     114           10.19   

Confidentiality

     115           10.20   

Counterparts; Effectiveness

     116           10.21   

USA Patriot Act

     116           10.22   

Defaulting Lender Cure

     116           10.23   

Absence of Fiduciary Relationship

     117           10.24   

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     117  

 

v



--------------------------------------------------------------------------------

Schedule 2.1    Commitments Schedule 5.6    Litigation Schedule 7.1   
Indebtedness Schedule 7.2    Liens Exhibit I    Form of Notice of Borrowing
Exhibit II    Form of Notice of Conversion/Continuation Exhibit III    Form of
Notice of Request to Issue Letter of Credit Exhibit IV-A    [Reserved] Exhibit
IV-B    Form of 5-Year Term Note Exhibit IV-C    Form of Revolving Note Exhibit
V    Form of Solvency Certificate Exhibit VI    Form of Compliance Certificate
Exhibit VII    Form of Assignment Agreement Exhibit VIII    Form of
Administrative Questionnaire Exhibit IX    Form of Certificate Re Non-Bank
Status Exhibit X    Form of Amended and Restated Subsidiary Guaranty

 

vi



--------------------------------------------------------------------------------

EXPRESS SCRIPTS HOLDING COMPANY

CREDIT AGREEMENT

This CREDIT AGREEMENT is dated as of April 28, 2015, and is amended and restated
as of October 26, 2017, and entered into by and among EXPRESS SCRIPTS HOLDING
COMPANY, a Delaware corporation (“Company”), THE LENDERS (as defined below) and
CITIBANK, N.A. (“Citibank”), as administrative agent (in such capacity,
“Administrative Agent”) for the Lenders.

R E C I T A L S

WHEREAS, Company, the Lenders and Credit Suisse AG, Cayman Islands Branch
(“Credit Suisse”), as administrative agent, have previously entered into a
Credit Agreement dated as of April 28, 2015 (the “Existing Credit Agreement”),
pursuant to which the Lenders (a) made (i) 5-Year Term Loans (such term, and
each other capitalized term used but not defined in these Recitals having the
meaning assigned to such term in Section 1) on the Original Closing Date in an
aggregate principal amount of $3,000,000,000, and (ii) 2-Year Term Loans on the
Original Closing Date in an aggregate principal amount of $2,500,000,000 and
(b) agreed to make Original Revolving Loans at any time and from time to time on
or after the Original Closing Date and prior to the Original Revolving Loan
Commitment Termination Date in an aggregate principal amount at any time
outstanding not in excess of $2,000,000,000;

WHEREAS, pursuant to the Amendment and Restatement Agreement on the Closing
Date, the Existing Credit Agreement will be amended and restated in the form of
this Agreement;

WHEREAS, (a) the 5-Year Term Loans made on the Original Closing Date and
outstanding on the Closing Date will remain outstanding under this Agreement,
(b) the Original Revolving Loan Commitments will terminate on the Closing Date
and (c) Company desires that the Revolving Lenders agree to make Revolving Loans
at any time and from time to time on or after the Closing Date and prior to the
Revolving Loan Commitment Termination Date in an aggregate principal amount at
any time outstanding not in excess of $3,500,000,000, the proceeds of which will
be used, (i) in the case of Revolving Loans drawn on the Closing Date, to repay
in full all Original Revolving Loans outstanding under the Existing Credit
Agreement and to pay fees and expenses related to the Transactions, and (ii) in
the case of Revolving Loans drawn on and after the Closing Date, for ongoing
working capital needs and general corporate purposes; and

WHEREAS, the Subsidiary Guarantors will guarantee the Obligations hereunder and
under the other Loan Documents pursuant to the Subsidiary Guaranty.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Company and the Lenders agree as follows:

Section 1. DEFINITIONS

1.1 Certain Defined Terms

The following terms used in this Agreement shall have the following meanings:

“2-Year Term Loans” means the term loans made by Lenders to Company pursuant to
subsection 2.1(A)(i) of the Existing Credit Agreement.

“5-Year Term Lender” means a Lender having 5-Year Term Loan Exposure.

“5-Year Term Loan Exposure” means, with respect to any Lender as of any date of
determination, the outstanding principal amount of the 5-Year Term Loans of that
Lender.

“5-Year Term Loans” means the term loans made by Lenders to Company pursuant to
subsection 2.1(A)(ii) of the Existing Credit Agreement in an initial aggregate
principal amount of $3,000,000,000. On the Closing Date, the outstanding
aggregate principal amount of the 5-Year Term Loans is $2,625,000,000.

“5-Year Term Notes” means (i) the promissory notes of Company issued pursuant to
subsection 2.1E(ii) of the Existing Credit Agreement and (ii) any promissory
notes issued by Company pursuant to the last sentence of subsection 10.1B(i) of
the Existing Credit Agreement or this Agreement in connection with assignments
of 5-Year Term Loans of any Lenders, in each case substantially in the form of
Exhibit IV-B annexed hereto, as they may be amended, supplemented or otherwise
modified from time to time.

“Account” means any account (as that term is defined in Section 9-102(a)(2) of
the UCC) arising from the sale or lease of goods or rendering of services.

“Acquisition” means the acquisition by Company or any Subsidiary of all or
substantially all of the Capital Stock of another Person or all or substantially
all the assets of, or a business line of, another Person.

 

2



--------------------------------------------------------------------------------

“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Rate Loans for
any Interest Period, an interest rate per annum equal to the product of (a) the
Eurodollar Rate in effect for such Interest Period and (b) Statutory Reserves.

“Administrative Agent” has the meaning assigned to that term in the preamble to
this Agreement; provided that, with respect to all periods prior to the Closing
Date, “Administrative Agent” means Credit Suisse.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit VIII annexed hereto or such other form as may
be provided from time to time by Administrative Agent.

“Affected Lender” has the meaning assigned to that term in subsection 2.6C.

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

“Agents” means, collectively, Administrative Agent and each financial
institution listed on the cover page of this Agreement.

“Agreement” means this Credit Agreement dated as of April 28, 2015, as amended
and restated as of October 26, 2017, as it may be further amended, supplemented
or otherwise modified from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted Eurodollar Rate
that would be applicable on such date if such date were an Interest Rate
Determination Date for a Eurodollar Rate Loan with a three-month Interest Period
(or if such day is not a Business Day, the immediately preceding Business Day)
plus 1.00%. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar Rate shall be
effective on the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted Eurodollar Rate, as the case may be.

“Alternate Base Rate Loans” means Loans bearing interest at rates determined by
reference to the Alternate Base Rate as provided in subsection 2.2A.

 

3



--------------------------------------------------------------------------------

“Alternate Base Rate Margin” has the meaning specified in subsection 2.2A.

“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of October 26, 2017, among Company, the Subsidiary Guarantors
party thereto, the Lenders party thereto, Credit Suisse, as administrative agent
under the Existing Credit Agreement, and Citibank, as Administrative Agent.

“Anti-Corruption Laws” has the meaning specified in subsection 5.17.

“Approved Fund” means, with respect to any Lender that is a fund that invests in
bank loans, any other fund that invests in bank loans and is managed by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

“Assignment Agreement” means an Assignment Agreement in substantially the form
of Exhibit VII annexed hereto or such other form as shall be approved by
Administrative Agent.

“Attributable Debt” in respect of a Sale and Leaseback Transaction means, as at
the time of determination, the present value (discounted at the rate of interest
implicit in such transaction, determined in accordance with GAAP) of the
obligations of the lessee for net rental payments during the remaining term of
the lease included in such Sale and Leaseback Transaction (including any period
for which such lease has been extended or may, at the option of the lessor, be
extended).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and Class made, converted or continued on the same date and, in the case of
Eurodollar Rate Loans, having the same Interest Period.

 

4



--------------------------------------------------------------------------------

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or the State of Missouri,
or is a day on which banking institutions located in either such jurisdiction
are authorized or required by law or other governmental action to close.

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person; provided, however, all obligations of any Person that would be treated
as financing leases for purposes of GAAP on and after the adoption of Accounting
Standards Codification (“ASC”) Topic 842—Leases shall be deemed to be Capital
Leases for purposes of all financial definitions and calculations under this
Agreement (whether or not such financing leases were in effect on such date). As
used herein, the term “Capital Lease” will include either capital or financing
leases, depending on the GAAP guidance in effect within the financial statements
at the time in which the calculation is performed.

“Capital Stock” means shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity interests in any Person, and any option, warrant or other right
entitling the holder thereof to purchase or otherwise acquire any such equity
interest (for the avoidance of doubt, Capital Stock shall not include any
treasury stock).

“Certificate Re Non-Bank Status” means a certificate substantially in the form
of Exhibit IX annexed hereto delivered by a Lender to Administrative Agent
pursuant to subsection 2.7B(iii).

“Citibank” has the meaning specified in the preamble to this Agreement.

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, 5-Year Term
Loans or Other Term Loans and, when used in reference to any Commitment, refers
to whether such Commitment is a Revolving Loan Commitment or an Incremental Term
Loan Commitment. Other Term Loans (and the related Incremental Term Loan
Commitments) made and established at different times and with different terms
shall be construed to be separate Classes hereunder.

“Closing Date” means October 26, 2017.

“Commitments” means the Revolving Loan Commitments and the Term Loan
Commitments.

 

5



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S. C. § et seq.),
as amended from time to time, and any successor statute.

“Company” shall have the meaning assigned to that term in the preamble to this
Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit VI annexed hereto delivered to Administrative Agent and Lenders by
Company pursuant to subsection 6.1(iii).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, the sum of the amounts for such
period of (i) Consolidated Net Income, (ii) total interest expense (net of
interest income), (iii) provisions for taxes based on income, (iv) total
depreciation expense, (v) total amortization expense, (vi) the aggregate amount
of all non-cash compensation charges incurred during such period arising from
the grant of or the issuance of stock, stock options or other equity awards,
(vii) any extraordinary or non-recurring non-cash charges for such period,
(viii) costs, fees, expenses and charges paid in connection with the
Transactions and (ix) other non-cash items incurred in the ordinary course of
business reducing Consolidated Net Income, less other non-cash items increasing
Consolidated Net Income, all of the foregoing as determined on a consolidated
basis for Company and its Subsidiaries in conformity with GAAP, subject to
subsection 1.2B.

“Consolidated Leverage Ratio” means the ratio of (i) Consolidated Total Debt as
of the last day of any Fiscal Quarter to (ii) Consolidated EBITDA for the
four-Fiscal Quarter period ending as of such day, subject to subsection 1.2B.

“Consolidated Net Income” means, for any period, the net income (or loss) of
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP; provided that there
shall be excluded (i) the income (or loss) of any Person (other than a
Subsidiary of Company) in which any other Person (other than Company or any of
its Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Company or any of its
Subsidiaries by such Person during such period, (ii) the income of any
Subsidiary of Company to the extent that the declaration or payment of dividends
or similar distributions by that Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Subsidiary, (iii) any after-tax gains or losses attributable to
non-ordinary asset sales or returned surplus assets of any Pension Plan,
(iv) any costs, charges and expenses related to the Company’s previously
announced “Enterprise Value” initiative, (v) integration costs and expenses
(including, without limitation, severance and shut-down costs) in connection
with (x)

 

6



--------------------------------------------------------------------------------

the acquisition of Medco and (y) any other Acquisition, (vi) the amount of
expected cost savings and other operating expense reductions relating to any
completed Acquisition that are reasonably identifiable, factually supportable
and projected by Company in good faith to be realized (calculated on a pro forma
basis as though such items had been realized on the first day of such period but
without duplication of cost savings and operating expense reductions actually
realized and reflected during such period) within 12 months after the
consummation of such Acquisition, (vii) any costs, fees, expenses and charges
paid in connection with any Acquisitions, Investments, dispositions, issuances
or incurrences of Indebtedness, issuances of Capital Stock or refinancing
transactions and modifications of Indebtedness, in each case, to the extent
permitted under the Loan Documents and regardless of whether consummated, and
(viii) any unusual and non-recurring charges, in the case of clause (v)(y),
clause (vi), and this clause (viii) in an amount of up to 10% of Consolidated
EBITDA (such percentage of Consolidated EBITDA to be measured prior to giving
effect to the exclusions referenced in clause (v)(y), clause (vi), and this
clause (viii)) for the relevant period. Notwithstanding the foregoing, solely
for purposes of determining the Consolidated Leverage Ratio for purposes of
Section 2.2A(i), “Consolidated Net Income” shall have the meaning assigned to
such term in the Existing Credit Agreement.

“Consolidated Net Worth” means, as at any date of determination, the sum of the
Capital Stock and additional paid-in capital plus retained earnings (or minus
accumulated deficits) of Company and its Subsidiaries on a consolidated basis,
in each case determined in conformity with GAAP, subject to subsection 1.2B.

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Company and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP, excluding, to the
extent included therein, (x) the face amount of any Letters of Credit issued
under this Agreement and any letters of credit issued under the Existing Credit
Agreement, in each case except to the extent of any unreimbursed drawings
thereunder and (y) obligations incurred under any derivatives transaction
entered into in the ordinary course of business pursuant to Hedge Agreements.
Notwithstanding the foregoing and solely for the purposes of determining
Consolidated Total Debt, the aggregate principal amount of Indebtedness that is
incurred by Company or any of its Subsidiaries in order to consummate an
Acquisition permitted by this Agreement shall be reduced (but not below zero) by
the amount of unencumbered cash and cash equivalents on hand at the issuer of
such Indebtedness with respect to any date of determination that occurs on or
after the incurrence of such Indebtedness and prior to the consummation of such
Acquisition.

“Contingent Obligation”, as applied to any Person, means any direct or indirect
contingent liability of that Person (i) with respect to any Indebtedness, lease,
dividend or other obligation of another if the primary purpose or intent thereof
by the Person incurring the Contingent Obligation is to provide assurance to the
obligee of such obligation of another that such obligation of another will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such obligation will be protected (in whole or in
part) against loss in respect thereof, (ii) with respect to any letter of credit
issued for the account of that Person or as to which that Person is otherwise
liable for reimbursement of drawings or (iii)

 

7



--------------------------------------------------------------------------------

under Hedge Agreements. Contingent Obligations shall include (a) the direct or
indirect guaranty, endorsement (otherwise than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by such Person of the obligation of another, (b) the obligation to make
take-or-pay or similar payments if required regardless of non-performance by any
other party or parties to an agreement, and (c) any liability of such Person for
the obligation of another through any agreement (X) to purchase, repurchase or
otherwise acquire such obligation or any security therefor, or to provide funds
for the payment or discharge of such obligation (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise) or (Y) to
maintain the solvency or any balance sheet item, level of income or financial
condition of another if, in the case of any agreement described under subclause
(X) or (Y) of this sentence, the primary purpose or intent thereof is as
described in clause (i) of the preceding sentence. The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guaranteed or
otherwise supported or, if less, the amount to which such Contingent Obligation
is specifically limited.

“Contractual Obligation”, as applied to any Person, means any Security issued by
that Person or any material indenture, mortgage, deed of trust, contract,
undertaking, agreement or other instrument to which that Person is a party or by
which it or any of its properties is bound or to which it or any of its
properties is subject.

“Credit Ratings” means, as of any date of determination, the ratings assigned to
Company’s senior unsecured non-credit-enhanced long-term debt by S&P and/or
Moody’s, as applicable, in effect on such date.

“Credit Suisse” has the meaning specified in the Recitals.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement to which Company or any of its Subsidiaries is a party.

“Declining Lender” has the meaning specified in subsection 2.10.

“Defaulting Lender” means any Lender as reasonably determined by Administrative
Agent, that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three Business Days of the date required to be funded
by it hereunder unless such Lender notifies Administrative Agent and Company in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (which conditions precedent, together
with the applicable default, if any, shall be specifically identified in such
writing) has not been satisfied, (b) notified Company, Administrative Agent,
Issuing Lender or any Lender in writing that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement (unless such writing or public statement states
that such position is based on such Lender’s determination that a condition
precedent to funding (which condition precedent, together with the applicable
default, if any, shall be specifically identified in such writing or public
statement) cannot be satisfied) or

 

8



--------------------------------------------------------------------------------

generally under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after request by Administrative Agent
(which request has been made based on Administrative Agent’s reasonable belief
that such Lender may not fulfill its funding obligation), to confirm that it
will comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by Administrative
Agent and Company), (d) otherwise failed to pay over to Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute, or (e) (i) become or is insolvent or has a parent company that has
become or is insolvent, (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, custodian or similar
entity appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee, custodian
or similar entity appointed for it, or has taken any action in furtherance of,
or indicating its consent to, approval of or acquiescence in any such proceeding
or appointment or (iii) become, or has a parent company that has become, the
subject of a Bail-In Action. Notwithstanding the foregoing, no Lender shall be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in such Lender or a parent company thereof by a Governmental Authority
or an instrumentality thereof or the exercise of control over such Lender or a
parent company thereof by a Governmental Authority or an instrumentality
thereof, unless such ownership or acquisition results in or provides such Lender
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permits
such Lender (or such Governmental Authority or instrumentality thereof) to
reject, repudiate, disavow or disaffirm any contracts or agreements entered into
by such Lender.

“Dollars” and the sign “$” mean the lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary of Company organized under the laws
of any jurisdiction within the United States of America; provided, that no such
Subsidiary shall be a Domestic Subsidiary if it (1) is a direct or indirect
Subsidiary of a Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Internal Revenue Code or (2) owns (directly or
through one or more entities that are disregarded for United States federal
income tax purposes) no material assets other than equity in one or more
Subsidiaries that are “controlled foreign corporations” within the meaning of
Section 957 of the Internal Revenue Code).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

9



--------------------------------------------------------------------------------

“EEA Member Country” means (a) any of the member states of the European Union,
(b) Iceland, (c) Liechtenstein and (d) Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (A) (i) a commercial bank organized under the laws of
the United States or any state thereof; (ii) a savings and loan association or
savings bank organized under the laws of the United States or any state thereof;
(iii) a commercial bank organized under the laws of any other country or a
political subdivision thereof; provided that (x) such bank is acting through a
branch or agency located in the United States or (y) such bank is organized
under the laws of a country that is a member of the Organization for Economic
Cooperation and Development or a political subdivision of such country; and
(iv) any other entity which is an “accredited investor” (as defined in
Regulation D under the Securities Act) which extends credit or buys loans as one
of its businesses including insurance companies, funds and lease financing
companies; and (B) any Lender and any Affiliate or Approved Fund of any Lender
or an SPV; provided that neither Company nor any Affiliate of Company shall be
an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to by
Company or any of its Subsidiaries or for which Company or any of its
Subsidiaries could have any liability by reason of its relationship with an
ERISA Affiliate.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), in each case in writing, by any
Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law,
(ii) in connection with any Hazardous Materials, or (iii) in connection with any
actual or alleged damage, injury, threat or harm to health or safety, as
relating to the environment, natural resources or the environment.

“Environmental Laws” means any and all current or future statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
binding requirements of governmental authorities relating to (i) environmental
matters, (ii) any activity, event or occurrence involving Hazardous Materials,
or (iii) occupational safety and health, industrial hygiene, land use or, as
relating to the environment, the protection of human, plant or animal health or
welfare, in any manner applicable to Company or any of its Subsidiaries or any
Facility, including the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous Materials Transportation
Act (49 U.S.C. § 1801 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Federal Water Pollution Control Act (33 U.S.C. §
1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.),

 

10



--------------------------------------------------------------------------------

the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Federal
Insecticide, Fungicide and Rodenticide Act (7 U.S.C. § 136 et seq.), the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), the Oil Pollution
Act (33 U.S.C. § 2701 et seq.) and the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. § 11001 et seq.), each as amended or supplemented,
any analogous present or future state or local statutes or laws, and any
regulations promulgated pursuant to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is a
member.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code) or the failure to make by its due date any required contribution to a
Multiemployer Plan; (iii) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (iv) the
withdrawal by Company, any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan, in either case resulting in liability
pursuant to Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of
proceedings to terminate any Pension Plan, or the occurrence of any event or
condition which would constitute grounds under ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (vi) the
imposition of liability on Company, any of its Subsidiaries or any of their
respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by
reason of the application of Section 4212(c) of ERISA; (vii) the withdrawal of
Company, any of its Subsidiaries or any of their respective ERISA Affiliates in
a complete or partial withdrawal (within the meaning of Sections 4203 and 4205
of ERISA) from any Multiemployer Plan that results in liability to any of them
therefor, or the receipt by Company, any of its Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it definitively intends to terminate or has terminated under Section 4041A or
4042 of ERISA; (viii) receipt from the Internal Revenue Service of a final
determination or definitive notice of the failure of any Pension Plan (or any
other Employee Benefit Plan intended to be qualified under Section

 

11



--------------------------------------------------------------------------------

401(a) of the Internal Revenue Code) to qualify under Section 401(a) of the
Internal Revenue Code, or of the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; (ix) the imposition of a Lien pursuant to
Section 401(a)(29) or 412(n) of the Internal Revenue Code or pursuant to ERISA
with respect to any Pension Plan; provided that such imposition is not otherwise
a “reportable event.”; (x) a determination that any Pension Plan is, or is
expected to be, in “at risk” status (as defined in Section 430(i)(4) of the
Internal Revenue Code or Section 303(i)(4) of ERISA; (xi) receipt of notice by
Company, any of its Subsidiaries or any of their ERISA Affiliates of a
determination that a Multiemployer Plan is, or is expected to be, in
“endangered” or “critical” status (as defined in Section 432 of the Internal
Revenue Code or Section 305 of ERISA; or (xii) the occurrence of a non-exempt
“prohibited transaction” (as defined in Section 4975 of the Internal Revenue
Code or Section 406 of ERISA) with respect to which Company, any of its
Subsidiaries or any of their ERISA Affiliates is a “disqualified person” (as
defined in Section 4975 of the Internal Revenue Code) or a “party in interest”
(as defined in Section 406 of ERISA) or could otherwise be liable.

“ESI” means Express Scripts, Inc., a Delaware corporation.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Business Day” means any day (i) excluding Saturday, Sunday and any
day that is a legal holiday under the laws of the State of New York or is a day
on which banking institutions located in such State are authorized or required
by law, or other governmental action to close and (ii) on which commercial banks
are open for international business (including dealings in Dollar deposits) in
London.

“Eurodollar Rate” shall mean, with respect to any Borrowing of Eurodollar Rate
Loans for any Interest Period, the rate per annum determined by Administrative
Agent at approximately 11:00 a.m., London time, on the date which is two
Eurodollar Business Days prior to the beginning of such Interest Period by
reference to the ICE Benchmark Administration Interest Settlement Rates for
deposits in Dollars (as published by Reuters or any other service selected by
Administrative Agent that has been nominated by the ICE Benchmark Administration
Limited as an authorized information vendor for the purpose of displaying such
rates, in each case, the “Screen Rate”) for a period equal to such Interest
Period; provided that, if such rate is not available at such time for such
Interest Period (an “Impacted Interest Period”) for any reason, the “Eurodollar
Rate” shall be the Interpolated Rate; provided further that, to the extent that
an interest rate is not ascertainable pursuant to the foregoing provisions of
this definition for any Interest Period, then the “Eurodollar Rate” shall mean
(x) such other interbank rate with respect to such Interest Period set forth by
any authorized service selected by Administrative Agent that reflects an
alternative index rate widely recognized in the U.S. syndicated loan market as
the successor to the ICE Benchmark Administration Interest

 

12



--------------------------------------------------------------------------------

Settlement Rates for deposits in such currency or (y) if there is no such
authorized service with respect to an alternative index rate widely recognized
as the successor to the ICE Benchmark Administration Interest Settlement Rates
for deposits in such currency, such other index rate as may be agreed to by
Administrative Agent and Company with the consent of the Requisite Lenders;
provided, further, that the Eurodollar Rate with respect to any Loans shall be
deemed to be not less than 0.00% per annum.

“Eurodollar Rate Loans” means Loans bearing interest at rates determined by
reference to the Adjusted Eurodollar Rate as provided in subsection 2.2A.

“Eurodollar Rate Margin” has the meaning specified in subsection 2.2A.

“Event of Default” means each of the events set forth in Section 8.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Subsidiary
Guaranty of such Subsidiary Guarantor of, or the grant by such Subsidiary
Guarantor of a security interest to secure, such Swap Obligation (or any
Subsidiary Guaranty thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Subsidiary Guarantor’s failure for any reason not to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act at the time the
Subsidiary Guaranty of such Subsidiary Guarantor becomes effective with respect
to such related Swap Obligation.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to any
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profit Taxes that are, in each case, (i) Taxes on
Overall Net Income of such Recipient or (ii) Other Connection Taxes, (b) in the
case of a Lender, U.S. federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in such Loan or Commitment (other than pursuant to
an assignment requested by Company under Section 2.7(B) or 10.6(B)) or (ii) such
Lender changes its lending office, except in the case to the extent that,
pursuant to Section 2.7, amounts with respect to such Taxes were payable either
to the Lender’s assignor immediately before such Lender acquired the applicable
interest in such Loan or Commitment or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to satisfy the requirements of Section 2.7(B)(iii) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 

13



--------------------------------------------------------------------------------

“Existing Credit Agreement” has the meaning specified in the Recitals.

“Existing Letter of Credit” has the meaning specified in subsection 3.1B(i).

“Existing Senior Notes” means each series of senior notes of Company, ESI or
Medco (a) outstanding on the Closing Date and (b) guaranteed by one or more
Released Guarantors.

“Existing Senior Notes Indentures” means each indenture pursuant to which
Existing Senior Notes are outstanding.

“Extending Lender” has the meaning specified in subsection 2.10.

“Extension Effective Date” has the meaning specified in subsection 2.10.

“Extension Request Date” has the meaning specified in subsection 2.10.

“Facility” means any and all real property (including all buildings, fixtures or
other improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Company or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

“FATCA” means Section 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authority and implementing such sections of the Internal Revenue
Code.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day which is a Business Day, the average
of the quotations for such day on such transactions received by Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided, that the Federal Funds Effective Rate with respect to any Loans shall
be deemed to be not less than 0.00% per annum.

 

14



--------------------------------------------------------------------------------

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Company and its Subsidiaries ending on
December 31 of each calendar year.

“Funding and Payment Office” means (i) the office of Administrative Agent
located at Citibank, N.A., Building #3, 1615 Brett Road. New Castle, DE 19720 or
(ii) such other office of Administrative Agent as may from time to time
hereafter be designated as such in a written notice delivered by Administrative
Agent to Company and each Lender.

“Funding Date” means the date of the funding of a Loan.

“GAAP” means, subject to the limitations on the application thereof set forth in
subsection 1.2, generally accepted accounting principles set forth in opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
in each case as the same are applicable to the circumstances as of the date of
determination; provided that, if Company notifies Administrative Agent that
Company requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if Administrative Agent requests an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until the earliest of (i) the withdrawal of such notice or (ii) the amendment of
such provision in accordance herewith.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Granting Lender” has the meaning given such term in subsection 10.1E.

 

15



--------------------------------------------------------------------------------

“Guaranteed Hedge Agreement Counterparty” has the meaning given such term in the
definition of the term “Loan Documents”.

“Hazardous Materials” means (i) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, “acutely hazardous
waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (ii) any oil, petroleum, petroleum fraction or
petroleum derived substance; (iii) any drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (iv) any flammable substances or
explosives; (v) any radioactive materials; (vi) any friable asbestos-containing
materials; (vii) urea formaldehyde foam insulation; (viii) electrical equipment
which contains any oil or dielectric fluid containing polychlorinated biphenyls;
(ix) pesticides; and (x) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority pursuant
to Environmental Laws.

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
designed to hedge against fluctuations in interest rates or currency values,
respectively.

“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to Administrative Agent, among
Company, Administrative Agent and one or more Incremental Lenders.

“Incremental Lender” means an Incremental Term Loan Lender or an Incremental
Revolving Lender.

“Incremental Loan Commitment” means an Incremental Term Loan Commitment or an
Incremental Revolving Loan Commitment.

“Incremental Revolving Lender” means a Person providing an Incremental Revolving
Loan Commitment.

“Incremental Revolving Loan Commitment” means any additional Revolving Loan
Commitment provided pursuant to subsection 2.9.

 

16



--------------------------------------------------------------------------------

“Incremental Term Loan” means any term loans made by Lenders to Company pursuant
to subsection 2.1A(iii). Incremental Term Loans may be made in the form of
additional or incremental 5-Year Term Loans or, to the extent permitted by
subsection 2.9 and provided for in the relevant Incremental Assumption
Agreement, Other Term Loans.

“Incremental Term Loan Commitment” means any additional or incremental Term Loan
Commitment provided pursuant to subsection 2.9.

“Incremental Term Loan Lender” means a Person providing an Incremental Term Loan
Commitment or holding an Incremental Term Loan.

“Indebtedness”, as applied to any Person, means (i) all indebtedness for
borrowed money, (ii) that portion of obligations with respect to Capital Leases
that is properly classified as a liability on a balance sheet in conformity with
GAAP, (iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money, (iv) any obligation
owed for all or any part of the deferred purchase price of property or services
(excluding any such obligations incurred under ERISA), which purchase price is
(a) due more than six months from the date of incurrence of the obligation in
respect thereof or (b) evidenced by a note or similar written instrument, and
(v) all indebtedness of the types described in clauses (i) through (iv) of this
definition secured by any Lien on any property or asset owned or held by that
Person regardless of whether the indebtedness secured thereby shall have been
assumed by that Person or is nonrecourse to the credit of that Person.
Obligations under Interest Rate Agreements and Currency Agreements constitute
(X) in the case of Hedge Agreements, Contingent Obligations, and (Y) in all
other cases, Investments, and in neither case constitute Indebtedness.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning assigned to that term in subsection 10.3.

“Insurance Subsidiary” means each Subsidiary of Company that engages primarily
in insurance-related activities that are connected with the business of Company
or one or more of its Subsidiaries (including in connection with the Medicare
Part D prescription drug benefit program) and identified in writing by Company
to Administrative Agent as an “Insurance Subsidiary”.

 

17



--------------------------------------------------------------------------------

“Interest Payment Date” means (i) with respect to any Alternate Base Rate Loan,
the last Business Day of March, June, September and December of each year,
commencing on the first such day after the Closing Date, and (ii) with respect
to any Eurodollar Rate Loan, the last day of each Interest Period applicable to
such Loan; provided that in the case of each Interest Period of longer than
three months, “Interest Payment Date” shall also include each date that is three
months, or an integral multiple thereof, after the commencement of such Interest
Period.

“Interest Period” has the meaning assigned to that term in subsection 2.2B.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement to which Company or any of its Subsidiaries is a party.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the second Eurodollar Business Day prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Interpolated Rate” means, at any time, the rate per annum determined by
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Screen Rate for the longest period (for which that
Screen Rate is available in Dollars) that is shorter than the Impacted Interest
Period and (b) the Screen Rate for the shortest period (for which that Screen
Rate is available for Dollars) that exceeds the Impacted Interest Period, in
each case, at such time; provided that if the Interpolated Rate shall be less
than 0.00%, such rate shall be deemed to be 0.00% for purposes of this
Agreement.

“Investment” means (i) any direct or indirect purchase or other acquisition by
Company or any of its Subsidiaries of, or of a beneficial interest in, any
Securities of any other Person (other than a Person that immediately prior to
such purchase or acquisition was a Subsidiary of Company and so long as such
Person remains a Subsidiary of Company), (ii) any direct or indirect loan,
advance (other than advances to employees for moving, entertainment and travel
expenses, drawing accounts and similar expenditures in the ordinary course of
business) or capital contribution by Company or any of its Subsidiaries to any
other Person (other than Company or a Subsidiary of Company), including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business, or (iii) Interest Rate Agreements or Currency Agreements not
constituting Hedge Agreements. The amount of any Investment shall be the
original cost of such Investment plus the cost of all additions thereto, without
any adjustments for increases or decreases in value, or write-ups, write-downs
or write-offs with respect to such Investment.

 

18



--------------------------------------------------------------------------------

“Issuing Lender” means, with respect to any Letter of Credit, subject to
subsection 3.1, each of (a) Citibank and Wells Fargo and (b) any Lender having a
Revolving Loan Commitment selected by Company and reasonably acceptable to
Administrative Agent, which other Lender has agreed in its sole discretion to
act as issuer of the applicable Letter of Credit; with respect to any Letter of
Credit, the term “Issuing Lender” shall mean the Issuing Lender with respect to
such Letter of Credit.

“Joint Lead Arrangers” has the meaning assigned to that term on the cover page
of this Agreement.

“Lender” and “Lenders” means the persons identified as “Lenders” and listed on
Schedule 2.1 annexed hereto and the Incremental Lenders, together with their
successors and permitted assigns pursuant to subsection 10.1, and the term
“Lenders” shall include Incremental Lenders unless the context otherwise
requires; provided that the term “Lenders”, when used in the context of a
particular Commitment, shall mean Lenders having that Commitment.

“Letter of Credit” or “Letters of Credit” means any Letter of Credit issued,
deemed issued (in the case of Existing Letter of Credit) or to be issued by an
Issuing Lender for the account of Company pursuant to subsection 3.1.

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is or at any time thereafter may become
available for drawing under all Letters of Credit then outstanding plus (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing
Lenders and not theretofore reimbursed by Company (including, without
duplication, any such reimbursement out of the proceeds of Revolving Loans
pursuant to subsection 3.3B). The Letter of Credit Usage of any Revolving Lender
at any time shall be such Lender’s Pro Rata Share of the aggregate Letter of
Credit Usage at such time.

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

“Limited Condition Acquisition” means an Acquisition that is not conditioned on
the obtaining of any financing.

“Loan” or “Loans” means one or more of the Term Loans or Revolving Loans or any
combination thereof.

 

19



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Amendment and Restatement Agreement,
the Notes, the Letters of Credit (and any applications for, or reimbursement
agreements or other documents or certificates executed by Company in favor of an
Issuing Lender relating to, the Letters of Credit), the Subsidiary Guaranties,
any Incremental Assumption Agreement and any Hedge Agreements (i) in effect on
the Closing Date and with a counterparty that, on the Closing Date, is an Agent,
a Lender or any Affiliate of an Agent or a Lender or (ii) entered into on or
after the Closing Date with a counterparty that, at the time such Hedge
Agreement is entered into, is an Agent, a Lender or any Affiliate of an Agent or
a Lender (any such counterparty described in the foregoing clauses (i) and (ii),
a “Guaranteed Hedge Agreement Counterparty”).

“Loan Party” means each of Company and any Subsidiary Guarantor, and “Loan
Parties” means all such Persons, collectively.

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

“Material Adverse Effect” means (i) a material adverse effect upon the business,
assets, financial position, operations, or results of operations of Company and
its Subsidiaries taken as a whole or (ii) the material impairment of the ability
of any Loan Party to perform, or of Administrative Agent or Lenders to enforce,
the Obligations.

“Medco” means Medco Health Solutions, Inc., a Delaware corporation.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“New Lender” has the meaning specified in subsection 2.10.

“Non-Defaulting Lender” means, at any time, any Revolving Lender that is not a
Defaulting Lender at such time.

“Non-US Lender” has the meaning assigned to that term in subsection
2.7B(iii)(a).

“Notes” means one or more of the Term Notes or Revolving Notes or any
combination thereof.

 

20



--------------------------------------------------------------------------------

“Notice of Borrowing” means a notice substantially in the form of Exhibit I
annexed hereto delivered by Company to Administrative Agent pursuant to
subsection 2.1B with respect to a proposed borrowing.

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit II annexed hereto delivered by Company to Administrative Agent pursuant
to subsection 2.2D with respect to a proposed conversion or continuation of the
applicable basis for determining the interest rate with respect to the Loans
specified therein.

“Notice of Request to Issue Letter of Credit” means a notice substantially in
the form of Exhibit III annexed hereto delivered by Company to Issuing Lender
and Administrative Agent pursuant to subsection 3.1B(i) with respect to a
proposed issuance of a Letter of Credit.

“Obligations” means all obligations, including obligations under Interest Rate
Agreements and Currency Agreements and in respect of credit cards, purchasing
cards and other treasury management services (collectively, “Treasury Management
Services”), of every nature of each Loan Party from time to time owed to
Administrative Agent, any Lender and affiliates of Administrative Agent or any
Lender (including any Guaranteed Hedge Agreement Counterparty) or any of them
under the Loan Documents, whether for principal, interest (including any
interest accruing after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or like proceeding relating to
Company, whether or not a claim for post-filing or post-petition is allowed in
such proceedings), reimbursement of amounts drawn under Letters of Credit, fees,
expenses, indemnification or otherwise, whether direct or indirect, absolute or
contingent, liquidated or unliquidated, now existing or hereafter arising
hereunder or thereunder and all obligations incurred in connection with
collecting and enforcing the foregoing, together with all renewals, extensions,
modifications or refinancings thereof.

“Officer’s Certificate” means, as applied to any Loan Party, a certificate
executed on behalf of such Loan Party by any of the following: its chairman of
the board (if an officer), chief executive officer, president, one of its vice
presidents, chief financial officer, secretary, assistant secretary, treasurer,
assistant treasurer, controller or chief accounting officer.

“Operating Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capital Lease other than any such lease under
which that Person is the lessor.

“Original Closing Date” means April 28, 2015.

“Original Revolving Loan Commitment Termination Date” means April 28, 2020.

 

21



--------------------------------------------------------------------------------

“Original Revolving Loan Commitments” means the “Revolving Loan Commitments”
under, and as defined in, the Existing Credit Agreement.

“Original Revolving Loans” means the “Revolving Loans” under, and as defined in,
the Existing Credit Agreement.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

“Other Term Loan Exposure” means, with respect to any Lender as of any date of
determination, the outstanding principal amount of the Other Term Loans of that
Lender.

“Other Term Loans” has the meaning assigned to that term in subsection 2.9A.

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Permitted Encumbrances” means the following types of Liens (excluding any such
Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue
Code or by ERISA):

(i) Liens for Taxes, assessments or governmental charges or claims the payment
of which is not, at the time, required by subsection 6.3;

 

22



--------------------------------------------------------------------------------

(ii) statutory Liens of landlords, statutory Liens of banks and rights of
set-off, statutory Liens of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen, and other Liens imposed by law, in each case incurred
in the ordinary course of business (a) for amounts not yet overdue or (b) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of 30 days) are being contested in good faith by appropriate
proceedings, so long as such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made for any such contested
amounts;

(iii) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money);

(iv) any attachment or judgment Lien not constituting an Event of Default under
subsection 8.8;

(v) leases or subleases granted to third parties not interfering in any material
respect with the ordinary conduct of the business of Company or any of its
Subsidiaries;

(vi) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Company or any of its Subsidiaries;

(vii) any (a) interest or title of a lessor or sublessor under any lease
permitted by this Agreement, (b) restriction or encumbrance that the interest or
title of such lessor or sublessor may be subject to, or (c) subordination of the
interest of the lessee or sublessee under such lease to any restriction or
encumbrance referred to in the preceding clause (b), so long as the holder of
such restriction or encumbrance agrees to recognize the rights of such lessee or
sublessee under such lease;

(viii) Liens arising from filing UCC financing statements relating solely to
leases permitted by this Agreement;

(ix) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(x) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

 

23



--------------------------------------------------------------------------------

(xi) Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of Company and its
Subsidiaries;

(xii) licenses of patents, trademarks and other intellectual property rights
granted by Company or any of its Subsidiaries in the ordinary course of business
and not interfering in any material respect with the ordinary conduct of the
business of Company or such Subsidiary;

(xiii) Liens imposed by Environmental Laws to the extent not in violation of any
of the representations, warranties or covenants in respect of Environmental Laws
made by Company in this Agreement; and

(xiv) Liens on Receivables Assets created pursuant to Permitted Receivables
Transactions.

“Permitted Receivables Transaction” means one or more Qualified Receivables
Transactions that in the aggregate at any one time transfer rights to receive
proceeds of Receivables Assets not in excess of $1,500,000,000.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments (whether federal,
state or local, domestic or foreign, and including political subdivisions
thereof) and agencies or other administrative or regulatory bodies thereof.

“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.

“Prime Rate” means the rate that Citibank announces from time to time as its
prime lending rate, as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. Citibank or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to any Term Loan Commitment or any Term Loan of any Lender, the
percentage obtained by dividing (x) the Term Loan Exposure of the applicable
Class of that Lender by (y) the aggregate Term Loan Exposure of the applicable
Class of all Lenders, (ii) with respect to all payments, computations and other
matters relating to the Revolving Loan Commitment or the

 

24



--------------------------------------------------------------------------------

Revolving Loans of any Lender or any Letters of Credit issued or participations
therein purchased by any Lender, the percentage obtained by dividing (x) the
Revolving Loan Exposure of that Lender by (y) the aggregate Revolving Loan
Exposure of all Lenders, and (iii) for all other purposes with respect to each
Lender, the percentage obtained by dividing (x) the sum of the Term Loan
Exposure of that Lender plus the Revolving Loan Exposure of that Lender by
(y) the sum of the aggregate Term Loan Exposure of all Lenders plus the
aggregate Revolving Loan Exposure of all Lenders, in any such case as the
applicable percentage may be adjusted by assignments permitted pursuant to
subsection 10.1. The Pro Rata Share of each Lender on the Closing Date for
purposes of each of clauses (i) and (ii) of the preceding sentence is set forth
opposite the name of that Lender in Schedule 2.1 annexed hereto.

“Qualified Acquisition” means any Acquisition designated as such by Company to
the Lenders at the time of the consummation thereof; provided that:

(a) immediately after giving effect to such Acquisition, no Event of Default or
Potential Event of Default shall have occurred or be continuing or result
therefrom;

(b) the Consolidated Leverage Ratio, determined in accordance with Section 1.2B,
after giving effect to the Acquisition, for the most recently ended Fiscal
Quarter for which financial statements have been delivered pursuant to
Section 6.1 would be 2.50 to 1.00 or higher;

(c) the Consolidated Leverage Ratio, determined in accordance with Section 1.2B,
for the most recently ended Fiscal Quarter for which financial statements have
been delivered pursuant to Section 6.1 would be increased by at least 0.125 to
1.00 as a result of such Acquisition; and

(d) at least two Fiscal Quarter end dates shall have elapsed since the last such
designation made by Company.

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by Company or any Subsidiary thereof
pursuant to which Company or any of its Subsidiaries may sell, convey or
otherwise transfer to:

(a) a Receivables Entity (in the case of a transfer by Company or any of its
Subsidiaries); or

 

25



--------------------------------------------------------------------------------

(b) any other Person (in the case of a transfer by a Receivables Entity), or
pursuant to which Company, any of its Subsidiaries or a Receivables Entity may
grant a security interest in, Receivables Assets; provided that:

(1) the Board of Directors of Company, its Subsidiary or such Receivables
Entity, as the case may be, shall have determined in good faith that such
Qualified Receivables Transaction is economically fair and reasonable to
Company, such Subsidiary or such Receivables Entity, as the case may be; and

(2) the financing terms, covenants, termination events and other provisions
thereof, including any amendments or modifications thereof, shall be market
terms (as determined in good faith by the Board of Directors of Company).

“Receivables Assets” means any Accounts (whether now existing or arising in the
future) of Company or any of its Subsidiaries and any assets related thereto
which are customarily transferred, or in respect of which security interests are
customarily granted, in connection with asset securitization transactions
involving Accounts.

“Receivables Entity” means a Wholly Owned Subsidiary of Company (or another
Person formed for the purpose of engaging in a Qualified Receivables Transaction
with Company or any of its Subsidiaries in which Company or any or its
Subsidiaries makes an Investment and to which Company or any of its Subsidiaries
transfers Accounts and related assets) which engages in no activities other than
in connection with the purchase, sale or financing of Accounts of Company or any
of its Subsidiaries, all proceeds thereof and all rights (contractual or other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business.

“Recipient” means (a) Administrative Agent, (b) any Lender or (c) any Issuing
Lender, as applicable.

“Register” has the meaning assigned to that term in subsection 2.1D(i).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Reimbursement Date” has the meaning assigned to that term in subsection 3.3B.

“Released Guarantors” means each Subsidiary of Company party to the Subsidiary
Guaranty (as defined in the Existing Credit Agreement) immediately prior to the
Closing Date, other than ESI and Medco.

“Replaced Lender” and “Replacement Lender” have the meanings assigned to those
terms in subsection 2.8B.

 

26



--------------------------------------------------------------------------------

“Requisite Lenders” means Lenders having or holding more than 50% of the sum of
(i) the aggregate Term Loan Exposure of all Lenders plus (ii) the aggregate
Revolving Loan Exposure of all Lenders; provided that the Term Loan Exposure and
the Revolving Loan Exposure of any Defaulting Lender shall be disregarded for
purposes of determining the Requisite Lenders at any time.

“Revolving Lender” means a Lender having Revolving Loan Exposure.

“Revolving Loan Commitment” means, with respect to any Lender, the commitment of
such Lender to make Revolving Loans hereunder as set forth in Schedule 2.1
annexed hereto, in the Assignment Agreement pursuant to which such Lender
assumed its Revolving Loan Commitment or in the Incremental Assumption Agreement
with respect to such Lender’s Incremental Revolving Loan Commitment, as
applicable, as the same may be (i) reduced from time to time pursuant to
subsection 2.4D, (ii) increased from time to time pursuant to subsection 2.9 and
(iii) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to subsection 10.1. The total amount of the Revolving Loan
Commitments on the Closing Date is $3,500,000,000.

“Revolving Loan Commitment Termination Date” means October 26, 2022 (as such
date may be extended for all or a portion of the Revolving Loan Commitments
pursuant to subsection 2.10).

“Revolving Loan Exposure” means, with respect to any Lender as of any date of
determination (i) prior to the termination of the Revolving Loan Commitments,
that Lender’s Revolving Loan Commitment and (ii) after the termination of the
Revolving Loan Commitments, the sum of (a) the aggregate outstanding principal
amount of the Revolving Loans of that Lender plus (b) in the event that Lender
is an Issuing Lender and without duplication from amounts counted under
(a) above, the aggregate Letter of Credit Usage in respect of all Letters of
Credit issued by that Lender (in each case net of any participations purchased
by other Lenders in such Letters of Credit or any unreimbursed drawings
thereunder) plus (c) the aggregate amount of all participations purchased by
that Lender in any outstanding Letters of Credit or any unreimbursed drawings
under any Letters of Credit without duplication from amounts counted under
(a) above.

“Revolving Loans” means the Loans made by Lenders to Company pursuant to
subsection 2.1A(iv).

“Revolving Notes” means (i) the promissory notes of Company issued pursuant to
subsection 2.1E(ii) on the Closing Date and (ii) any promissory notes issued by
Company pursuant to the last sentence of subsection 10.1B(i) in connection with
assignments of the Revolving Loan Commitments and Revolving Loans of any
Lenders, in each case substantially in the form of Exhibit IV-C annexed hereto,
as they may be amended, supplemented or otherwise modified from time to time.

 

27



--------------------------------------------------------------------------------

“S&P” means S&P Global Ratings, a Standard & Poor’s Financial Services LLC
business, or any successor thereto.

“Sale and Leaseback Transaction” shall have the meaning given to such term in
subsection 7.7.

“Sanctions Laws” has the meaning specified in subsection 5.17.

“SEC” means the Securities and Exchange Commission.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Significant Subsidiary” means, at any date of determination, (a) any Subsidiary
that would be a “significant subsidiary” as defined in Article 1, Rule 1-02 of
Regulation S-X, promulgated pursuant to the Securities Act, as such regulation
is in effect on the Closing Date, and (b) such other Subsidiaries that, if
considered in the aggregate as a single Subsidiary, would constitute a
Significant Subsidiary.

“Solvent” means, with respect to any Person, that as of the date of
determination (i) the then fair saleable value of the property of such Person,
including without limitation any rights of subrogation and contribution, is
(y) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (z) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person; (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

28



--------------------------------------------------------------------------------

“Specified Representations” means each of the representations and warranties set
forth in subsections, 5.1A, 5.2A, 5.2B(i), 5.2D, 5.9, 5.10, 5.14, 5.16 and 5.17.

“SPV” has the meaning given such term in subsection 10.1E.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board for Eurocurrency Liabilities (as defined in Regulation
D of the Board). Such reserve percentages shall include those imposed pursuant
to such Regulation D. Eurodollar Rate Loans shall be deemed to constitute
Eurocurrency Liabilities and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D. Statutory Reserves
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.

“Subsidiary Guarantor” means any Domestic Subsidiary of Company that executes
and delivers a counterpart of the Subsidiary Guaranty on the Closing Date or
from time to time thereafter pursuant to subsection 6.8. On the Closing Date,
after giving effect to the Subsidiary Guarantor Release, the Subsidiary
Guarantors are ESI and Medco.

“Subsidiary Guarantor Release” means the release of the Released Guarantors from
the Subsidiary Guaranty (as in effect immediately prior to the Closing Date) and
from their guarantee obligations in respect of the Existing Senior Notes.

“Subsidiary Guaranty” means the Subsidiary Guaranty dated as of the Original
Closing Date, as amended and restated as of the Closing Date in the form of
Exhibit X annexed hereto, among ESI, Medco, any Additional Guarantors (as
defined therein) that become party thereto after the Closing Date and
Administrative Agent, as such Subsidiary Guaranty may hereafter be further
amended, supplemented or otherwise modified from time to time.

 

29



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Tax” or “Taxes” means any present or future tax, levy, impost, duty, charge,
fee, deduction, withholding or assessment of any nature imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto; provided that “Tax on the Overall Net Income” of a Person
shall be construed as a reference to (i) a tax (including a branch profits tax)
imposed by the jurisdiction in which that Person is organized or in which that
Person’s principal office (and, in the case of a Lender, its lending office) is
located or in which that Person (and, in the case of a Lender, its lending
office) is deemed to be doing business on all or part of the net income, profits
or gains (whether worldwide, or only insofar as such income, profits or gains
are considered to arise in or to relate to a particular jurisdiction, or
otherwise) of that Person (and, in the case of a Lender, its lending office) and
(ii) any franchise taxes imposed in lieu of net income by any jurisdiction
described in (i) above.

“Term Loan Commitment” means an Incremental Term Loan Commitment.

“Term Loan Exposure” means the 5-Year Term Loan Exposure and any Other Term Loan
Exposure.

“Term Loan Maturity Date” means (a) with respect to the 5-Year Term Loans,
April 28, 2020 and (b) with respect to the Other Term Loans, the final maturity
date as set forth in the applicable Incremental Assumption Agreement.

“Term Loans” means the 5-Year Term Loans and any Incremental Term Loans.

“Term Notes” means the 5-Year Term Notes and any Notes issued by Company to
evidence Other Term Loans.

“Total Utilization of Revolving Loan Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans plus (ii) without duplication, the Letter of Credit Usage.

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are party, the making of
the Borrowings hereunder and the use of the proceeds of the Borrowings to be
made on the Closing Date, (b) the Subsidiary Guarantor Release and (c) the
payment of fees and expenses incurred in connection with the foregoing.

 

30



--------------------------------------------------------------------------------

“Treasury Management Services” has the meaning given such term in the definition
of the term “Obligations”.

“Type” means, with respect to any Loan, whether such Loan is an Alternate Base
Rate Loan or a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“Wells Fargo” means Wells Fargo Bank, National Association.

“Wholly Owned Subsidiary” shall mean a Subsidiary of which securities (except
for directors’ qualifying shares) or other ownership interests representing 100%
of the Capital Stock or 100% of the ordinary voting power or 100% of the general
partnership interests are, at the time any determination is being made, owned,
controlled or held, directly or indirectly, by Company or one or more Wholly
Owned Subsidiaries.

“Withholding Agent” means any Loan Party and Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement; Pro Forma Basis for Financial Covenant Calculations

A. Except as otherwise expressly provided in this Agreement, all accounting
terms not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP. Financial statements and other information required to be
delivered by Company to Lenders pursuant to clauses (i) and (ii) of subsection
6.1 shall be prepared in accordance with GAAP as in effect at the time of such
preparation (and delivered together with the reconciliation statements provided
for in subsection 6.1(iv)). Notwithstanding any other provision contained
herein, all computations of amounts and ratios referred to in this Agreement
shall be made without giving effect to any election under FASB ASC Topic 825
“Financial Instruments” (or any other financial accounting standard having a
similar result or effect) to value any Indebtedness of Company at “fair value”
as defined therein.

 

31



--------------------------------------------------------------------------------

B. For the purposes of determining the Consolidated Leverage Ratio for the
purpose of subsections 2.2A and 2.3A and determining compliance with the
financial covenants in subsection 7.4, in each case for any four-Fiscal Quarter
period during which any acquisition by Company or one of its Subsidiaries of the
Capital Stock or assets of another Person has occurred, the Consolidated
Leverage Ratio and such other financial covenants shall be calculated on a pro
forma basis as if such acquisition had occurred as of the first day of such
period. For the purposes of determining Consolidated Net Worth as of the last
day of the most recently ended Fiscal Quarter preceding the date on which any
acquisition by Company or one of its Subsidiaries of the Capital Stock or assets
of another Person has occurred, Consolidated Net Worth shall be calculated on a
pro forma basis as if such acquisition had occurred on the last day of the most
recently ended Fiscal Quarter.

1.3 Other Definitional Provisions and Rules of Construction

Any of the terms defined herein may, unless the context otherwise requires, be
used in the singular or the plural, depending on the reference.

(i) References to “Sections,” “subsections,” “Schedules” and “Exhibits” shall be
to Sections, subsections, Schedules and Exhibits, respectively, of this
Agreement unless otherwise specifically provided.

(ii) The use in any of the Loan Documents of the word “include” or “including”,
when following any general statement, term or matter, shall not be construed to
limit such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
nonlimiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.

(iii) Any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns.

(iv) Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations (or words of similar import)
shall, unless the context otherwise requires, mean the repayment in full in cash
or immediately available funds (or, in the case of contingent reimbursement
obligations with respect to Letters of Credit, providing cash collateralization
(or receipt of backstop letters of credit reasonably satisfactory to the Issuing
Lender and Administrative Agent) or other collateral as may be reasonably
satisfactory to Administrative Agent) of all of the Obligations other than the
Contingent Obligations.

 

32



--------------------------------------------------------------------------------

Section 2. AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

2.1 Commitments; Making of Loans; the Register; Notes

A. Commitments. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of Company herein set forth:

(i) [Reserved]

(ii) 5-Year Term Loans. Company and the Lenders hereby acknowledge the making of
the 5-Year Term Loans on the Original Closing Date, the aggregate outstanding
principal amount of which on the Closing Date is $2,625,000,000.

(iii) Incremental Term Loans. Each Incremental Term Loan Lender severally agrees
to make Incremental Term Loans in Dollars to Company, in an aggregate principal
amount not to exceed its Incremental Term Loan Commitment. Each Lender’s
Incremental Term Loan Commitment shall terminate as provided in the related
Incremental Assumption Agreement. Amounts borrowed under this subsection
2.1A(iii) and subsequently repaid or prepaid may not be reborrowed.

(iv) Revolving Loans. Each Revolving Lender severally agrees, to make Revolving
Loans in Dollars to Company from time to time on and after the Closing Date and
prior to the Revolving Loan Commitment Termination Date in an aggregate
principal amount outstanding at any time not to exceed its Revolving Loan
Commitment. Each Revolving Lender’s Revolving Loan Commitment shall expire on
the Revolving Loan Commitment Termination Date, and all Revolving Loans and all
other amounts owed hereunder with respect to the Revolving Loans and the
Revolving Loan Commitments shall be paid in full no later than that date.
Amounts borrowed under this subsection 2.1A(iv) may be repaid and reborrowed to
but excluding the Revolving Loan Commitment Termination Date.

Anything contained in this Agreement to the contrary notwithstanding, the
Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitation that in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitments then in effect.

B. Borrowing Mechanics. Revolving Loans made on any Funding Date (other than
Revolving Loans made pursuant to subsection 3.3B for the purpose of reimbursing
any Issuing Lender for the amount of a drawing under a Letter of Credit issued
by it) shall be in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess of

 

33



--------------------------------------------------------------------------------

that amount. Whenever Company desires that Lenders make Loans it shall deliver
to Administrative Agent a Notice of Borrowing no later than 1:00 p.m. (New York
City time) at least three Eurodollar Business Days in advance of the proposed
Funding Date (in the case of a Eurodollar Rate Loan) or no later than 1:00 p.m.
(New York City time) on the proposed Funding Date (in the case of an Alternate
Base Rate Loan). The Notice of Borrowing shall specify (i) the proposed Funding
Date (which shall be a Business Day), (ii) the amount and type of Loans
requested, (iii) the Class of Loans requested, (iv) whether such Loans shall be
Alternate Base Rate Loans or Eurodollar Rate Loans and (v) in the case of any
Loans requested to be made as Eurodollar Rate Loans, the initial Interest Period
requested therefor. Loans may be continued as or converted into Alternate Base
Rate Loans and Eurodollar Rate Loans in the manner provided in subsection 2.2D.
In lieu of delivering the above-described Notice of Borrowing, Company may give
Administrative Agent telephonic notice by the required time of any proposed
borrowing under this subsection 2.1B; provided that such notice shall be
promptly confirmed in writing by delivery of a Notice of Borrowing to
Administrative Agent on or before the applicable Funding Date.

Neither Administrative Agent nor any Lender shall incur any liability to Company
in acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by a duly authorized officer or other
person authorized to borrow on behalf of Company or for otherwise acting in good
faith under this subsection 2.1B, and upon funding of Loans by Lenders in
accordance with this Agreement pursuant to any such telephonic notice Company
shall have effected Loans hereunder.

Company shall notify Administrative Agent prior to the funding of any Loans in
the event that any of the matters to which Company is required to certify in the
applicable Notice of Borrowing is no longer true and correct as of the
applicable Funding Date, and the acceptance by Company of the proceeds of any
Loans shall constitute a re-certification by Company, as of the applicable
Funding Date, as to the matters to which Company is required to certify in the
applicable Notice of Borrowing.

Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Notice of
Borrowing for a Eurodollar Rate Loan (or telephonic notice in lieu thereof)
shall be irrevocable on and after the related Interest Rate Determination Date,
and Company shall be bound to make a borrowing in accordance therewith.

C. Disbursement of Funds. All Loans under this Agreement shall be made by
Lenders simultaneously and proportionately to their respective Pro Rata Shares,
it being understood that no Lender shall be responsible for any default by any
other Lender in that other Lender’s obligation to make a Loan requested
hereunder nor shall the Commitment of any Lender to make the particular type of
Loan requested be increased or decreased as a result of a default by any other
Lender in that other Lender’s obligation to make a Loan requested hereunder.
Promptly after receipt by Administrative Agent of a Notice of Borrowing pursuant
to subsection 2.1B (or telephonic notice in lieu thereof), Administrative Agent
shall notify each

 

34



--------------------------------------------------------------------------------

Lender of the proposed borrowing. Each Lender shall make the amount of its Loan
available to Administrative Agent not later than 1:00 p.m. (New York City time)
on the applicable Funding Date (in the case of a Eurodollar Rate Loan) and not
later than 2:00 p.m. (New York City time) on the applicable Funding Date (in the
case of an Alternate Base Rate Loan), in each case in same day funds in Dollars,
at the Funding and Payment Office. Except as provided in subsection 3.3B with
respect to Revolving Loans used to reimburse any Issuing Lender for the amount
of a drawing under a Letter of Credit issued by it, upon satisfaction or waiver
of the applicable conditions precedent specified in Section 4, Administrative
Agent shall make the proceeds of such Loans available to Company on the
applicable Funding Date by causing an amount of same day funds in Dollars equal
to the proceeds of all such Loans received by Administrative Agent from Lenders
to be credited to the account of Company.

Unless Administrative Agent shall have been notified by any Lender prior to the
Funding Date for any Loans that such Lender does not intend to make available to
Administrative Agent the amount of such Lender’s Loan requested on such Funding
Date, Administrative Agent may assume that such Lender has made such amount
available to Administrative Agent on such Funding Date and Administrative Agent
may, in its sole discretion, but shall not be obligated to, make available to
Company a corresponding amount on such Funding Date. If such corresponding
amount is not in fact made available to Administrative Agent by such Lender,
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon, for each day from such
Funding Date until the date such amount is paid to Administrative Agent, at the
customary rate set by Administrative Agent for the correction of errors among
banks for three Business Days and thereafter at the Alternate Base Rate. If such
Lender does not pay such corresponding amount within three Business Days after
such amount should have been made available, Administrative Agent shall promptly
notify Company and Company shall immediately pay such corresponding amount to
Administrative Agent together with interest thereon, for each day from such
Funding Date until the date such amount is paid to Administrative Agent, at the
rate payable under this Agreement for Alternate Base Rate Loans. Nothing in this
subsection 2.1C shall be deemed to relieve any Lender from its obligation to
fulfill its Commitments hereunder or to prejudice any rights that Company may
have against any Lender as a result of any default by such Lender hereunder.

D. The Register.

(i) Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of Company, shall maintain, at its U.S. address referred to in subsection
10.8, a copy of each Assignment Agreement delivered to it and a register for the
recordation of the names and addresses of Lenders and the Commitments of and
principal amounts (and stated interest) of the Loans owing to each Lender from
time to time (the “Register”). The Register shall be available for inspection by
Company or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

35



--------------------------------------------------------------------------------

(ii) Administrative Agent shall record in the Register the Commitments and Loans
of each Lender, and each repayment or prepayment in respect thereof. Any such
recordation shall be conclusive and binding on Company and each Lender, absent
manifest error; provided that failure to make any such recordation, or any error
in such recordation, shall not affect any Lender’s Commitments or Company’s
Obligations in respect of any applicable Loans.

(iii) Each Lender shall record on its internal records (including any Notes held
by such Lender) the amount and Class of the Loans made by it and each payment in
respect thereof. Any such recordation shall be conclusive and binding on
Company, absent manifest error; provided that failure to make any such
recordation, or any error in such recordation, shall not affect any Lender’s
Commitments or Company’s Obligations in respect of any applicable Loans; and
provided, further, that in the event of any inconsistency between the Register
and any Lender’s records, the recordations in the Register shall govern.

(iv) Company, Administrative Agent and Lenders shall deem and treat the Persons
listed as Lenders in the Register as the holders and owners of the corresponding
Commitments and Loans listed therein for all purposes hereof, and no assignment
or transfer of any such Commitment or Loan shall be effective, in each case
unless and until an Assignment Agreement effecting the assignment or transfer
thereof shall have been accepted by Administrative Agent and recorded in the
Register as provided in subsection 10.1B(ii). Prior to such recordation, all
amounts owed with respect to the applicable Commitment or Loan shall be owed to
the Lender listed in the Register as the owner thereof, and any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is listed in the Register as a Lender shall be
conclusive and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans.

(v) Company hereby designates Citibank to serve as Company’s agent solely for
purposes of maintaining the Register as provided in this subsection 2.1D, and
Company hereby agrees that, to the extent Citibank serves in such capacity,
Citibank and its officers, directors, employees, agents and affiliates shall
constitute Indemnitees for all purposes under subsection 10.3.

E. Notes. At the request of any Lender, Company shall execute and deliver to
that Lender (or to Administrative Agent for that Lender) each of the following,
as appropriate: (i) a 5-Year Term Note substantially in the form of Exhibit IV-B
annexed hereto to evidence that Lender’s 5-Year Term Loan, in the principal
amount of that Lender’s 5-Year Term Loan and with other appropriate insertions
and (ii) a Revolving Note substantially in the form of Exhibit IV-C annexed
hereto to evidence that Lender’s Revolving Loans, in the principal amount of
that Lender’s Revolving Loan Commitment and with other appropriate insertions.
In the event a Lender requests such Notes at least 3 Business Days prior to the
Closing Date, Company shall execute and deliver the Notes on such date.

 

36



--------------------------------------------------------------------------------

2.2 Interest on the Loans

A. Rate of Interest. Subject to the provisions of subsections 2.6 and 2.7, each
Loan shall bear interest on the unpaid principal amount thereof from the date
made through maturity (whether by acceleration or otherwise) at a rate
determined by reference to the Alternate Base Rate or the Adjusted Eurodollar
Rate. The applicable basis for determining the rate of interest with respect to
any Loan shall be selected by Company initially at the time a Notice of
Borrowing is given with respect to such Loans pursuant to subsection 2.1B, and
the basis for determining the interest rate with respect to any Loan may be
changed from time to time pursuant to subsection 2.2D. If on any day a Loan is
outstanding with respect to which notice has not been delivered to
Administrative Agent in accordance with the terms of this Agreement specifying
the applicable basis for determining the rate of interest, then for that day
that Loan shall bear interest determined by reference to the Alternate Base
Rate.

(i) Subject to the provisions of subsections 2.2E and 2.7, the Term Loans (other
than the Other Term Loans, which shall bear interest through maturity as set
forth in the related Incremental Assumption Agreement) shall bear interest
through maturity (a) in the case of Alternate Base Rate Loans, at the sum of the
Alternate Base Rate and the applicable Alternate Base Rate Margin, and (b) in
the case of Eurodollar Rate Loans, at the sum of the Adjusted Eurodollar Rate
and the applicable Eurodollar Rate Margin, in each case set forth in the table
below opposite the Consolidated Leverage Ratio for the four-Fiscal Quarter
period ending on the date for which the applicable Compliance Certificate has
been delivered pursuant to subsection 6.1(iii):

 

Level

  

CONSOLIDATED LEVERAGE RATIO

   APPLICABLE
EURODOLLAR
RATE MARGIN
(PER ANNUM)     APPLICABLE
ALTERNATE BASE
RATE MARGIN
(PER ANNUM)  

Level 1

  

Greater than or equal to 3.00x

     1.500 %      0.500 % 

Level 2

  

Greater than or equal to 2.00x but less than 3.00x

     1.250 %      0.250 % 

Level 3

  

Greater than or equal to 1.00x but less than 2.0x

     1.125 %      0.125 % 

Level 4

  

Less than 1.00x

     1.000 %      0.000 % 

If any Compliance Certificate shall not be delivered at the time required
pursuant to subsection 6.1(iii), from the time such Compliance Certificate was
required to be delivered until delivery of such Compliance Certificate, solely
for purposes of determining the pricing on the Term Loans pursuant to this
subsection 2.2A(i), the Consolidated Leverage Ratio shall be deemed to be
greater than 3.00 to 1.00.

 

37



--------------------------------------------------------------------------------

(ii) Subject to the provisions of subsections 2.2E and 2.7, the Revolving Loans
shall bear interest through maturity (a) in the case of an Alternate Base Rate
Loan, then at the sum of the Alternate Base Rate and the applicable Alternate
Base Rate Margin, and (b) in the case of a Eurodollar Rate Loan, at the sum of
the Adjusted Eurodollar Rate and the applicable Eurodollar Rate Margin, in each
case set forth in the table below opposite the Credit Ratings then in effect:

 

Level

  

CREDIT

RATINGS


(S&P/MOODY’S)

  

CONSOLIDATED

LEVERAGE RATIO

   APPLICABLE
ALTERNATE
BASE
RATE MARGIN
(PER ANNUM)     APPLICABLE
EURODOLLAR
BASE
RATE MARGIN
(PER ANNUM)  

Level 1

   BBB-/Baa3 or lower (or unrated)    Greater than or equal to 3.25x      0.300
%      1.300 % 

Level 2

   BBB/Baa2    Greater than or equal to 2.25x but less than 3.25x      0.100 % 
    1.100 % 

Level 3

   BBB+/Baa1    Greater than or equal to 1.25x but less than 2.25x      0.015 % 
    1.015 % 

Level 4

   A-/A3    Greater than or equal to 0.75x but less than 1.25x      0.000 %     
0.910 % 

Level 5

   A/A2 or higher    Less than 0.75x      0.000 %      0.805 % 

(iii) For purposes of determining the pricing for Revolving Loans and Revolving
Loan Commitments at any time, reference shall first be made to the Credit
Ratings at such time. Notwithstanding the foregoing:

(a) if only one of S&P and Moody’s shall have in effect a Credit Rating, then
the pricing level shall be determined by reference to the available Credit
Rating;

(b) if the Credit Ratings established by S&P and Moody’s shall differ, then the
pricing level for the higher of the two Credit Ratings shall apply, unless the
differential is more than one level, in which case the pricing level one below
the higher of the two Credit Ratings shall apply; and

 

38



--------------------------------------------------------------------------------

(c) if on any date of determination, the Consolidated Leverage Ratio would be in
a higher numbered pricing level than the level determined by reference to the
Credit Ratings (i.e., determining the pricing for the Revolving Loans and
Revolving Loan Commitments by reference to the Consolidated Leverage Ratio would
result in lower applicable margins and facility fees), then the numbered pricing
level one level higher than the applicable Credit Ratings-based level shall
apply.

(iv) Each change in the applicable margins and facility fees resulting from a
change in a Credit Rating or a change in the Consolidated Leverage Ratio shall
be effective during the period commencing (x) in the case of a change in a
Credit Rating, on the date of the public announcement thereof and ending on the
date immediately preceding the effective date of the next such change, and
(y) in the case of a change in the Consolidated Leverage Ratio, on the date of
delivery to Administrative Agent of the Compliance Certificate indicating such
change and ending on the date immediately preceding the date of the Compliance
Certificate indicating the next such change. If any Compliance Certificate shall
not be delivered at the time required pursuant to subsection 6.1(iii), from the
time such Compliance Certificate was required to be delivered until delivery of
such Compliance Certificate, solely for purposes of determining the pricing on
the Revolving Loans and Revolving Loan Commitments pursuant to subsection
2.2A(ii), reference shall only be made to the Credit Ratings at such time. If
the rating system of S&P or Moody’s shall change, or if either shall cease to be
in the business of rating corporate debt obligations, Company and the Requisite
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such credit rating
agencies or shall select a replacement credit rating agency and, pending the
effectiveness of any such amendment or replacement, for purposes of determining
the pricing on the Revolving Loans and Revolving Loan Commitments, the Credit
Rating of the affected credit rating agency shall be deemed to the Credit Rating
of such credit rating agency as most recently in effect prior to such change or
cessation.

B. Interest Periods. In connection with each Eurodollar Rate Loan, Company may,
pursuant to the applicable Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, select an interest period (each an
“Interest Period”) to be applicable to such Loan, which Interest Period shall
be, at Company’s option, a one, two, three or six month period or, if deposits
in the interbank Eurodollar market are available to all Lenders for such period
(as determined by each Lender), a twelve month period or such shorter period as
may be requested by Company; provided that:

(i) the initial Interest Period for any Eurodollar Rate Loan shall commence on
the Funding Date in respect of such Loan, in the case of a Loan initially made
as a Eurodollar Rate Loan, or on the date specified in the applicable Notice of
Conversion/Continuation, in the case of a Loan converted to a Eurodollar Rate
Loan;

(ii) in the case of immediately successive Interest Periods applicable to a
Eurodollar Rate Loan continued as such pursuant to a Notice of
Conversion/Continuation, each successive Interest Period shall commence on the
day on which the next preceding Interest Period expires;

 

39



--------------------------------------------------------------------------------

(iii) if an Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

(iv) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(v) of this subsection 2.2B, end on the last Business Day of a calendar month;

(v) no Interest Period with respect to any portion of the Term Loans shall
extend beyond the applicable Term Loan Maturity Date, and no Interest Period
with respect to any portion of the Revolving Loans shall extend beyond the
Revolving Loan Commitment Termination Date;

(vi) no Interest Period with respect to any portion of the Term Loans shall
extend beyond a date on which Company is required to make a scheduled payment of
principal of such Term Loans unless the sum of (a) the aggregate principal
amount of Term Loans of the Class to be repaid that are Alternate Base Rate
Loans plus (b) the aggregate principal amount of Term Loans of the type to be
repaid that are Eurodollar Rate Loans with Interest Periods expiring on or
before such date equals or exceeds the principal amount required to be paid on
the Term Loans of such Class on such date;

(vii) there shall be no more than ten Interest Periods outstanding at any time;
and

(viii) in the event Company fails to specify an Interest Period for any
Eurodollar Rate Loan in the applicable Notice of Borrowing or Notice of
Conversion/Continuation, Company shall be deemed to have selected an Interest
Period of one month.

C. Interest Payments. Subject to the provisions of subsection 2.2E, interest on
each Loan shall be payable in arrears on and to each Interest Payment Date
applicable to that Loan, upon any prepayment of that Loan (to the extent accrued
on the amount being prepaid) and at maturity (including final maturity);
provided that in the event any Revolving Loans that are Alternate Base Rate
Loans are prepaid pursuant to subsection 2.4D(i), interest accrued on such
Revolving Loans through the date of such prepayment shall be payable on the next
succeeding Interest Payment Date applicable to Alternate Base Rate Loans (or, if
earlier, at final maturity).

 

40



--------------------------------------------------------------------------------

D. Conversion or Continuation. Subject to the provisions of subsection 2.6,
Company shall have the option (i) to convert at any time all or any part of its
outstanding Term Loans of a Class or Revolving Loans equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount from Loans bearing
interest at a rate determined by reference to one basis to Loans bearing
interest at a rate determined by reference to an alternative basis or (ii) upon
the expiration of any Interest Period applicable to a Eurodollar Rate Loan, to
continue all or any portion of such Loan equal to $5,000,000 and integral
multiples of $1,000,000 in excess of that amount as a Eurodollar Rate Loan;
provided, however, that a Eurodollar Rate Loan may only be converted into an
Alternate Base Rate Loan on the expiration date of an Interest Period applicable
thereto.

Company shall deliver a Notice of Conversion/Continuation to Administrative
Agent no later than 1:00 p.m. (New York City time) at least one Business Day in
advance of the proposed conversion date (in the case of a conversion to an
Alternate Base Rate Loan) and at least three Eurodollar Business Days in advance
of the proposed conversion/continuation date (in the case of a conversion to, or
a continuation of, a Eurodollar Rate Loan). A Notice of Conversion/Continuation
shall specify (i) the proposed conversion/continuation date (which shall be a
Business Day), (ii) the amount, Class and type of the Loan to be
converted/continued, (iii) the nature of the proposed conversion/continuation,
(iv) in the case of a conversion to, or a continuation of, a Eurodollar Rate
Loan, the requested Interest Period, and (v) in the case of a conversion to, or
a continuation of, a Eurodollar Rate Loan, that no Potential Event of Default or
Event of Default has occurred and is continuing. In lieu of delivering the
above-described Notice of Conversion/Continuation, Company may give
Administrative Agent telephonic notice by the required time of any proposed
conversion/continuation under this subsection 2.2D; provided that such notice
shall be promptly confirmed in writing by delivery of a Notice of
Conversion/Continuation to Administrative Agent on or before the proposed
conversion/continuation date. Upon receipt of written or telephonic notice of
any proposed conversion/continuation under this subsection 2.2D, Administrative
Agent shall promptly notify each Lender.

Neither Administrative Agent nor any Lender shall incur any liability to Company
in acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by a duly authorized officer or other
person authorized to act on behalf of Company or for otherwise acting in good
faith under this subsection 2.2D, and upon conversion or continuation of the
applicable basis for determining the interest rate with respect to any Loans in
accordance with this Agreement pursuant to any such telephonic notice Company
shall have effected a conversion or continuation, as the case may be, hereunder.

Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Notice of
Conversion/Continuation for conversion to, or continuation of, a Eurodollar Rate
Loan (or telephonic notice in lieu thereof) shall be irrevocable and Company
shall be bound to effect a conversion or continuation in accordance therewith.

 

41



--------------------------------------------------------------------------------

E. Default Rate. In the event that the outstanding principal amount of any Loan,
any interest or any fees or other amounts due and payable hereunder are not paid
when due, such overdue amounts shall thereafter bear interest (including
post-petition interest in any proceeding under the Bankruptcy Code or other
applicable bankruptcy laws) payable upon demand at a rate that is 2% per annum
in excess of the interest rate otherwise payable under this Agreement with
respect to the applicable Loans (or, in the case of any such fees and other
amounts, at a rate which is 2% per annum, in excess of the interest rate
otherwise payable under this Agreement for 5-Year Term Loans that are Alternate
Base Rate Loans); provided that, in the case of Eurodollar Rate Loans, upon the
expiration of the Interest Period in effect at the time any such increase in
interest rate is effective such Eurodollar Rate Loans shall thereupon become
Alternate Base Rate Loans and shall thereafter bear interest payable upon demand
at a rate which is 2% per annum in excess of the interest rate otherwise payable
under this Agreement for Alternate Base Rate Loans. Payment or acceptance of the
increased rates of interest provided for in this subsection 2.2E is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of
Administrative Agent or any Lender.

F. Computation of Interest. Interest on the Loans shall be computed on the basis
of (i) in the case of Eurodollar Rate Loans a 360-day year or (ii) in the case
of Alternate Base Rate Loans, a 365 or 366-day year, in each case for the actual
number of days elapsed in the period during which it accrues. In computing
interest on any Loan, the date of the making of such Loan or the first day of an
Interest Period applicable to such Loan or, with respect to an Alternate Base
Rate Loan being converted from a Eurodollar Rate Loan the date of conversion of
such Eurodollar Rate Loan to such Alternate Base Rate Loan, as the case may be,
shall be included, and the date of payment of such Loan or the expiration date
of an Interest Period applicable to such Loan or, with respect to an Alternate
Base Rate Loan being converted to a Eurodollar Rate Loan, the date of conversion
of such Alternate Base Rate Loan to such Eurodollar Rate Loan, as the case may
be, shall be excluded; provided that if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan.

2.3 Fees

A. Facility Fees. Company agrees to pay to Administrative Agent, for
distribution to each Revolving Lender in proportion to that Revolving Lender’s
Pro Rata Share, facility fees for the period from and including the Closing Date
to and excluding the Revolving Loan Commitment Termination Date equal to the
daily amount (whether used or unused) of the Revolving Loan Commitments
multiplied by the percentage per annum determined by reference to the applicable
percentage as set forth in the table below opposite the Credit Ratings then in
effect, such facility fees to be calculated on the basis of a 360 day year and
the actual number of days elapsed and to be payable quarterly in arrears on the
last Business Day of March, June,

 

42



--------------------------------------------------------------------------------

September and December of each year, commencing on December 31, 2017, and on the
Revolving Loan Commitment Termination Date:

 

Level

  

CREDIT RATINGS

(S&P/MOODY’S)

  

CONSOLIDATED

LEVERAGE RATIO

   FACILITY FEE
APPLICABLE
PERCENTAGE
(PER ANNUM)  

Level 1

   BBB-/Baa3 or lower (or unrated)    Greater than or equal to 3.25x      0.200
% 

Level 2

   BBB/Baa2    Greater than or equal to 2.25x but less than 3.25x      0.150 % 

Level 3

   BBB+/Baa1    Greater than or equal to 1.25x but less than 2.25x      0.110 % 

Level 4

   A-/A3    Greater than or equal to 0.75x but less than 1.25x      0.090 % 

Level 5

   A/A2 or higher    Less than 0.75x      0.070 % 

The provisions of subsections 2.2A(iii) and 2.2A(iv) shall apply to the
determination of the facility fees pursuant to this subsection 2.3(A) as if set
forth in full herein, it being understood that the pricing level applicable to
the facility fees is at all times intended to be the same pricing level that is
applicable to the interest rate margins in respect of Revolving Loans.
Notwithstanding the foregoing, if any Revolving Loan Exposure remains
outstanding following any expiration or termination of the Revolving Loan
Commitments, the facility fees shall continue to accrue on such Revolving Loan
Exposure for so long as such Revolving Loan Exposure remains outstanding and
shall be payable on demand. In addition, the facility fees otherwise payable to
any Defaulting Lender in respect of the unfunded portion of such Defaulting
Lender’s Revolving Loan Commitment (i.e., the portion thereof not utilized by
the making of Revolving Loans or the actual purchase of participations in Letter
of Credit drawings) shall not be payable for so long as, and with respect to the
period during which, such Lender is a Defaulting Lender.

B. Upfront Fees. Company agrees to pay to Administrative Agent, for the account
of and for distribution to each Lender in proportion to that Lender’s applicable
Pro Rata Share, the upfront fees with respect to such Lender’s Revolving Loan
Commitments separately agreed to by Company and Joint Lead Arrangers, due and
payable on and subject to the occurrence of the Closing Date.

C. Other Fees. Company agrees to pay to an Agent such other fees in the amounts
and at the times separately agreed upon between Company and such Agent and the
Joint Lead Arrangers.

2.4 Repayments, Prepayments and Reductions in Commitments; General Provisions
Regarding Payments

 

43



--------------------------------------------------------------------------------

A. Scheduled Payments of 5-Year Term Loans

Company shall make principal payments on the 5-Year Term Loans in installments
on the dates (or, if any such date shall not be a Business Day, on the preceding
Business Day) and in the amounts set forth below:

 

Scheduled Repayment
of 5-Year Term Loans   Date    Amount Repaid  

December 31, 2017

   $ 75,000,000  

March 31, 2018

   $ 75,000,000  

June 30, 2018

   $ 75,000,000  

September 30, 2018

   $ 112,500,000  

December 31, 2018

   $ 112,500,000  

March 31, 2019

   $ 112,500,000  

June 30, 2019

   $ 112,500,000  

September 30, 2019

   $ 487,500,000  

December 31, 2019

   $ 487,500,000  

March 31, 2020

   $ 487,500,000  

Term Loan Maturity Date

   $ 487,500,000  

; provided that the scheduled installments of principal of the 5-Year Term Loans
set forth above shall be reduced in connection with any voluntary prepayments of
the 5-Year Term Loans in accordance with subsection 2.4D(iii) and shall be
increased ratably as a result of any increase in the amount of 5-Year Term Loans
pursuant to an Incremental Assumption Agreement. The 5-Year Term Loans and all
other amounts owed hereunder with respect to the 5-Year Term Loans shall be paid
in full no later than the Term Loan Maturity Date for the 5-Year Term Loans, and
the final installment payable by Company in respect of the 5-Year Term Loans on
such date shall be in an amount, if such amount is different from that specified
above, sufficient to repay all amounts owing by Company under this Agreement
with respect to the 5-Year Term Loans.

B. [Reserved]

C. Scheduled Payments of the Other Term Loans. Company shall make principal
payments on the Other Term Loans at the times and in the amounts provided for in
the applicable Incremental Assumption Agreement.

 

44



--------------------------------------------------------------------------------

D. Prepayments and Unscheduled Reductions in Commitments.

(i) Voluntary Prepayments. Company may, upon prior written or telephonic notice
given on the same Business Day, in the case of Alternate Base Rate Loans, and
three Business Days’ prior written or telephonic notice, in the case of
Eurodollar Rate Loans, in each case given to Administrative Agent by 12:00 Noon
(New York City time) on the date required and, if given by telephone, promptly
confirmed in writing to Administrative Agent (the details of such written or
telephonic notice Administrative Agent will promptly give by telefacsimile,
electronic mail or telephone to each Lender), at any time and from time to time
prepay any Term Loans of any Class or Revolving Loans on any Business Day in
whole or in part in an aggregate minimum amount of $1,000,000 and integral
multiples of $500,000 in excess of that amount without premium or penalty;
provided, however, that Company shall pay any amounts payable pursuant to
subsection 2.6D in connection with any such prepayment other than at the
expiration of an Interest Period. Notice of prepayment having been given as
aforesaid, the principal amount of the Loans specified in such notice shall
become due and payable on the prepayment date specified therein; provided that,
subject to subsection 2.6D, the notice can be conditioned on the consummation of
other events and revoked by Company if the condition is not satisfied. Any such
voluntary prepayment shall be applied as specified in subsection 2.4D(iii).

(ii) Voluntary Termination or Reduction of Commitments. Company may, upon not
less than one Business Day’s prior written or telephonic notice confirmed in
writing to Administrative Agent (which written or telephonic notice
Administrative Agent will promptly transmit by telefacsimile or telephonic
notice confirmed in writing to each Lender), at any time and from time to time
terminate in whole or permanently reduce in part, without premium or penalty,
(a) the Term Loan Commitments of any Class or (b) the Revolving Loan Commitments
in an amount up to the amount by which the Revolving Loan Commitments exceed the
Total Utilization of Revolving Loan Commitments at the time of such proposed
termination or reduction after giving effect to any prepayments of the Revolving
Loans made on the effective date thereof; provided that, in each case, any such
partial reduction of the Commitments shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $500,000 in excess of that amount.
Company’s notice to Administrative Agent shall designate the date (which shall
be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of Commitments shall be
effective on the date specified in Company’s notice and shall reduce (a) the
Term Loan Commitment of each Incremental Term Loan Lender or (b) the Revolving
Loan Commitment of each Revolving Lender, in each case proportionately to such
Lender’s Pro Rata Share; provided that, subject to subsection 2.6D, the notice
can be conditioned on the consummation of other events and revoked by Company if
the condition is not satisfied.

 

45



--------------------------------------------------------------------------------

(iii) Application of Prepayments and Reductions of Commitments.

(a) Application of Voluntary Prepayments by Type of Loans and Maturity. Any
voluntary prepayments pursuant to subsection 2.4D(i) shall be applied as
specified by Company in the applicable notice of prepayment. In the event
Company fails to specify the Loans to which prepayment shall be applied, such
prepayment shall be applied first, to outstanding Revolving Loans to the full
extent thereof, second to outstanding 5-Year Term Loans and third to outstanding
Other Term Loans. Any voluntary prepayments of the 5-Year Term Loans or the
Other Term Loans pursuant to subsection 2.4D(i) shall be applied to reduce the
scheduled installments of principal of the 5-Year Term Loans or the Other Term
Loans set forth in subsection 2.4A or in the related Incremental Assumption
Agreement, as applicable, as specified by Company or, if no such order is
specified, in direct order of maturity.

(b) Application of Prepayments to Alternate Base Rate Loans and Eurodollar Rate
Loans. Considering 5-Year Term Loans, Other Term Loans and Revolving Loans being
prepaid separately, any prepayment thereof shall be applied first to Alternate
Base Rate Loans to the full extent thereof before application to Eurodollar Rate
Loans, in each case in a manner which minimizes the amount of any payments
required to be made by Company pursuant to subsection 2.6D.

E. General Provisions Regarding Payments.

(i) Manner and Time of Payment. All payments by Company of principal, interest,
fees and other Obligations hereunder and under the Notes shall be made in
Dollars in same day funds, without defense, setoff or counterclaim, free of any
restriction or condition, and delivered to Administrative Agent not later than
12:00 Noon (New York City time) on the date due at the Funding and Payment
Office for the account of Lenders; funds received by Administrative Agent after
that time on such due date shall be deemed to have been paid by Company on the
next succeeding Business Day.

(ii) Application of Payments to Principal and Interest. Except as provided in
subsection 2.2C, all payments in respect of the principal amount of any Loan
shall include payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest before application to principal.

(iii) Apportionment of Payments. Except as provided above with respect to
facility fees of Defaulting Lenders, aggregate principal, interest and fee
payments in respect of Loans and Commitments of the applicable Class shall be
apportioned among all outstanding Loans or Commitments to which such payments
relate, in each case proportionately to Lenders’ respective Pro Rata Shares.
Administrative Agent shall promptly distribute to each Lender, at its primary
address set forth below its name on the appropriate signature page hereof or at
such other address as such Lender may request, its Pro Rata Share of all such
payments received by Administrative Agent when received by Administrative Agent
and the fees of such Lender when received by

 

46



--------------------------------------------------------------------------------

Administrative Agent pursuant to subsection 2.3. Notwithstanding the foregoing
provisions of this subsection 2.4E(iii), if, pursuant to the provisions of
subsection 2.6C, any Notice of Conversion/Continuation is withdrawn as to any
Affected Lender or if any Affected Lender makes Alternate Base Rate Loans in
lieu of its Pro Rata Share of any Eurodollar Rate Loans, Administrative Agent
shall give effect thereto in apportioning payments received thereafter.

(iv) Payments on Business Days. Except as otherwise expressly provided herein,
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the fees hereunder, as the case may be.

(v) Notation of Payment. Each Lender agrees that before disposing of any Note
held by it, or any part thereof (other than by granting participations therein),
that Lender will make a notation thereon of all Loans evidenced by that Note and
all principal payments previously made thereon and of the date to which interest
thereon has been paid; provided that the failure to make (or any error in the
making of) a notation of any Loan made under such Note shall not limit or
otherwise affect the obligations of Company hereunder or under such Note with
respect to any Loan or any payments of principal or interest on such Note.

F. Payments Under Subsidiary Guaranty. All payments received by Administrative
Agent under the Subsidiary Guaranty shall be applied promptly from time to time
by Administrative Agent in the following order of priority:

(i) to the payment of the costs and expenses of any collection or other
realization under the Subsidiary Guaranty, including reasonable compensation to
Administrative Agent and its agents and counsel, and all expenses, liabilities
and advances made or incurred by Administrative Agent in connection therewith,
all in accordance with the terms of this Agreement and the Subsidiary Guaranty;

(ii) thereafter, to the extent of any excess such payments, to the payment of
all other Guarantied Obligations (as defined in the Subsidiary Guaranty) for the
ratable benefit of the holders thereof;

(iii) thereafter, to the extent of any excess such payments, to the payment of
cash collateral for Letters of Credit for the ratable benefit of the Issuing
Lenders thereof and holders of participations therein; and

 

47



--------------------------------------------------------------------------------

(iv) thereafter, to the extent of any excess such payments, to the payment to
the applicable Subsidiary Guarantor or to whosoever may be lawfully entitled to
receive the same or as a court of competent jurisdiction may direct.

2.5 Use of Proceeds

A. Term Loans. The proceeds of the Term Loans made on the Original Closing Date
shall be used solely for working capital requirements and general corporate
purposes, which may include the making of intercompany loans to any of Company’s
Wholly Owned Subsidiaries and for making acquisitions.

B. Revolving Loans. The proceeds of the Revolving Loans to be drawn on the
Closing Date shall be used to repay in full all Original Revolving Loans
outstanding under the Existing Credit Agreement and to pay fees and expenses
related to the Transactions. The proceeds of any Revolving Loans drawn on and
after the Closing Date will be used by Company solely for working capital
requirements and general corporate purposes, which may include the making of
intercompany loans to any of Company’s Wholly Owned Subsidiaries and for making
acquisitions.

C. Letters of Credit. The issuance of Letters of Credit will be requested solely
for general corporate purposes.

D. Margin Regulations. No portion of the proceeds of any borrowing under this
Agreement shall be used by Company or any of its Subsidiaries in any manner that
might cause the borrowing or the application of such proceeds to violate
Regulation U, Regulation T or Regulation X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board or to violate the
Exchange Act, in each case as in effect on the date or dates of such borrowing
and such use of proceeds.

2.6 Special Provisions Governing Eurodollar Rate Loans

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to Eurodollar Rate Loans as to
the matters covered:

A. Determination of Applicable Interest Rate. As soon as practicable after 11:00
A.M. (London time) on each Interest Rate Determination Date, Administrative
Agent shall determine (which determination shall, absent manifest error, be
final, conclusive and binding upon all parties) the interest rate that shall
apply to the Eurodollar Rate Loans for which an interest rate is then being
determined for the applicable Interest Period and shall promptly give notice
thereof (in writing or by telephone confirmed in writing) to Company and each
Lender.

 

48



--------------------------------------------------------------------------------

B. Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the interbank Eurodollar market adequate and fair means
do not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurodollar Rate, Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to Company and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, Eurodollar Rate Loans until such time as
Administrative Agent notifies Company and Lenders that the circumstances giving
rise to such notice no longer exist and (ii) any Notice of Borrowing or Notice
of Conversion/Continuation given by Company with respect to the Loans in respect
of which such determination was made shall be deemed to be rescinded by Company.

C. Illegality of Eurodollar Rate Loans. In the event that on any date any Lender
shall have determined (which determination shall be final and conclusive and
binding upon all parties hereto but shall be made only after consultation with
Administrative Agent) that the making, maintaining or continuation of its
Eurodollar Rate Loans has become unlawful as a result of compliance by such
Lender in good faith with any law, treaty, governmental rule, regulation,
guideline or order which came into effect after the Closing Date (or would
conflict with any such treaty, governmental rule, regulation, guideline or order
not having the force of law even though the failure to comply therewith would
not be unlawful), then, and in any such event, such Lender shall be an “Affected
Lender” and it shall on that day give notice (by telefacsimile or by telephone
confirmed in writing) to Company and Administrative Agent of such determination
(which notice Administrative Agent shall promptly transmit to each other
Lender). Thereafter (a) the obligation of the Affected Lender to make Loans as,
or to convert Loans to, Eurodollar Rate Loans shall be suspended until such
notice shall be withdrawn by the Affected Lender, (b) to the extent such
determination by the Affected Lender relates to a Eurodollar Rate Loan then
being requested by Company pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, the Affected Lender shall make such Loan as (or convert
such Loan to, as the case may be) an Alternate Base Rate Loan, (c) the Affected
Lender’s obligation to maintain its outstanding Eurodollar Rate Loans (the
“Affected Loans”) shall be terminated at the earlier to occur of the expiration
of the Interest Period then in effect with respect to the Affected Loans or when
required by law, and (d) the Affected Loans shall automatically convert into
Alternate Base Rate Loans on the date of such termination. Notwithstanding the
foregoing, to the extent a determination by an Affected Lender as described
above relates to a Eurodollar Rate Loan then being requested by Company pursuant
to a Notice of Borrowing or a Notice of Conversion/Continuation, Company shall
have the option, subject to the provisions of subsection 2.6D, to rescind such
Notice of Borrowing or Notice of Conversion/Continuation as to all Lenders by
giving notice (by telefacsimile or by telephone confirmed in writing) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission

 

49



--------------------------------------------------------------------------------

Administrative Agent shall promptly transmit to each other Lender). Except as
provided in the immediately preceding sentence, nothing in this subsection 2.6C
shall affect the obligation of any Lender other than an Affected Lender to make
or maintain Loans as, or to convert Loans to, Eurodollar Rate Loans in
accordance with the terms of this Agreement.

D. Compensation for Breakage or Non-Commencement of Interest Periods. Company
shall compensate each Lender, upon written request by that Lender (which request
shall set forth in reasonable detail the basis for requesting such amounts), for
all reasonable losses, expenses and liabilities (including any interest paid by
that Lender to lenders of funds borrowed by it to make or carry its Eurodollar
Rate Loans and any loss, expense or liability sustained by that Lender in
connection with the liquidation or re-employment of such funds, but excluding
loss of profit) which that Lender may sustain: (i) if for any reason (other than
a default by that Lender) a borrowing of any Eurodollar Rate Loan does not occur
on a date specified therefor in a Notice of Borrowing or a telephonic request
for borrowing, or a conversion to or continuation of any Eurodollar Rate Loan
does not occur on a date specified therefor in a Notice of
Conversion/Continuation or a telephonic request for conversion or continuation,
(ii) if any prepayment (including any prepayment pursuant to subsection 2.4D(i)
or by virtue of the replacement of any Lender pursuant to subsection 2.8B or
10.6B or other principal payment or any conversion of any of its Eurodollar Rate
Loans occurs on a date prior to the last day of an Interest Period applicable to
that Loan, (iii) if any prepayment of any of its Eurodollar Rate Loans is not
made on any date specified in a notice of prepayment given by Company, or
(iv) as a consequence of any other default by Company in the repayment of its
Eurodollar Rate Loans when required by the terms of this Agreement.

E. Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of that Lender; provided, that such making, carrying
or transferring Eurodollar Rate Loans does not result in any costs or Taxes to
Company pursuant to subsection 2.7.

F. Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this subsection 2.6 and under subsection 2.7A
shall be made as though that Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to the definition of Eurodollar Rate in
an amount equal to the amount of such Eurodollar Rate Loan and having a maturity
comparable to the relevant Interest Period and through the transfer of such
Eurodollar deposit from an offshore office of that Lender to a domestic office
of that Lender in the United States of America; provided, however, that each
Lender may fund each of its Eurodollar Rate Loans in any manner it sees fit and
the foregoing assumptions shall be utilized only for the purposes of calculating
amounts payable under this subsection 2.6 and under subsection 2.7A.

 

50



--------------------------------------------------------------------------------

G. Eurodollar Rate Loans After Default. After the occurrence of and during the
continuation of a Potential Event of Default or an Event of Default if notified
by Administrative Agent or the Requisite Lenders, (i) Company may not elect to
have a Loan be made or maintained as, or converted to, a Eurodollar Rate Loan
after the expiration of any Interest Period then in effect for that Loan and
(ii) subject to the provisions of subsection 2.6D, any Notice of Borrowing of
Eurodollar Loans or Notice of Conversion/Continuation which would result in
Eurodollar Loans being outstanding given by Company with respect to a requested
borrowing or conversion/continuation that has not yet occurred shall be deemed
to be rescinded by Company.

2.7 Increased Costs; Taxes; Capital Adequacy

A. Compensation for Increased Costs and Taxes. Subject to the provisions of
subsection 2.7B (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a Governmental Authority, in each
case that becomes effective after the date hereof (and, for purposes of this
Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, guidelines or directives in connection therewith and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, are deemed to have gone into
effect and adopted after the date hereof), or compliance by such Lender with any
guideline, request or directive issued or made after the date hereof (or, in
respect of the 5-Year Term Loan only, after the Original Closing Date) by any
Governmental Authority (whether or not having the force of law):

(i) subjects such Lender (or its applicable lending office) to any additional
Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

(ii) imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, compulsory
loan, FDIC insurance or similar requirement against assets held by, or deposits
or other liabilities in or for the account of, or advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of such
Lender (other than any such reserve or other requirements with respect to
Eurodollar Rate Loans that are reflected in the definition of Adjusted
Eurodollar Rate); or

 

51



--------------------------------------------------------------------------------

(iii) imposes any other condition (other than with respect to a Tax matter) on
or affecting such Lender (or its applicable lending office) or its obligations
hereunder or the interbank Eurodollar market; and the result of any of the
foregoing is to increase the cost to such Lender of agreeing to make, making or
maintaining Loans hereunder or to reduce any amount received or receivable by
such Lender (or its applicable lending office) with respect thereto; then, in
any such case, Company shall promptly pay to such Lender, upon receipt of the
statement referred to in the next sentence, such additional amount or amounts
(in the form of an increased rate of, or a different method of calculating,
interest or otherwise as such Lender in its sole discretion shall determine) as
may be necessary to compensate such Lender for any such increased cost or
reduction in amounts received or receivable hereunder; provided that Company
shall not be required to compensate a Lender pursuant to this subsection for any
increased cost or reduction incurred more than 180 days prior to the date that
such Lender notifies Company of such change giving rise to such increased cost
or reduction and of such Lender’s intention to claim compensation therefor;
provided, further, that, if such change giving rise to such increased cost or
reduction is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof. Such Lender shall
deliver to Company (with a copy to Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to such Lender under this subsection 2.7A, which statement shall be
conclusive and binding upon all parties hereto absent manifest error.

B. Withholding of Taxes.

(i) Payments to Be Free and Clear. All sums payable by Company under this
Agreement and the other Loan Documents shall (except to the extent required by
law) be paid free and clear of, and without any deduction or withholding on
account of, any Taxes imposed, levied, collected, withheld or assessed by or
within the United States of America or any political subdivision in or of the
United States of America or any other jurisdiction from or to which a payment is
made by or on behalf of Company or by any federation or organization of which
the United States of America or any such jurisdiction is a member at the time of
payment.

(ii) Grossing-Up of Payments. If Company or any other Person is required by law
to make any deduction or withholding on account of any such Tax from any sum
paid or payable by Company to Administrative Agent or any Lender under any of
the Loan Documents:

(a) Company shall notify Administrative Agent of any such requirement or any
change in any such requirement as soon as Company becomes aware of it;

(b) Company shall pay any such Tax before the date on which penalties attach
thereto, such payment to be made (if the liability to pay is imposed on Company)
for its own account or (if that liability is imposed on Administrative Agent or
such Lender, as the case may be) on behalf of and in the name of Administrative
Agent or such Lender;

 

52



--------------------------------------------------------------------------------

(c) if such Tax is an Indemnified Tax, then the sum payable by Company in
respect of which the relevant deduction, withholding or payment is required
shall be increased to the extent necessary to ensure that, after the making of
that deduction, withholding or payment, Administrative Agent or such Lender, as
the case may be, receives on the due date a net sum equal to what it would have
received had no such deduction, withholding or payment been required or made;
and

(d) as soon as practicable after paying any sum from which it is required by law
to make any deduction or withholding hereunder, Company shall deliver to
Administrative Agent evidence reasonably satisfactory to Administrative Agent of
such deduction, withholding or payment and of the remittance thereof to the
relevant taxing authority.

(iii) Evidence of Exemption From Withholding Tax.

(a) Each Lender that is not a United States person as defined in
Section 7701(a)(30) of the Internal Revenue Code (for purposes of this
subsection 2.7B(iii), a “Non-US Lender”) shall deliver to Administrative Agent
for transmission to Company, on or prior to the date on which such Non-US Lender
becomes a Lender under this Agreement and from time to time thereafter upon the
request of Company or Administrative Agent (each in the reasonable exercise of
its discretion), (1) two original copies of Internal Revenue Service Form
W-8BEN, Form W-8BEN-E, Form W-8ECI or Form W-8IMY, as the case may be (or any
successor forms), properly completed and duly executed by such Lender, together
with any other certificate or statement of exemption required under the Internal
Revenue Code or the regulations issued thereunder to establish that such Lender
is not subject to deduction or withholding of United States federal income tax
with respect to any payments to such Lender of principal, interest, fees or
other amounts payable under any of the Loan Documents or (2) if such Lender is
not a “bank” or other Person described in Section 881(c)(3) of the Internal
Revenue Code, a Certificate Re Non-Bank Status together with two original copies
of Internal Revenue Service Form W-8BEN, W-8BEN-E or W-8IMY (or any successor
form), properly completed and duly executed by such Lender, together with any
other certificates or statements of exemption requested by Company required
under the Internal Revenue Code or the regulations issued thereunder to
establish that such Lender is not subject to deduction or withholding of United
States federal income tax with respect to any payments to such Lender of
interest payable under any of the Loan Documents. Each Lender that is a “United
States person” within the meaning of Section 7701(a)(30) of the Internal Revenue
Code shall deliver to Administrative Agent for transmission to Company, on or
prior to the date such Person becomes a Lender, and at such other times as it
may be necessary in the determination of Company or Administrative Agent (each
in

 

53



--------------------------------------------------------------------------------

the reasonable exercise of its discretion), two copies of executed originals of
Internal Revenue Service Form W-9 or such other documentation or information
prescribed by applicable laws or reasonably requested by Company or
Administrative Agent as will enable Company or Administrative Agent, as the case
may be, to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.

(b) Each Lender required to deliver any forms, certificates or other evidence
with respect to United States federal income tax withholding matters pursuant to
subsection 2.7B(iii)(a) hereby agrees, from time to time after the initial
delivery by such Lender of such forms, certificates or other evidence, whenever
a lapse in time or change in circumstances renders such forms, certificates or
other evidence obsolete or inaccurate in any material respect, that such Lender
shall promptly (1) deliver to Administrative Agent for transmission to Company
two new original copies of Internal Revenue Service Form W-8BEN, W-8BEN-E,
W-8ECI or W-8IMY, as the case may be, or a Certificate Re Non-Bank Status and
two original copies of Internal Revenue Service Form W-8BEN, W-8BEN-E or W-8IMY,
as the case may be, properly completed and duly executed by such Lender,
together with any other certificates or statements of exemption requested by
Company required in order to confirm or establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to payments to such Lender under the Loan Documents or (2) notify
Administrative Agent and Company of its inability to deliver any such forms,
certificates or other evidence.

(c) Company shall not be required to pay any additional amount to any Lender
under clause (c) of subsection 2.7B(ii) if such Lender shall have failed to
satisfy the requirements of clause (a), (b)(1) or (d) of this subsection
2.7B(iii); provided that if such Lender shall have satisfied the requirements of
subsection 2.7B(iii)(a) on the date such Person becomes a Lender, nothing in
this subsection 2.7B(iii)(c) shall relieve Company of its obligation to pay any
additional amounts pursuant to clause (c) of subsection 2.7B(ii) in the event
that, as a result of any change in any applicable law, treaty or governmental
rule, regulation or order, or any change in the interpretation, administration
or application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender is not subject to withholding as described in subsection
2.7B(iii)(a).

(d) If a payment made to a Lender under this Agreement would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation

 

54



--------------------------------------------------------------------------------

reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this subsection 2.7B(iii)(d), FATCA shall include any regulations or
official interpretations thereof.

(e) Each Non-US Lender shall, to the extent it is legally entitled to do so,
deliver to Company and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or about the date on which such Non-US Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Company or Administrative Agent), executed copies of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit Company or Administrative Agent to determine the withholding or deduction
required to be made.

C. Payment of Other Taxes by Company. Company shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

D. Indemnification by Company. Company shall indemnify each Lender and
Administrative Agent, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes (including all Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.7) payable
or paid by such Lender or Administrative Agent or required to be withheld or
deducted from a payment to such Lender or Administrative Agent and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate setting forth in reasonable
detail the basis for and calculation of the amount of such payment or liability
delivered to Company by a Lender (with a copy to Administrative Agent), or by
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

E. Indemnification by the Lenders. Each Lender shall severally indemnify
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that
Company has not already indemnified Administrative Agent for such Indemnified
Taxes and without limiting the obligation of Company to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.1 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of

 

55



--------------------------------------------------------------------------------

such payment or liability delivered to any Lender by Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the Agent to the
Lender from any other source against any amount due to Administrative Agent
under this subsection 2.7E.

F. Capital Adequacy Adjustment. If any Lender shall have determined that the
adoption, effectiveness, phase-in or applicability after the date hereof (or, in
respect of the 5-Year Term Loan only, after the Original Closing Date) of any
law, rule or regulation (or any provision thereof) regarding capital adequacy or
liquidity, or any change therein or in the interpretation or administration
thereof by any Governmental Authority charged with the interpretation or
administration thereof, or compliance by any Lender (or its applicable lending
office) with any guideline, request or directive regarding capital adequacy or
liquidity (whether or not having the force of law) of any such Governmental
Authority has or would have the effect of reducing the rate of return on the
capital of such Lender or any corporation controlling such Lender as a
consequence of, or with reference to, such Lender’s Loans or Commitments or
Letters of Credit or participations therein or other obligations hereunder with
respect to the Loans or the Letters of Credit to a level below that which such
Lender or such controlling corporation could have achieved but for such
adoption, effectiveness, phase-in, applicability, change or compliance (taking
into consideration the policies of such Lender or such controlling corporation
with regard to capital adequacy and liquidity), then from time to time, within
five Business Days after receipt by Company from such Lender of the statement
referred to in the next sentence, Company shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
corporation on an after-tax basis for such reduction; provided that Company
shall not be required to compensate a Lender pursuant to this subsection for any
reduction incurred more than 180 days prior to the date that such Lender
notifies Company of such change giving rise to such reduction and of such
Lender’s intention to claim compensation therefor; provided, further, that, if
such change giving rise to such reduction is retroactive, then the 180 day
period referred to above shall be extended to include the period of retroactive
effect thereof. Such Lender shall deliver to Company (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis of the calculation of such additional amounts, which statement shall
be conclusive and binding upon all parties hereto absent manifest error.

G. Refund and Contest. If Administrative Agent or any Lender receives a refund
with respect to Tax deducted, withheld or paid by Company and with respect to
which Company has been required to and has paid an additional amount under this
subsection 2.7, which in the good faith judgment of such Lender is allocable to
such deduction, withholding or payment, it shall promptly pay such refund,
together with any other amount paid by Company in connection with such refunded
Tax and any interest paid by the relevant Governmental Authority with respect to
such refund, to Company, net of all unreimbursed out-of-pocket expenses of such
Lender incurred in obtaining such refund; provided, however, that Company agrees
to promptly return such refund to Administrative Agent or the applicable Lender,
as the case may be, if it receives notice from Administrative Agent or
applicable Lender that such Administrative Agent or Lender is required to repay
such refund. Each of Administrative Agent and such Lender

 

56



--------------------------------------------------------------------------------

agrees that it will contest such Tax or liabilities paid by Company if
Administrative Agent or such Lender determines, in its sole discretion, that it
would not be materially disadvantaged or prejudiced as a result of such contest.
Notwithstanding anything to the contrary in this subsection 2.7G, in no event
will the indemnified party be required to pay any amount to an indemnifying
party pursuant to this subsection 2.7G the payment of which would place the
indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

2.8 Obligation of Lenders and Issuing Lenders to Mitigate; Replacement

A. Mitigation. Each Lender and Issuing Lender agrees that, as promptly as
practicable after the officer of such Lender or Issuing Lender responsible for
administering the Loans or Letters of Credit of such Lender or Issuing Lender,
as the case may be, becomes aware of the occurrence of an event or the existence
of a condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender or Issuing Lender to receive payments under subsection
2.7 or subsection 3.6, it will, to the extent not inconsistent with the internal
policies of such Lender or Issuing Lender and any applicable legal or regulatory
restrictions, use reasonable efforts (i) to make, issue, fund or maintain the
Commitments of such Lender or the affected Loans or Letters of Credit of such
Lender or Issuing Lender through another lending or letter of credit office of
such Lender or Issuing Lender, or (ii) take such other measures as such Lender
or Issuing Lender may deem reasonable, which may include assignment of its
rights and obligations hereunder to another of its offices, branches or
affiliates, if as a result thereof the circumstances which would cause such
Lender to be an Affected Lender would cease to exist or the additional amounts
which would otherwise be required to be paid to such Lender or Issuing Lender
pursuant to subsection 2.7 or subsection 3.6 would be materially reduced and if,
as determined by such Lender or Issuing Lender in its sole discretion, the
making, issuing, funding or maintaining of such Commitments or Loans or Letters
of Credit through such other lending or letter of credit office or in accordance
with such other measures, including assignment, as the case may be, would not
otherwise materially adversely affect such Commitments or Loans or Letters of
Credit or the interests of such Lender or Issuing Lender; provided that such
Lender or Issuing Lender will not be obligated to utilize such other lending or
letter of credit office pursuant to this subsection 2.8 unless Company agrees to
pay all reasonable incremental expenses incurred by such Lender or Issuing
Lender as a result of utilizing such other lending or letter of credit office as
described in clause (i) above. A certificate as to the amount of any such
expenses payable by Company pursuant to this subsection 2.8 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
or Issuing Lender to Company (with a copy to Administrative Agent) shall be
conclusive absent manifest error.

 

57



--------------------------------------------------------------------------------

B. Replacement. In the event of (a) a refusal by a Lender to consent to a
proposed change, waiver, discharge or termination with respect to this Agreement
which has been approved by Requisite Lenders (but requires consent of all
Lenders) as provided in subsection 10.6, (b) any Lender becomes an Affected
Lender or requests compensation under subsection 2.7A, 2.7C or 3.6, (c) Company
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to subsection 2.7B, or (d) any
Lender becomes a Defaulting Lender, then Company may, at its sole expense and
effort, replace such Lender (a “Replaced Lender”) with one or more Eligible
Assignees (collectively, the “Replacement Lender”) reasonably acceptable to
Administrative Agent; provided that (i) at the time of any replacement pursuant
to this subsection 2.8 the Replacement Lender shall enter into one or more
Assignment Agreements pursuant to subsection 10.1B (and with all fees payable
pursuant to such subsection 10.1B to be paid by the Replacement Lender) pursuant
to which the Replacement Lender shall acquire all of the outstanding Loans and
Commitments of, and in each case participations in Letters of Credit by, the
Replaced Lender and, in connection therewith, shall pay to (x) the Replaced
Lender in respect thereof an amount equal to the sum of (A) an amount equal to
the principal of, and all accrued interest on, all outstanding Loans of the
Replaced Lender, (B) an amount equal to all unpaid drawings with respect to
Letters of Credit that have been funded by (and not reimbursed to) such Replaced
Lender, together with all then unpaid interest with respect thereto at such
time, and (C) an amount equal to all accrued, but theretofore unpaid, fees owing
to the Replaced Lender with respect thereto, and (y) the appropriate Issuing
Lender an amount equal to such Replaced Lender’s Pro Rata Share of any unpaid
drawings with respect to Letters of Credit (which at such time remains an unpaid
drawing) issued by it to the extent such amount was not theretofore funded by
such Replaced Lender and (ii) all obligations (including without limitation all
such amounts, if any, owing under subsection 2.6D) of Company owing to the
Replaced Lender (other than those specifically described in clause (i) above in
respect of which the assignment purchase price has been, or is concurrently
being, paid), shall be paid in full to such Replaced Lender concurrently with
such replacement. Upon the execution of the respective Assignment Agreements and
the acceptance thereof by Administrative Agent pursuant to subsection 10.1B, the
payment of amounts referred to in clauses (i) and (ii) above and, if so
requested by the Replacement Lender, delivery to the Replacement Lender of the
appropriate Note or Notes executed by Company, the Replacement Lender shall
become a Lender hereunder and the Replaced Lender shall cease to constitute a
Lender hereunder except with respect to indemnification provisions under this
Agreement which by the terms of this Agreement survive the termination of this
Agreement, which indemnification provisions shall survive as to such Replaced
Lender. Notwithstanding anything to the contrary contained above, no Issuing
Lender may be replaced hereunder at any time while it has Letters of Credit
outstanding hereunder unless arrangements satisfactory to such Issuing Lender
(including the furnishing of a standby Letter of Credit in form and substance,
and issued by an issuer satisfactory to such Issuing Lender or the furnishing of
cash collateral in amounts and pursuant to arrangements satisfactory to such
Issuing Lender) have been made with respect to such outstanding Letters of
Credit. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling Company to require such assignment and
delegation cease to apply.

 

58



--------------------------------------------------------------------------------

2.9 Incremental Loan Commitments

A. Company may, by written notice to Administrative Agent from time to time,
request Incremental Loan Commitments in an aggregate amount not to exceed
$1,000,000,000 from one or more Incremental Lenders (which may include any
existing Lender) willing to provide such Incremental Loan Commitments in their
own discretion; provided that each Incremental Lender (other than any existing
Lender or Affiliate of such Lender or an Approved Fund) shall be subject to the
approval of Administrative Agent (not to be unreasonably withheld or delayed).
Such notice shall set forth (i) the amount of the Incremental Loan Commitments
being requested, (ii) the date on which such Incremental Loan Commitments are
requested to become effective and (iii) whether such Incremental Loan
Commitments are commitments to make an Incremental Revolving Loan Commitment,
additional 5-Year Term Loans or term loans with terms different from the 5-Year
Term Loans (“Other Term Loans”).

B. Company and each Incremental Lender shall execute and deliver to
Administrative Agent an Incremental Assumption Agreement and such other
documentation as Administrative Agent shall reasonably specify to evidence the
Incremental Loan Commitment of such Incremental Lender. Each Incremental
Revolving Loan Commitment shall be on the same terms as the Revolving Loan
Commitments. The Other Term Loans shall have the terms agreed to by Company and
the Incremental Term Loan Lenders; provided that (i) Other Term Loans shall not
have a final maturity date earlier than the Term Loan Maturity Date for the
5-Year Term Loans, (ii) Other Term Loans shall not have a weighted average life
to maturity that is shorter than the weighted average life to maturity of the
then remaining 5-Year Term Loans, (iii) if the effective yield (which, for such
purpose only, shall be deemed to take account of interest rate margin and
benchmark floors, recurring fees and all upfront or similar fees or original
issue discount (amortized over the shorter of (1) the weighted average life of
such Other Term Loans and (2) four years) payable to all Lenders providing such
Other Term Loans (but excluding any arrangement, structuring, syndication or
other fees payable in connection therewith that are not shared with all Lenders
(in their capacity as such) providing such Other Term Loans) on such Other Term
Loans determined as of the Funding Date for such Other Term Loans exceeds the
effective yield (determined on same basis as the preceding parenthetical) on the
5-Year Term Loans immediately prior to the effectiveness of the applicable
Incremental Assumption Agreement by more than 0.50%, the applicable Alternate
Base Rate Margin or Eurodollar Rate Margin, as applicable, relating to the
5-Year Term Loans shall be adjusted and/or Company will pay additional fees to
Lenders holding 5-Year Term Loans in order that such effective yield on such
Other Term Loans shall not exceed such effective yield on the 5-Year Term Loans
by more than 0.50% and (iv) the other terms and documentation in respect of
Other Term Loans, to the extent not consistent with the 5-Year Term Loans, shall
otherwise be reasonably satisfactory to Administrative Agent.

C. Each of the parties hereto hereby agrees that, upon the effectiveness of any
Incremental Assumption Agreement, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Incremental Loan Commitments evidenced thereby as provided for in subsection
10.6. Any such deemed amendment may be memorialized in writing by Administrative
Agent with Company’s consent (not to be unreasonably withheld) and furnished to
the other parties hereto.

 

59



--------------------------------------------------------------------------------

D. Notwithstanding the foregoing, no Incremental Loan Commitment shall become
effective under this subsection 2.9 unless (i) on the date of such
effectiveness, the conditions set forth in subsection 4.2B shall be satisfied
and Administrative Agent shall have received a certificate to that effect dated
such date and executed by a responsible officer of Company; provided that if the
proceeds of the Incremental Term Loan are being used to finance a Limited
Condition Acquisition, then except to the extent otherwise required by the
applicable Incremental Lenders, (x) the representations and warranties referred
to in subsection 4.2B(i) shall be limited to the Specified Representations and
(y) the Events of Default and Potential Events of Default referred to in
subsection 4.2B(ii) shall be limited to those under subsections 8.1, 8.6 and 8.7
and (ii) Administrative Agent shall have received customary legal opinions,
board resolutions and other customary closing certificates and documentation as
required by the relevant Incremental Assumption Agreement and, to the extent
required by Administrative Agent, consistent with those delivered on the Closing
Date under subsection 4.2.

E. Each of the parties hereto hereby agrees that Administrative Agent may take
any and all action as may be reasonably necessary to ensure that, after giving
effect to any Incremental Revolving Loan Commitment pursuant to this subsection
2.9, the outstanding Revolving Loans (if any) are held by the Lenders in
accordance with their new Pro Rata Shares. This may be accomplished at the
discretion of Administrative Agent, following consultation with Company, (i) by
requiring the outstanding Revolving Loans to be prepaid with the proceeds of new
Revolving Loans, (ii) by causing non-increasing Lenders to assign portions of
their outstanding Revolving Loans to new or increasing Lenders or (iii) by a
combination of the foregoing. Any prepayment or assignment described in this
paragraph (E) shall be subject to subsection 2.6D, but shall otherwise be
without premium or penalty.

2.10 Extensions of Revolving Loan Commitment Termination Date. Notwithstanding
anything to the contrary contained herein, after the first anniversary of the
Closing Date and at least 45 days prior to the scheduled Revolving Loan
Commitment Termination Date then in effect, Company may, by written notice to
Administrative Agent, request that the scheduled Revolving Loan Commitment
Termination Date then in effect be extended for a twelve-month period, effective
as of a date selected by Company (the “Extension Effective Date”); provided that
the Extension Effective Date shall be at least 45 days, but not more than 60
days, after the date such extension request is received by Administrative Agent
(the “Extension Request Date”). Upon receipt of the extension request,
Administrative Agent shall promptly notify each Revolving Lender thereof. If a
Revolving Lender agrees, in its individual and sole discretion, to so extend its
Revolving Loan Commitment, as applicable (an “Extending Lender”), it shall
deliver to Administrative Agent a written notice of its agreement to do so no
later than 15 days after the Extension Request Date (or such later date to which
Company and Administrative Agent shall agree), and Administrative Agent shall
promptly thereafter notify Company of such Extending Lender’s agreement to
extend its Revolving Loan Commitment (and such agreement shall be irrevocable
until the Extension Effective Date). The Revolving Loan Commitment of any
Revolving Lender that fails to accept or respond to Company’s request for
extension of the Revolving Loan Commitment Termination Date (a “Declining
Lender”) shall be terminated on the Revolving Loan Commitment Termination Date
then in effect for such Revolving Lender (without regard to any extension by
other Revolving Lenders) and on such

 

60



--------------------------------------------------------------------------------

Revolving Loan Commitment Termination Date Company shall pay in full the unpaid
principal amount of all Revolving Loans owing to such Declining Lender, together
with all accrued and unpaid interest thereon and all fees accrued and unpaid
under this Agreement to the date of such payment of principal and all other
amounts due to such Declining Lender under this Agreement. Administrative Agent
shall promptly notify each Extending Lender of the aggregate Revolving Loan
Commitments of the Declining Lenders. Each Extending Lender may offer to
increase its respective Revolving Loan Commitment by an amount not to exceed the
aggregate amount of the Declining Lenders’ Revolving Loan Commitments, and such
Extending Lender shall deliver to Administrative Agent a notice of its offer to
so increase its Revolving Loan Commitment no later than 30 days after the
Extension Request Date (or such later date to which Company and Administrative
Agent shall agree), and such offer shall be irrevocable until the Extension
Effective Date. To the extent the aggregate amount of additional Revolving Loan
Commitments that the Extending Lenders offer pursuant to the preceding sentence
exceeds the aggregate amount of the Declining Lenders’ Revolving Loan
Commitments, such additional Revolving Loan Commitments shall be reduced on a
pro rata basis. To the extent the aggregate amount of Revolving Loan Commitments
that the Extending Lenders have so offered to extend is less than the aggregate
amount of Revolving Loan Commitments that Company has so requested to be
extended, Company shall have the right but not the obligation to require any
Declining Lender to (and any such Declining Lender shall) assign in full its
rights and obligations under this Agreement to one or more banks or other
financial institutions (which may be, but need not be, one or more of the
Extending Lenders) which at the time agree to, in the case of any such Person
that is an Extending Lender, increase its Revolving Loan Commitment and in the
case of any other such Person (a “New Lender”) become a party to this Agreement;
provided that (i) such assignment is otherwise in compliance with
subsection 10.16, (ii) such Declining Lender receives payment in full of the
unpaid principal amount of all Revolving Loans owing to such Declining Lender,
together with all accrued and unpaid interest thereon and all fees accrued and
unpaid under this Agreement to the date of such payment of principal and all
other amounts due to such Declining Lender under this Agreement and (iii) any
such assignment shall be effective on the date on or before such Extension
Effective Date as may be specified by Company and agreed to by the respective
New Lenders and Extending Lenders, as the case may be, and Administrative
Agent. If, but only if, Extending Lenders and New Lenders, as the case may be,
have agreed to provide Revolving Loan Commitments in an aggregate amount greater
than 50% of the aggregate amount of the Revolving Loan Commitments outstanding
immediately prior to such Extension Effective Date and the conditions precedent
in subsection 4.2B are met as of the Extension Effective Date (as if such date
were a Funding Date), the Revolving Loan Commitment Termination Date in effect
with respect to such Extending Lenders and New Lenders shall be extended by
twelve months.

2.11 Excluded Swap Obligations. Notwithstanding any provision of this Agreement
or any other Loan Document, no guarantee by any Subsidiary Guarantor under any
Loan Document shall include a guarantee of any Excluded Swap Obligation. In the
event that any payment is made by, or any collection is realized from, any Loan
Party for which there are Excluded Swap Obligations, the proceeds thereof shall
be applied to pay the Obligations of such Loan Party on a ratable basis
determined without giving effect to such Excluded Swap Obligations and each
reference in this Agreement or any other Loan Document to the ratable
application of such amounts as among the Obligations or any specified portion of
the Obligations that would otherwise include such Excluded Swap Obligations
shall be deemed so to provide.

 

61



--------------------------------------------------------------------------------

Section 3. LETTERS OF CREDIT

3.1 Issuance of Letters of Credit and Lenders’ Purchase of Participations
Therein

A. Letters of Credit. In addition to Company requesting that Revolving Lenders
make Revolving Loans pursuant to subsection 2.1A(iv), Company may request, in
accordance with the provisions of this subsection 3.1, from time to time during
the period from the Closing Date to but excluding the date that is 30 days prior
to the Revolving Loan Commitment Termination Date, that one or more Revolving
Lenders issue Letters of Credit for the account of Company or for the account of
any Subsidiary of Company. Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of Company herein set
forth, any one or more Revolving Lenders may, but (except as provided in
subsection 3.1B(ii)) shall not be obligated to, issue such Letters of Credit in
accordance with the provisions of this subsection 3.1; provided that such
Letters of Credit shall be issued on a sight basis only and Company shall not
request that any Revolving Lender issue (and no Revolving Lender shall issue):

(i) any Letter of Credit if, after giving effect to such issuance, the Total
Utilization of Revolving Loan Commitments would exceed the Revolving Loan
Commitments then in effect;

(ii) any Letter of Credit if, after giving effect to such issuance, (i) the
aggregate Letter of Credit Usage would exceed $250,000,000, (ii) the Letter of
Credit Usage with respect to Citibank would exceed $125,000,000 or (iii) the
Letter of Credit Usage with respect to Wells Fargo would exceed $125,000,000;

(iii) any Letter of Credit denominated in a currency other than Dollars; or

(iv) any Letter of Credit having an expiration date later than the earlier of
(a) the date that is five Business Days prior to the Revolving Loan Commitment
Termination Date and (b) the date which is one year from the date of issuance of
such Letter of Credit;

 

62



--------------------------------------------------------------------------------

provided that the immediately preceding clause (b) shall not prevent any Issuing
Lender from agreeing that a Letter of Credit will automatically be extended for
one or more successive periods not to exceed one year each unless such Issuing
Lender elects not to extend for any such additional period; and provided,
further, that such Issuing Lender shall elect not to extend such Letter of
Credit if it has knowledge that an Event of Default or Potential Event of
Default has occurred and is continuing (and has not been waived in accordance
with subsection 10.6) at the time such Issuing Lender must elect whether or not
to allow such extension.

B. Mechanics of Issuance.

(i) Notice of Issuance. Whenever Company desires the issuance of a Letter of
Credit, it shall deliver to the proposed Issuing Lender and Administrative Agent
a Notice of Request to Issue Letter of Credit in the form of Exhibit III annexed
hereto no later than 12:00 Noon (New York City time) at least three Business
Days or in each case such shorter period as may be agreed to by the proposed
Issuing Lender in any particular instance, in advance of the proposed date of
issuance. The Notice of Request to Issue Letter of Credit shall specify (a) the
proposed date of issuance (which shall be a Business Day), (b) the face amount
of the Letter of Credit, (c) the expiration date of the Letter of Credit,
(d) the name and address of the beneficiary and (e) either the verbatim text of
the proposed Letter of Credit or the proposed terms and conditions thereof,
including a precise description of any documents to be presented by the
beneficiary which, if presented by the beneficiary prior to the expiration date
of the Letter of Credit, would require the Issuing Lender to make payment under
the Letter of Credit; provided that the Issuing Lender, in its reasonable
discretion, may require changes in the text of the proposed Letter of Credit or
any such documents.

Company shall notify the applicable Issuing Lender (and Administrative Agent, if
Administrative Agent is not such Issuing Lender) prior to the issuance of any
Letter of Credit in the event that any of the matters to which Company is
required to certify in the applicable Notice of Request to Issue Letter of
Credit is no longer true and correct as of the proposed date of issuance of such
Letter of Credit, and upon the issuance of any Letter of Credit Company shall be
deemed to have re-certified, as of the date of such issuance, as to the matters
to which Company is required to certify in the applicable Notice of Request to
Issue Letter of Credit.

All Letters of Credit (as defined in the Existing Credit Agreement) issued by a
Person that is a Revolving Lender hereunder and outstanding on the Closing Date
(each, an “Existing Letter of Credit”) shall be deemed issued under and pursuant
to this subsection 3.1B(i) as of the Closing Date and shall be treated as
Letters of Credit for all purposes under this Agreement from and after such
date, with the issuer of each Existing Letter of Credit being deemed to be an
Issuing Lender with respect thereto.

(ii) Determination of Issuing Lender. Upon receipt by a proposed Issuing Lender
and Administrative Agent of a Notice of Request to Issue Letter of Credit
pursuant to subsection 3.1B(i) requesting the issuance of a Letter of Credit,
any Revolving Lender so requested to issue such Letter of Credit shall promptly
notify

 

63



--------------------------------------------------------------------------------

Company and Administrative Agent whether or not, in its sole discretion, it has
elected to issue such Letter of Credit, and any such Revolving Lender which so
elects to issue such Letter of Credit shall be the Issuing Lender with respect
thereto. In the event that the proposed Issuing Lender selected by Company with
respect to any Letter of Credit shall have declined to issue such Letter of
Credit, Citibank or Wells Fargo, as selected by Company, in its capacity as
Issuing Lender, shall be obligated to issue such Letter of Credit and shall be
the Issuing Lender with respect thereto, notwithstanding the fact that the
Letter of Credit Usage with respect to such Letter of Credit and with respect to
all other Letters of Credit issued by Citibank or Wells Fargo, when aggregated
with Citibank’s or Wells Fargo’s outstanding Revolving Loans, may exceed its
Revolving Loan Commitment then in effect, but not in excess of the amount set
forth in subsection 3.1A(ii). Notwithstanding anything to the contrary contained
in this Section 3 or elsewhere in this Agreement, in the event that a Revolving
Lender is a Defaulting Lender, neither Citibank nor Wells Fargo, in its capacity
as Issuing Lender, shall be required to issue any Letter of Credit unless
Citibank or Wells Fargo, as the case may be, has entered into arrangements
reasonably satisfactory to it and Company to eliminate its risk with respect to
the participation in Letters of Credit by all such Defaulting Lenders, including
by requiring Company to cash collateralize each such Defaulting Lender’s Pro
Rata Share of each Letter of Credit issued by it.

(iii) Issuance of Letter of Credit. Upon satisfaction or waiver (in accordance
with subsection 10.6) of the conditions set forth in subsection 4.3, the Issuing
Lender shall issue the requested Letter of Credit in accordance with the Issuing
Lender’s standard operating procedures.

(iv) Notification to Revolving Lenders. Upon the issuance of any Letter of
Credit the applicable Issuing Lender shall promptly notify Administrative Agent
and each other Revolving Lender of such issuance, which notice shall be
accompanied by the details of such Letter of Credit. Promptly after receipt of
such notice (or, if Administrative Agent is the Issuing Lender, together with
such notice), Administrative Agent shall notify each Revolving Lender of the
amount of such Revolving Lender’s respective participation in such Letter of
Credit, determined in accordance with subsection 3.1C.

(v) Reports to Revolving Lenders. Within 5 days after the end of each calendar
quarter ending after the Closing Date, so long as any Letter of Credit shall
have been outstanding during such calendar quarter, each Issuing Lender shall
deliver to Administrative Agent a report setting forth for such calendar quarter
the daily aggregate amount available to be drawn under the Letters of Credit
issued by such Issuing Lender that were outstanding during such calendar
quarter.

 

64



--------------------------------------------------------------------------------

C. Revolving Lenders’ Purchase of Participations in Letters of Credit.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby agrees to, have irrevocably purchased from the
Issuing Lender a participation in such Letter of Credit and any drawings honored
thereunder in an amount equal to such Revolving Lender’s Pro Rata Share of the
maximum amount which is or at any time may become available to be drawn
thereunder.

3.2 Letter of Credit Fees

Company agrees to pay the following amounts with respect to Letters of Credit
issued hereunder:

(i) with respect to each Letter of Credit, (a) a fronting fee, payable directly
to the applicable Issuing Lender for its own account, in a percentage per annum
to be agreed upon with the applicable Issuing Lender (or, in the case of an
Existing Letter of Credit, the percentage per annum previously agreed upon with
respect thereto under the Existing Credit Agreement, unless otherwise agreed by
Company and the applicable Issuing Lender) of the daily amount available to be
drawn under such Letter of Credit and (b) a letter of credit fee, payable to
Administrative Agent for the account of Revolving Lenders (other than Defaulting
Lenders), equal to the applicable Eurodollar Rate Margin for Revolving Loans per
annum of the daily amount available to be drawn under such Letter of Credit,
each such fronting fee and letter of credit fee to be payable in arrears on and
to (but excluding) the last Business Day of March, June, September and December
of each year and upon the termination of the Revolving Loan Commitments and
computed on the basis of a 360-day year for the actual number of days elapsed;

(ii) with respect to the issuance, amendment or transfer of each Letter of
Credit and each payment of a drawing made thereunder (without duplication of the
fees payable under clauses (i)(a) and (i)(b) above), documentary and processing
charges payable directly to the applicable Issuing Lender for its own account in
accordance with such Issuing Lender’s standard schedule for such charges in
effect at the time of such issuance, amendment, transfer or payment, as the case
may be.

For purposes of calculating any fees payable under clause (i) of this subsection
3.2, the daily amount available to be drawn under any Letter of Credit shall be
determined as of the close of business on any date of determination. Promptly
upon receipt by Administrative Agent of any amount described in clause (i)(b) of
this subsection 3.2, Administrative Agent shall distribute to each Revolving
Lender its Pro Rata Share of such amount.

 

65



--------------------------------------------------------------------------------

3.3 Drawings and Reimbursement of Amounts Paid Under Letters of Credit

A. Responsibility of Issuing Lender With Respect to Drawings. In determining
whether to honor any drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to examine the documents
delivered under such Letter of Credit with reasonable care so as to ascertain
whether they appear on their face to be in accordance with the terms and
conditions of such Letter of Credit.

B. Reimbursement by Company of Amounts Paid Under Letters of Credit. In the
event an Issuing Lender has determined to honor a drawing under a Letter of
Credit issued by it, such Issuing Lender shall immediately notify Company and
Administrative Agent, and Company shall reimburse such Issuing Lender on or
before the Business Day immediately following the date on which such drawing is
honored (the “Reimbursement Date”) in an amount in Dollars and in same day funds
equal to the amount of such honored drawing; provided that, anything contained
in this Agreement to the contrary notwithstanding, (i) unless Company shall have
notified Administrative Agent and such Issuing Lender prior to 12:00 Noon (New
York City time) on the Business Day following the date such drawing is honored
that Company intends to reimburse such Issuing Lender for the amount of such
honored drawing with funds other than the proceeds of Revolving Loans, Company
shall be deemed to have given a timely Notice of Borrowing to Administrative
Agent requesting Revolving Lenders to make Revolving Loans that are Alternate
Base Rate Loans on the Reimbursement Date in an amount in Dollars equal to the
amount of such honored drawing and (ii) subject to satisfaction or waiver of the
conditions specified in subsection 4.2B, Revolving Lenders shall, on the
Reimbursement Date, make Revolving Loans that are Alternate Base Rate Loans in
the amount of such honored drawing, the proceeds of which shall be applied
directly by Administrative Agent to reimburse such Issuing Lender for the amount
of such honored drawing; and provided, further that if for any reason proceeds
of Revolving Loans are not received by such Issuing Lender on the Reimbursement
Date in an amount equal to the amount of such honored drawing, Company shall
reimburse such Issuing Lender, on demand, in an amount in same day funds equal
to the excess of the amount of such honored drawing over the aggregate amount of
such Revolving Loans, if any, which are so received. Nothing in this subsection
3.3B shall be deemed to relieve any Revolving Lender from its obligation to make
Revolving Loans on the terms and conditions set forth in this Agreement, and
Company shall retain any and all rights it may have against any Revolving Lender
resulting from the failure of such Revolving Lender to make such Revolving Loans
under this subsection 3.3B.

C. Payment by Revolving Lenders of Unreimbursed Amounts Paid Under Letters of
Credit.

(i) Payment by Revolving Lenders. In the event that Company shall fail for any
reason to reimburse any Issuing Lender as provided in subsection 3.3B in an
amount equal to the amount of any drawing honored by such Issuing Lender under a
Letter of Credit issued by it, such Issuing Lender shall promptly notify
Administrative Agent, who shall notify each other Revolving Lender of the
unreimbursed amount of such honored drawing and of such other Revolving Lender’s
respective participation therein based on such Revolving Lender’s Pro Rata
Share. Each Revolving Lender shall

 

66



--------------------------------------------------------------------------------

make available to such Issuing Lender an amount equal to its respective
participation, in Dollars and in same day funds, at the office of such Issuing
Lender specified in such notice, not later than 12:00 Noon (New York City time)
on the first business day (under the laws of the jurisdiction in which such
office of such Issuing Lender is located) after the date notified by such
Issuing Lender. In the event that any Revolving Lender fails to make available
to such Issuing Lender on such business day the amount of such Revolving
Lender’s participation in such Letter of Credit as provided in this subsection
3.3C, such Issuing Lender shall be entitled to recover such amount on demand
from such Revolving Lender together with interest thereon at the rate
customarily used by such Issuing Lender for the correction of errors among banks
for three Business Days and thereafter at the Alternate Base Rate. Nothing in
this subsection 3.3C shall be deemed to prejudice the right of any Revolving
Lender to recover from any Issuing Lender any amounts made available by such
Revolving Lender to such Issuing Lender pursuant to this subsection 3.3C in the
event that it is determined by the final judgment of a court of competent
jurisdiction that the payment with respect to a Letter of Credit by such Issuing
Lender in respect of which payment was made by such Revolving Lender constituted
gross negligence or willful misconduct on the part of such Issuing Lender.

(ii) Distribution to Revolving Lenders of Reimbursements Received From Company.
In the event any Issuing Lender shall have been reimbursed by other Revolving
Lenders pursuant to subsection 3.3C(i) for all or any portion of any drawing
honored by such Issuing Lender under a Letter of Credit issued by it, such
Issuing Lender shall distribute to Administrative Agent, who shall distribute to
each other Revolving Lender which has paid all amounts payable by it under
subsection 3.3C(i) with respect to such honored drawing such other Revolving
Lender’s Pro Rata Share of all payments subsequently received by such Issuing
Lender from Company in reimbursement of such honored drawing when such payments
are received. Any such distribution shall be made to a Revolving Lender at its
primary address set forth below its name on the appropriate signature page
hereof or at such other address as such Revolving Lender may request.

D. Interest on Amounts Paid Under Letters of Credit.

(i) Payment of Interest by Company. Company agrees to pay to each Issuing
Lender, with respect to drawings honored under any Letters of Credit issued by
it, interest on the amount paid by such Issuing Lender in respect of each such
honored drawing from the date such drawing is honored to but excluding the date
such amount is reimbursed by Company (including any such reimbursement out of
the proceeds of Revolving Loans pursuant to subsection 3.3B) at a rate equal to
(a) for the period from the date such drawing is honored to but excluding the
Reimbursement Date, the rate then in effect under this Agreement with respect to
Revolving Loans that are Alternate Base Rate Loans and (b) thereafter, a rate
which is 2% per annum in excess of the rate of interest otherwise payable under
this Agreement with respect to Revolving Loans that are Alternate Base Rate
Loans. Interest payable pursuant to this subsection

 

67



--------------------------------------------------------------------------------

3.3D(i) shall be computed on the basis of a 365 or 366 day year for the actual
number of days elapsed in the period during which it accrues and shall be
payable on demand or, if no demand is made, on the date on which the related
drawing under a Letter of Credit is reimbursed in full.

(ii) Distribution of Interest Payments by Issuing Lender. Promptly upon receipt
by any Issuing Lender of any payment of interest pursuant to subsection 3.3D(i)
with respect to a drawing honored under a Letter of Credit issued by it,
(a) such Issuing Lender shall distribute to Administrative Agent, who shall
distribute each other Revolving Lender, out of the interest received by such
Issuing Lender in respect of the period from the date such drawing is honored to
but excluding the date on which such Issuing Lender is reimbursed for the amount
of such drawing (including any such reimbursement out of the proceeds of
Revolving Loans pursuant to subsection 3.3B), the amount that such other
Revolving Lender would have been entitled to receive in respect of the letter of
credit fee that would have been payable in respect of such Letter of Credit for
such period pursuant to subsection 3.2 if no drawing had been honored under such
Letter of Credit and (b) in the event such Issuing Lender shall have been
reimbursed by other Revolving Lenders pursuant to subsection 3.3C(i) for all or
any portion of such honored drawing, such Issuing Lender shall distribute to
Administrative Agent, who shall distribute to each other Revolving Lender which
has paid all amounts payable by it under subsection 3.3C(i) with respect to such
honored drawing such other Revolving Lender’s Pro Rata Share of any interest
received by such Issuing Lender in respect of that portion of such honored
drawing so reimbursed by other Revolving Lenders for the period from the date on
which such Issuing Lender was so reimbursed by other Revolving Lenders to but
excluding the date on which such portion of such honored drawing is reimbursed
by Company. Any such distribution shall be made to a Revolving Lender at its
primary address set forth below its name on the appropriate signature page
hereof or at such other address as such Revolving Lender may request.

3.4 Obligations Absolute

The obligation of Company to reimburse each Issuing Lender for drawings honored
under the Letters of Credit issued by it and to repay any Revolving Loans made
by Revolving Lenders pursuant to subsection 3.3B and the obligations of
Revolving Lenders under subsection 3.3C(i) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances including any of the following circumstances:

(i) any lack of validity or enforceability of any Letter of Credit;

 

68



--------------------------------------------------------------------------------

(ii) the existence of any claim, set-off, defense or other right which Company
or any Revolving Lender may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee
may be acting), any Issuing Lender or other Revolving Lender or any other Person
or, in the case of a Revolving Lender, against Company, whether in connection
with this Agreement, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between Company or one of its
Subsidiaries and the beneficiary for which any Letter of Credit was procured);

(iii) any draft or other document presented under any Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(iv) payment by the applicable Issuing Lender under any Letter of Credit against
presentation of a draft or other document which does not substantially comply
with the terms of such Letter of Credit;

(v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Company or any of its
Subsidiaries;

(vi) any breach of this Agreement or any other Loan Document by any party
thereto;

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing; or

(viii) the fact that an Event of Default or a Potential Event of Default shall
have occurred and be continuing;

provided, in each case, that payment by the applicable Issuing Lender under the
applicable Letter of Credit shall not preclude a claim by Company against, and
Company shall have a claim against, the applicable Issuing Lender if any payment
constituted gross negligence or willful misconduct of such Issuing Lender under
the circumstances in question (as determined by a final judgment of a court of
competent jurisdiction).

3.5 Indemnification; Nature of Issuing Lenders’ Duties

A. Indemnification. In addition to amounts payable as provided in subsection
3.6, Company hereby agrees to protect, indemnify, pay and save harmless each
Issuing Lender from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable fees,
expenses and disbursements of counsel and allocated costs of internal counsel)
which such Issuing Lender may incur or be subject to as a consequence,

 

69



--------------------------------------------------------------------------------

direct or indirect, of (i) the issuance of any Letter of Credit by such Issuing
Lender, other than as a result of (a) the gross negligence or willful misconduct
of such Issuing Lender as determined by a final judgment of a court of competent
jurisdiction or (b) subject to the following clause (ii), the wrongful dishonor
by such Issuing Lender of a proper demand for payment made under any Letter of
Credit issued by it or (ii) the failure of such Issuing Lender to honor a
drawing under any such Letter of Credit as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Governmental Authority (all such acts or omissions herein called
“Governmental Acts”). Each Revolving Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify the Issuing Lender to the extent not
reimbursed by Company in accordance with this Section 3.5A.

B. Nature of Issuing Lenders’ Duties. As between Company and any Issuing Lender,
Company assumes all risks of the acts and omissions of, or misuse of the Letters
of Credit issued by such Issuing Lender by, the respective beneficiaries of such
Letters of Credit. In furtherance and not in limitation of the foregoing, such
Issuing Lender shall not be responsible for: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) failure of the beneficiary of any such Letter of Credit to
comply fully with any conditions required in order to draw upon such Letter of
Credit; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (v) errors in interpretation of technical terms;
(vi) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any such Letter of Credit or of the proceeds
thereof; (vii) the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of any drawing under such Letter of Credit; or (viii) any
consequences arising from causes beyond the control of such Issuing Lender,
including any Governmental Acts, and none of the above shall affect or impair,
or prevent the vesting of, any of such Issuing Lender’s rights or powers
hereunder.

In furtherance and extension and not in limitation of the specific provisions
set forth in the first paragraph of this subsection 3.5B, any action taken or
omitted by any Issuing Lender under or in connection with the Letters of Credit
issued by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall not put such Issuing Lender under any resulting
liability to Company, except for liability arising solely out of the gross
negligence or willful misconduct of such Issuing Lender, as determined by a
final judgment of a court of competent jurisdiction.

 

70



--------------------------------------------------------------------------------

3.6 Increased Costs and Taxes Relating to Letters of Credit

Subject to the provisions of subsection 2.7B (which shall be controlling with
respect to the matters covered thereby), in the event that any Issuing Lender or
Revolving Lender shall determine (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto) that any
law, treaty or governmental rule, regulation or order, or any change therein or
in the interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a Governmental Authority, in each case that becomes
effective after the date hereof (and, for purposes of this Agreement, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
guidelines or directives in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, are deemed to have gone into effect and adopted after the
date hereof), or compliance by any Issuing Lender or Revolving Lender with any
guideline, request or directive issued or made after the date hereof by any
Governmental Authority (whether or not having the force of law):

(i) subjects such Issuing Lender or Revolving Lender (or its applicable lending
or letter of credit office) to any additional Tax (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes, and (C) Connection Income Taxes) with respect to the issuing or
maintaining of any Letters of Credit or the purchasing or maintaining of any
participations therein or any other obligations under this Section 3, whether
directly or by such being imposed on or suffered by any particular Issuing
Lender;

(ii) imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, compulsory
loan, FDIC insurance or similar requirement in respect of any Letters of Credit
issued by any Issuing Lender or participations therein purchased by any
Revolving Lender; or

(iii) imposes any other condition (other than with respect to a Tax matter) on
or affecting such Issuing Lender or Revolving Lender (or its applicable lending
or letter of credit office) regarding this Section 3 or any Letter of Credit or
any participation therein; and the result of any of the foregoing is to increase
the cost to such Issuing Lender or Revolving Lender of agreeing to issue,
issuing or maintaining any Letter of Credit or agreeing to purchase, purchasing
or maintaining any participation therein or to reduce any amount received or
receivable by such Issuing Lender or Revolving Lender (or its applicable lending
or letter of credit office) with respect thereto; then, in any case, Company
shall promptly pay to such Issuing Lender or Revolving Lender, upon receipt of
the statement referred to in the next sentence, such additional amount or
amounts as may be necessary to compensate such Issuing Lender or Revolving
Lender for any such increased cost or reduction in amounts received or
receivable hereunder; provided that Company shall not be required to compensate
a Lender pursuant to this subsection for any increased cost or reduction
incurred more than 180 days prior to

 

71



--------------------------------------------------------------------------------

the date that such Lender notifies Company of such change giving rise to such
increased cost or reduction and of such Lender’s intention to claim compensation
therefor; provided further that, if such change giving rise to such increased
cost or reduction is retroactive, then the 180 day period referred to above
shall be extended to include the period of retroactive effect thereof. Such
Issuing Lender or Revolving Lender shall deliver to Company (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Issuing Lender or
Revolving Lender under this subsection 3.6, which statement shall be conclusive
and binding upon all parties hereto absent manifest error.

3.7 Defaulting Lenders

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

A. If any Letter of Credit Usage exists, all or any part of the Letter of Credit
Usage (other than any portion thereof attributable to unreimbursed drawings
under Letters of Credit honored by an Issuing Lender with respect to which such
Defaulting Lender shall have funded its participation as contemplated by
subsection 3.3C) of such Defaulting Lender shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Pro Rata Shares
(calculated without regard to such Defaulting Lender’s Revolving Loan
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Loan Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Loan Commitment; provided that no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

B. If the reallocation described in subsection 3.7A cannot, or can only
partially, be effected, Company shall, without prejudice to any right or remedy
available to it hereunder or under law, within one Business Day following notice
by Administrative Agent, cash collateralize for the benefit of the Issuing
Lenders that portion of such Defaulting Lender’s Letter of Credit Usage that has
not been reallocated in accordance with subsection 3.7A.

C. If any portion of the Letter of Credit Usage of such Defaulting Lender is
reallocated pursuant to subsection 3.7A above, then the fees payable to the
Revolving Lenders pursuant to clause (i)(b) of subsection 3.2 shall be adjusted
to give effect to such reallocation.

 

72



--------------------------------------------------------------------------------

D. If all or any portion of such Defaulting Lender’s Letter of Credit Usage is
neither reallocated nor cash collateralized pursuant to subsection 3.7A or 3.7B
above, then, without prejudice to any rights or remedies of any Issuing Lender
or any other Lender hereunder, all letter of credit fees that would have been
payable under clause (i)(b) of subsection 3.2 with respect to such Defaulting
Lender’s Letter of Credit Usage if it were a Non-Defaulting Lender shall be
payable to the Issuing Lenders (and allocated among them ratably based on the
amount of such Defaulting Lender’s Letter of Credit Usage attributable to
Letters of Credit issued by each Issuing Lender) until and to the extent that
such Letter of Credit Usage is reallocated and/or cash collateralized.

Section 4. CONDITIONS PRECEDENT

4.1 Conditions Precedent to Closing Date

The obligations of Lenders to make Loans on the Closing Date, the availability
of the Revolving Loan Commitments and the issuance of Letters of Credit
hereunder are subject to the satisfaction of the following conditions:

A. Loan Documents. On or before the Closing Date, Company shall deliver to
Administrative Agent the following, dated the Closing Date:

(i) Certified copies of the Certificate or Articles of Incorporation (or
equivalent organizational documents) of each Loan Party, together with a good
standing certificate from the Secretary of State of its jurisdiction of
organization and, to the extent generally available, a certificate or other
evidence of good standing as to payment of any applicable franchise or similar
taxes from the appropriate taxing authority of such jurisdiction, each dated a
recent date prior to the Closing Date;

(ii) Copies of the Bylaws (or equivalent organizational documents) of each Loan
Party, certified as of the Closing Date by such Loan Party’s secretary or an
assistant secretary or an equivalent officer;

(iii) Resolutions of the Board of Directors or managing member of each Loan
Party approving and authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, certified as of the Closing Date by the
secretary or an assistant secretary of such Loan Party as being in full force
and effect without modification or amendment;

(iv) Signature and incumbency certificates of the officers of each Loan Party
executing the Loan Documents to which it is a party;

(v) Executed originals of the Amendment and Restatement Agreement; and

 

73



--------------------------------------------------------------------------------

(vi) The Subsidiary Guaranty executed and delivered by Company and the
Subsidiary Guarantors.

B. No Material Adverse Effect. Since December 31, 2016, no event or events,
adverse condition or change in or affecting Company that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect shall
have occurred.

C. Opinions of Counsel. Administrative Agent shall have received originally
executed copies of one or more favorable written opinions of (A) a deputy
general counsel or general counsel of Company and (B) Skadden, Arps, Slate,
Meagher & Flom LLP, special New York counsel for Company, each in form and
substance reasonably satisfactory to Administrative Agent and its counsel and
the Lenders, dated as of the Closing Date and setting forth substantially the
matters as Administrative Agent acting on behalf of Lenders may reasonably
request.

D. Fees and Expenses. Company shall have paid to Administrative Agent, for
distribution (as appropriate) to Agents and Lenders, all fees payable by Company
on or prior to the Closing Date, the expenses referred to in subsection 10.2 for
which invoices have been received prior to the Closing Date and any other
amounts due to Agents and Lenders on or before the Closing Date.

E. Representations and Warranties; Performance of Agreements. Company shall have
delivered to Administrative Agent an Officer’s Certificate, in form and
substance reasonably satisfactory to Administrative Agent, to the effect that
the representations and warranties in Section 5 hereof are true, correct and
complete in all material respects on and as of the Closing Date to the same
extent as though made on and as of that date (or, to the extent such
representations and warranties specifically relate to an earlier date, that such
representations and warranties were true, correct and complete in all material
respects on and as of such earlier date) and that Company shall have performed
in all material respects all agreements and satisfied all conditions which this
Agreement provides shall be performed or satisfied by it on or before the
Closing Date except as otherwise disclosed to and agreed to in writing by
Administrative Agent.

F. Know Your Customer and Anti-Money Laundering Rules. The Lenders shall have
received all documentation and other information required by bank regulatory
authorities and requested by the Lenders at least 3 Business Days in advance of
the Closing Date under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the Patriot Act.

G. Termination of Original Revolving Loan Commitments. On or prior to the
Closing Date, Company shall have terminated the Original Revolving Loan
Commitments and paid all amounts outstanding or due and payable with respect
thereto and repaid all Original Revolving Loans outstanding thereunder.

 

74



--------------------------------------------------------------------------------

H. Solvency. Administrative Agent shall have received a certificate in
substantially the form of Exhibit V annexed hereto from the treasurer of Company
certifying that Company and its Subsidiaries, on a consolidated basis after
giving effect to the Transactions and the other transactions contemplated
hereby, are Solvent.

I. Company shall have provided written notices to each trustee under each
Existing Senior Notes Indenture necessary to effect the automatic release
(substantially concurrent with the execution and delivery of the Subsidiary
Guaranty) of the Released Guarantors, and Administrative Agent shall have
received reasonably satisfactory evidence thereof.

4.2 Conditions to All Loans

Except as otherwise provided in the applicable Incremental Assumption Agreement
with respect to Limited Condition Acquisitions, the obligations of Lenders to
make Loans on each Funding Date, including the Closing Date, are subject to the
following further conditions precedent:

A. Administrative Agent shall have received before that Funding Date, in
accordance with the provisions of subsection 2.1B, an executed Notice of
Borrowing, in each case signed by the chief financial officer or the treasurer
or controller of Company or by any officer of Company designated by any of the
above-described officers on behalf of Company in a writing delivered to
Administrative Agent.

B. As of that Funding Date:

(i) The representations and warranties contained herein and in the other Loan
Documents shall be true, correct and complete in all material respects (other
than, with respect to any borrowing of Revolving Loans made after the Closing
Date, those representations and warranties contained in subsections 5.4 and 5.6)
on and as of that Funding Date to the same extent as though made on and as of
that date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true, correct and complete in all material respects on and as of
such earlier date; and

(ii) No event shall have occurred and be continuing or would result from the
consummation of the borrowing contemplated by such Notice of Borrowing that
would constitute an Event of Default or a Potential Event of Default.

 

75



--------------------------------------------------------------------------------

4.3 Conditions to Letters of Credit

The issuance, extension, renewal or increase in amount of any Letter of Credit
hereunder (whether or not the applicable Issuing Lender is obligated to issue,
extend, renew or increase the amount of such Letter of Credit) is subject to the
following conditions precedent:

A. On or before the date of issuance of the initial Letter of Credit pursuant to
this Agreement, the Closing Date shall have occurred.

B. On or before the date of issuance of such Letter of Credit, Administrative
Agent shall have received, in accordance with the provisions of subsection
3.1B(i), an executed Notice of Request to Issue Letter of Credit, in each case
signed by the chief financial officer or the treasurer or controller of Company
or by any officer of Company designated by any of the above-described officers
on behalf of Company in a writing delivered to Administrative Agent, together
with all other information specified in subsection 3.1B(i).

C. On the date of issuance, extension, renewal or increase in amount of such
Letter of Credit, all conditions precedent described in subsection 4.2B shall be
satisfied to the same extent as if the issuance, extension, renewal or increase
in amount of such Letter of Credit were the making of a Loan and the date of
issuance, extension, renewal or increase in amount of such Letter of Credit were
a Funding Date.

D. On or before the date of issuance, extension, renewal or increase in amount
of such Letter of Credit, the Issuing Lender shall have received all
documentation and other information requested by the Issuing Lender under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act.

Section 5. COMPANY’S REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Agreement and to make the Loans,
to induce Issuing Lenders to issue Letters of Credit and to induce other Lenders
to purchase participations therein, Company represents and warrants to each
Lender, on the date of this Agreement, on each Funding Date (other than, in the
case of Funding Dates occurring after the Closing Date, subsections 5.4 and 5.6)
and on the date of issuance of each Letter of Credit (other than, in the case of
Funding Dates occurring after the Closing Date, subsections 5.4 and 5.6), that
the following statements are true, correct and complete:

5.1 Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries

 

76



--------------------------------------------------------------------------------

A. Organization and Powers. Each Loan Party is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization. Each
Loan Party has all requisite corporate or other power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby.

B. Qualification and Good Standing. Each Loan Party is qualified to do business
and in good standing in every jurisdiction where its assets are located and
wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had and could not reasonably be expected to have a Material Adverse Effect.

C. Conduct of Business. Company and its Subsidiaries are engaged only in the
businesses permitted to be engaged in pursuant to subsection 7.10.

5.2 Authorization of Borrowing, Etc.

A. Authorization of Borrowing. The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary corporate or other
equivalent action on the part of each Loan Party that is a party thereto.

B. No Conflict. The execution, delivery and performance by Loan Parties of the
Loan Documents and the consummation of the transactions contemplated by the Loan
Documents do not and will not (i) violate the Certificate or Articles of
Incorporation or Bylaws (or other organizational documents) of Company or any of
its Subsidiaries, (ii) violate any provision of any law or any governmental rule
or regulation applicable to Company or any of its Subsidiaries, or any order,
judgment or decree of any court or other agency of government binding on Company
or any of its Subsidiaries, (iii) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of Company or any of its Subsidiaries, (iv) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of Company or any of its Subsidiaries, or (v) require any approval of
stockholders or any approval or consent of any Person under any Contractual
Obligation of Company or any of its Subsidiaries, except for such approvals or
consents which will be obtained on or before the Closing Date and disclosed in
writing to Lenders, which in the case of clauses (ii), (iii) and (v),
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

C. Governmental Consents. The execution, delivery and performance by Loan
Parties of the Loan Documents and the consummation of the transactions
contemplated by the Loan Documents do not and will not require any registration
with, consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except as have not resulted, and would not reasonably
be expected to result, in a Material Adverse Effect.

 

77



--------------------------------------------------------------------------------

D. Binding Obligation. This Agreement has been duly executed and delivered by
Company, and each other Loan Document has been or will be duly executed and
delivered by each Loan Party that is to be a party thereto and is or, when
executed, will be the legally valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its respective terms,
subject to (i) the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally and (ii) general equitable principles (whether
considered in a proceeding in equity or at law) and (iii) an implied covenant of
good faith and fair dealing.

5.3 Financial Condition

Company has heretofore delivered to Lenders, at Lenders’ request, (i) the
audited financial statements (including balance sheets and statements of
operations, stockholders’ equity and cash flows) of Company and its Subsidiaries
for the Fiscal Year ended December 31, 2016 and (ii) the unaudited financial
statements (including balance sheets and statements of operations, stockholders’
equity and cash flows) of Company and its Subsidiaries for the Fiscal Quarters
ending at least 45 days prior to the Closing Date. All such statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position (on a consolidated basis) of the entities described in
such financial statements as at the date thereof and the results of operations
and cash flows (on a consolidated basis) of the entities described therein for
the period then ended.

5.4 No Material Adverse Change

Since December 31, 2016, no event or events, adverse condition or change that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect has occurred.

5.5 Title to Properties; Liens

Company and its Subsidiaries have (i) good title to (in the case of fee
interests in real property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), or (iii) good title to (in
the case of all other personal property), all of their respective properties and
assets necessary or useful for the conduct of their business, in each case
except for assets disposed of since the date of the most recent financial
statements received by Administrative Agent in the ordinary course of business
or as otherwise permitted under subsection 7.5 and except where failure to have
such title would not, individually or in the aggregate, have a Material Adverse
Effect. Except as permitted by this Agreement, all such properties and assets
are free and clear of Liens.

 

78



--------------------------------------------------------------------------------

5.6 Litigation; Adverse Facts

Except as set forth on Schedule 5.6, there are no actions, suits, proceedings,
arbitrations or governmental investigations (whether or not purportedly on
behalf of Company or any of its Subsidiaries) at law or in equity, or before or
by any Governmental Authority (including any Environmental Claims) that are
pending or, to the knowledge of Company, threatened against or affecting Company
or any of its Subsidiaries or any property, license or registration of Company
or any of its Subsidiaries and that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. Neither Company
nor any of its Subsidiaries (i) is in violation of any applicable laws
(including those involving the licensing or registration relating to the
pharmaceutical and healthcare services provided by Company and its Subsidiaries
and Environmental Laws) that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect, or (ii) is subject to or in
default with respect to any final judgments, writs, injunctions, decrees, rules
or regulations of any Governmental Authority, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

5.7 Payment of Taxes

Except to the extent permitted by subsection 6.3, (i) all Tax returns and
reports of Company and its Subsidiaries required to be filed by any of them have
been timely filed, and (ii) all Taxes shown on such Tax returns to be due and
payable and all assessments, fees and other governmental charges upon Company
and its Subsidiaries and upon their respective properties, assets, income,
businesses and franchises which are due and payable have been paid when due and
payable, except for Taxes that are being contested in good faith by appropriate
proceedings for which Company or relevant Subsidiary, as applicable, has set
aside on its books adequate reserves in accordance with GAAP, and in either
case, to the extent that the failure to do so would not reasonably be expected
to result in a Material Adverse Effect.

5.8 Performance of Agreements

Neither Company nor any of its Subsidiaries is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any of its Contractual Obligations, and no condition exists that,
with the giving of notice or the lapse of time or both, would constitute such a
default, except where the consequences, direct or indirect, of such default or
defaults, if any, could not reasonably be expected to have a Material Adverse
Effect.

5.9 Governmental Regulation

Neither Company nor any of its Subsidiaries is an “investment company” under the
Investment Company Act of 1940.

 

79



--------------------------------------------------------------------------------

5.10 Securities Activities

Neither Company nor any of its Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock.

5.11 Employee Benefit Plans

A. Except as would not reasonably be expected to result in a Material Adverse
Effect, Company and each of its Subsidiaries are in compliance with all
applicable provisions and requirements of ERISA and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan
sponsored by any of them and have performed all their respective obligations
under each Employee Benefit Plan sponsored by any of them.

B. No ERISA Event that would reasonably be expected to result in a Material
Adverse Effect has occurred or is reasonably expected to occur.

C. As of the most recent valuation date for any Pension Plan, the amount of
unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), which if amortized over ten years, would not reasonably be
expected, after considering the financial condition of all relevant ERISA
Affiliates who could have liability in respect of such liabilities, to result in
a Material Adverse Effect.

D. For each Multiemployer Plan as of the most recent valuation date for which an
actuarial report has been received, the potential liability of Company, its
Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA, would not reasonably be expected to result in a Material Adverse
Effect.

5.12 Environmental Protection

No event or condition has occurred or is occurring with respect to Company or
any of its Subsidiaries relating to any Environmental Law, that individually or
in the aggregate has had or could reasonably be expected to have a Material
Adverse Effect.

 

80



--------------------------------------------------------------------------------

5.13 Employee Matters

There is no strike or work stoppage in existence or threatened involving Company
or any of its Subsidiaries that could reasonably be expected to have a Material
Adverse Effect.

5.14 Solvency

Company and its Subsidiaries, on a consolidated basis, are and, upon the
incurrence of any Obligations by Company or any of its Subsidiaries on any date
on which this representation is made, will be Solvent.

5.15 Disclosure

No representation or warranty of Company or any of its Subsidiaries contained in
any Loan Document or in any other document, certificate or written statement
furnished to Lenders by or on behalf of Company or any of its Subsidiaries for
use in connection with the transactions contemplated by this Agreement, taken as
a whole, contains any untrue statement of a material fact or omits to state a
material fact (known to Company in the case of any document not furnished by it)
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made; provided,
that no representation is made as to projections or pro forma financial
information except as set forth in the next sentence. Any projections and pro
forma financial information contained in such materials are based upon good
faith estimates and assumptions believed by Company to be reasonable at the time
made, it being recognized by Lenders that such projections as to future events
are not to be viewed as facts and that actual results during the period or
periods covered by any such projections may differ from the projected results.

5.16 OFAC

Neither Company nor any of its Subsidiaries (i) is a person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such person in any manner violative of Section 2, or (iii) is a person on
the list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.

 

81



--------------------------------------------------------------------------------

5.17 USA Patriot Act

Company and each of its Subsidiaries is in compliance in all material respects
with (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Patriot Act. No part of the
proceeds of the Loans and no Letter of Credit will (x) be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended or any other applicable
anti-bribery or anti-corruption laws (“Anti-Corruption Laws”) or (y) be used in
violation of any economic or financial sanctions or trade embargoes imposed,
administered or enforced by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or any other applicable sanctions laws (“Sanctions
Laws”).

Section 6. COMPANY’S AFFIRMATIVE COVENANTS

Company covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and other
Obligations (other than the Contingent Obligations, Obligations under Hedge
Agreements and Obligations in respect of Treasury Management Services) and the
cancellation or expiration of all Letters of Credit (or cash collateralization
or receipt of backstop letters of credit in respect thereof reasonably
satisfactory to the Issuing Lender and Administrative Agent), unless Requisite
Lenders shall otherwise give prior written consent, Company shall perform, and
shall cause each of its Subsidiaries to perform, all covenants in this
Section 6.

6.1 Financial Statements and Other Reports

Company will maintain, and cause each of its Subsidiaries to maintain, a system
of accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in conformity with GAAP.
Company will deliver to Administrative Agent and Lenders:

(i) Quarterly Financial: as soon as available and in any event within 45 days
after the end of each Fiscal Quarter, the consolidated balance sheets of Company
and its Subsidiaries as at the end of such Fiscal Quarter and the related
consolidated statements of operations, changes in stockholders’ equity and cash
flows of Company and its Subsidiaries for such Fiscal Quarter and for the period
from the beginning of the then current Fiscal Year to the end of such Fiscal
Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, all in
reasonable detail and certified by the chief financial officer of Company that
they fairly present, in all material respects, the financial condition of
Company and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments;

 

82



--------------------------------------------------------------------------------

(ii) Year-End Financial: as soon as available and in any event within 90 days
after the end of each Fiscal Year, the consolidated balance sheets of Company
and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of operations, changes in stockholders’ equity and cash
flows of Company and its Subsidiaries for such Fiscal Year, setting forth in
each case in comparative form the corresponding figures for the previous Fiscal
Year, with a report thereon of PricewaterhouseCoopers LLP or other independent
certified public accountants of recognized national standing selected by Company
and satisfactory to Administrative Agent, which report shall be un-qualified,
shall express no doubts about the ability of Company and its Subsidiaries to
continue as a going concern, and shall state that such consolidated financial
statements fairly present, in all material respects, the consolidated financial
position of Company and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years (except as
otherwise disclosed in such financial statements) and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards;

(iii) Officer’s and Compliance Certificates: together with each delivery of the
consolidated financial statements of Company and its Subsidiaries pursuant to
subdivisions (i) and (ii) above, (a) an Officer’s Certificate of Company stating
that the signer has reviewed the terms of this Agreement and has made, or caused
to be made under his/her supervision, a review in reasonable detail of the
transactions and condition of Company and its Subsidiaries during the accounting
period covered by such financial statements and that such review has not
disclosed the existence during or at the end of such accounting period, and that
the signer does not have knowledge of the existence as at the date of such
Officer’s Certificate, of any condition or event that constitutes an Event of
Default or Potential Event of Default, or, if any such condition or event
existed or exists, specifying the nature and period of existence thereof and
what action Company has taken, is taking and proposes to take with respect
thereto; and (b) a Compliance Certificate demonstrating in reasonable detail
compliance during and at the end of the applicable accounting periods with the
restrictions contained in Section 7;

(iv) Reconciliation Statements: if, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements most recently delivered pursuant to subsection 5.3 or this
subsection 6.1, the consolidated financial statements of Company and its
Subsidiaries delivered pursuant to subdivisions (i) or (ii) of this subsection
6.1 will differ in any material respect from the consolidated financial
statements that would have been delivered pursuant to such subdivisions had no
such change in accounting principles and policies been made, then together with
the first delivery of financial statements pursuant to subdivision (i) or

 

83



--------------------------------------------------------------------------------

(ii) of this subsection 6.1 following such change, a written statement of the
chief accounting officer or chief financial officer of Company setting forth the
differences (including any differences that would affect any calculations
relating to the financial covenant set forth in subsection 7.4) which would have
resulted if such financial statements had been prepared without giving effect to
such change;

(v) Accountants’ Certification: together with each delivery of consolidated
financial statements of Company and its Subsidiaries pursuant to subdivision
(ii) above, a written statement (which statement may be limited to the extent
required by accounting rules or guidelines) by the independent certified public
accountants giving the report thereon stating whether, in connection with their
audit examination, any condition or event that constitutes an Event of Default
or Potential Event of Default has come to their attention and, if such a
condition or event has come to their attention, specifying the nature and period
of existence thereof; provided that such accountants shall not be liable by
reason of any failure to obtain knowledge of any such Event of Default or
Potential Event of Default that would not be disclosed in the course of their
audit examination;

(vi) SEC Filings and Press Releases: promptly upon their becoming available,
copies of (a) all financial statements, reports, notices and proxy statements
sent or made available generally by Company to its security holders or by any
Subsidiary Guarantor to its security holders other than Company or another
Subsidiary of Company, (b) all regular and periodic reports and all registration
statements (other than on Form S-8 or a similar form) and prospectuses, if any,
filed by Company or any Subsidiary Guarantor with any securities exchange or
with the SEC or any governmental or private regulatory authority (other than
filings in the ordinary course of business to maintain Company’s licenses and
permits), and (c) all press releases and other statements made available
generally by Company or any Subsidiary Guarantor to the public concerning
material developments in the business of Company or any Subsidiary Guarantor;
provided that such financial statements, reports, press releases and other
documents shall be deemed delivered if delivered electronically to
Administrative Agent;

(vii) Events of Default, Etc.: promptly upon any officer of Company obtaining
knowledge (a) of any condition or event that constitutes an Event of Default or
Potential Event of Default or (b) of the occurrence of any event or change that
has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, an Officer’s Certificate specifying the nature and period of
existence of such condition, event or change, or specifying the notice given or
action taken by any such Person and the nature of such claimed Event of Default,
Potential Event of Default, event or condition, and what action Company has
taken, is taking and proposes to take with respect thereto;

 

84



--------------------------------------------------------------------------------

(viii) Litigation or Other Proceedings: promptly upon any officer of Company
obtaining knowledge of (a) the institution of any action, suit, proceeding
(whether administrative, judicial or otherwise), governmental investigation or
arbitration against or affecting Company or any of its Subsidiaries or any
property, license or registration of Company or any of its Subsidiaries
(collectively, “Proceedings”) not previously disclosed in writing by Company to
Lenders or (b) any material development in any Proceeding that, in any case:

(1) could reasonably be expected to have a Material Adverse Effect; or

(2) seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby;
written notice thereof together with such other information as may be reasonably
available to Company to enable Lenders and their counsel to evaluate such
matters;

(ix) ERISA Events: promptly upon Company becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event that would reasonably be expected to
result in a Material Adverse Effect, a written notice specifying the nature
thereof, what action Company, any of its Subsidiaries or, to the knowledge of
Company, any of their respective ERISA Affiliates, has taken, is taking or
proposes to take with respect thereto and, when known by Company, any action
taken or threatened by the Internal Revenue Service, the Department of Labor or
the PBGC with respect thereto;

(x) ERISA Notices: with reasonable promptness, copies of (a) all notices
received by Company, any of its Subsidiaries or, to the knowledge of Company,
any of their respective ERISA Affiliates, from a Multiemployer Plan sponsor
concerning an ERISA Event that would reasonably be expected to result in a
Material Adverse Effect; and (b) such other documents or governmental reports or
filings reasonably available to Company or any of its Subsidiaries relating to
any Pension Plan as Administrative Agent shall reasonably request;

(xi) [Reserved]

(xii) Licensing, Registration and Accreditation: with reasonable promptness,
information regarding proceedings regarding any licensing, registration or
accreditation of Company or a Subsidiary by or with any governmental body or the
Joint Commission Accreditation of Healthcare Organizations, if failure to obtain
or maintain such license, registration or accreditation could reasonably be
expected to have a Material Adverse Effect; and

 

85



--------------------------------------------------------------------------------

(xiii) Other Information: with reasonable promptness, such other information and
data with respect to Company or any of its Subsidiaries as from time to time may
be reasonably requested by any Lender (including, without limitation, all
documents and other information required by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the Patriot Act).

Information required to be delivered pursuant to subsections 6.1(i), 6.1(ii) and
6.1(vi) shall be deemed to have been delivered if (i) such information, or one
or more annual, quarterly or other periodic reports containing such information
(or hyperlinks to such information), shall have been posted by Administrative
Agent on an electronic document delivery site or transmission system to which
the Lenders have been granted access, (ii) Company shall have filed such
documents with the SEC and such documents are publicly available on the SEC’s
EDGAR filing system or any successor thereto, or (iii) Company shall have posted
such documents, or provides a link thereto on Company’s website.

Company hereby acknowledges and agrees that all financial statements and
certificates furnished pursuant to subsections 6.1(i), 6.1(ii) and 6.1(iii)
above are hereby deemed to be suitable for public distribution and may be
treated by Administrative Agent and the Lenders as if the same had been clearly
and conspicuously marked “PUBLIC”.

6.2 Existence, Etc.

Except as permitted under subsection 7.5, Company will, and will cause each of
its Subsidiaries to, at all times preserve and keep in full force and effect its
existence and all rights and franchises material to its business, except where
the failure to do so would not have a Material Adverse Effect.

6.3 Payment of Taxes and Claims

Company will, and will cause each of its Subsidiaries to, pay all material
Taxes, assessments and other governmental charges imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty accrues thereon, and all material claims
(including claims for labor, services, materials and supplies) for sums that
have become due and payable and that by law have or may become a Lien upon any
of its properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided that no such charge or claim need be
paid if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as such reserve or other
appropriate provision, if any, as shall be required in conformity with GAAP
shall have been made therefor.

 

86



--------------------------------------------------------------------------------

6.4 Maintenance of Properties; Insurance

A. Maintenance of Properties. Company will, and will cause each of its
Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
necessary in the business of Company and its Subsidiaries and from time to time
will make or cause to be made all appropriate repairs, renewals and replacements
thereof, except for failures that could not reasonably be expected to result in
a Material Adverse Effect.

B. Insurance. Company will maintain or cause to be maintained, with financially
sound and reputable insurers, such public liability insurance, third party
property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Company and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by companies of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for
companies similarly situated in the industry.

6.5 Inspection Rights

Company shall, and shall cause each of its Subsidiaries to, permit any
authorized representatives designated by Administrative Agent (on its behalf or
on behalf of any Lender), or if an Event of Default has occurred and is
continuing, the Lenders, to visit and inspect any of the properties of Company
or of any of its Subsidiaries, to inspect, copy and take extracts from its and
their financial and accounting records, and to discuss its and their affairs,
finances and accounts with its and their officers and independent public
accountants (provided that Company may, if it so chooses, be present at or
participate in any such discussion), all upon reasonable notice and at such
reasonable times during normal business hours and as often as may reasonably be
requested (but no more than once annually if no Event of Default or Potential
Event of Default shall exist).

6.6 Compliance With Laws, Etc.

Company shall comply and operate in compliance, and shall cause each of its
Subsidiaries to comply and to operate in compliance, with the requirements of
all applicable laws, rules, regulations and orders of any Governmental Authority
(including those involving licensing or registration relating to the
pharmaceutical and healthcare services provided by Company and its Subsidiaries,
ERISA and Environmental Laws) at all times, noncompliance with which could
reasonably be expected to cause, individually or in the aggregate, a Material
Adverse Effect.

 

87



--------------------------------------------------------------------------------

6.7 Environmental Claims and Violations of Environmental Laws

Except as could not reasonably be expected to cause, individually or in the
aggregate, a Material Adverse Effect, Company shall promptly take, and shall use
best efforts to cause each of its Subsidiaries promptly to take, any and all
actions necessary to (i) cure any violation of applicable Environmental Laws by
Company or its Subsidiaries and (ii) make an appropriate response to any
Environmental Claim against Company or any of its Subsidiaries and discharge any
obligations it may have to any Person thereunder.

6.8 Execution of Subsidiary Guaranty by Certain Subsidiaries

A. Execution of Subsidiary Guaranty. In the event that (i) any Domestic
Subsidiary of Company (other than a Subsidiary Guarantor) guarantees any
Indebtedness of Company in an aggregate principal amount of $100,000,000 or more
or (ii) Company wishes to designate any Subsidiary as a Subsidiary Guarantor,
Company will promptly notify Administrative Agent of that fact and cause such
Subsidiary to execute and deliver to Administrative Agent a counterpart of the
Subsidiary Guaranty.

B. Subsidiary Charter Documents, Legal Opinions, Etc. Substantially concurrent
with the execution and delivery by a Subsidiary of the Subsidiary Guaranty
described under subsection 6.8A, Company shall deliver to Administrative Agent,
together with such Loan Documents, (i) certified copies of such Subsidiary’s
Certificate or Articles of Incorporation (or similar organizational document),
together with a good standing certificate from the Secretary of State of the
jurisdiction of its incorporation and, to the extent generally available, a
certificate or other evidence of good standing as to payment of any applicable
franchise or similar taxes from the appropriate taxing authority of such
jurisdiction, each to be dated a recent date prior to their delivery to
Administrative Agent, (ii) a copy of such Subsidiary’s Bylaws (or similar
organizational document), certified by its secretary or an assistant secretary
or an equivalent officer as of a recent date prior to their delivery to
Administrative Agent, (iii) a certificate executed by the secretary or an
assistant secretary or an equivalent officer of such Subsidiary as to (a) the
fact that the attached resolutions of the Board of Directors or managing member
of such Subsidiary approving and authorizing the execution, delivery and
performance of the Subsidiary Guaranty are in full force and effect and have not
been modified or amended and (b) the incumbency and signatures of the officers
of such Subsidiary executing the Subsidiary Guaranty, and (iv) if requested by
Administrative Agent, a favorable opinion of counsel to such Subsidiary, in form
and substance reasonably satisfactory to Administrative Agent and its counsel,
as to (a) the due organization and good standing of such Subsidiary, (b) the due
authorization, execution and delivery by such Subsidiary of such Loan Documents,
(c) the enforceability of such Loan Documents against such Subsidiary, (d) such
other matters as Administrative Agent may reasonably request, all of the
foregoing to be reasonably satisfactory in form and substance to Administrative
Agent and its counsel.

6.9 [Reserved]

 

88



--------------------------------------------------------------------------------

6.10 Policies and Procedures

Company will maintain, and will cause its Subsidiaries to maintain, in effect
and enforce policies and procedures reasonably designed to promote compliance by
Company, its Subsidiaries and their respective directors, officers, employees
and agents with all applicable Anti-Corruption Laws and Sanctions Laws.

Section 7. COMPANY’S NEGATIVE COVENANTS

Company covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and other
Obligations (other than the Contingent Obligations, Obligations under Hedge
Agreements and Obligations in respect of Treasury Management Services) and the
cancellation or expiration of all Letters of Credit (or cash collateralization
or receipt of backstop letters of credit in respect thereof reasonably
satisfactory to the Issuing Lender and Administrative Agent), unless Requisite
Lenders shall otherwise give prior written consent, Company shall perform, and
shall cause each of its Subsidiaries to perform, all covenants in this
Section 7.

7.1 Indebtedness

Company shall not permit its Subsidiaries which are not Subsidiary Guarantors
to, directly or indirectly, create, incur, assume or guaranty, or otherwise
become or remain directly or indirectly liable with respect to, any Indebtedness
in excess of an aggregate amount equal to 15% of Consolidated Net Worth of
Company as of the last day of the most recently ended Fiscal Quarter for all
such non-Subsidiary Guarantors, except for:

(i) Indebtedness existing on the date hereof and set forth in Schedule 7.1 and
any refinancing, extension or renewals thereof to the extent the principal
amount of such Indebtedness is not increased (except by an amount equal to the
unpaid accrued interest and premium thereon or other amounts paid, and fees and
expenses incurred, in connection with such refinancing, extension or renewal),
and neither the final maturity nor the weighted average life to maturity of such
Indebtedness is decreased;

(ii) Indebtedness under intercompany loans made to any such Subsidiary by
Company or any Subsidiary;

(iii) Indebtedness up to an aggregate of $1.5 billion incurred in connection
with a Permitted Receivables Transaction;

(iv) Indebtedness which may be deemed to exist with respect to Hedge Agreements;

 

89



--------------------------------------------------------------------------------

(v) Indebtedness that may exist in respect of deposits or payments made by
customers or clients of such Subsidiaries;

(vi) Indebtedness owed in respect of any netting services, overdrafts and
related liabilities arising from treasury, depository and cash management
services or in connection with any automated clearing-house transfers of funds;

(vii) Indebtedness up to an aggregate of $200,000,000 incurred in connection
with or as a component of the purchase price of any property or that was
existing on any property or any Person acquired by such Subsidiary at the time
of acquisition thereof and assumed in connection with such acquisition (other
than Indebtedness issued in connection with, or in anticipation of, such
acquisitions), and any refinancing, extension or renewals thereof to the extent
the principal amount of such Indebtedness is not increased (except by an amount
equal to the unpaid accrued interest and premium thereon or other amounts paid,
and fees and expenses incurred, in connection with such refinancing, extension
or renewal), and neither the final maturity nor the weighted average life to
maturity of such Indebtedness is decreased; and

7.2 Prohibition on Liens

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume or permit to exist any Lien on or with respect
to any property or asset of any kind (including any document or instrument in
respect of goods or accounts receivable) of Company or any of its Subsidiaries,
whether now owned or hereafter acquired, or any income or profits therefrom, or
file, or cause or cooperate with any other Person in filing any financing
statement or other similar notice of any Lien with respect to any such property,
asset, income or profits under the UCC of any State or under any similar
recording or notice statute, except:

(i) Permitted Encumbrances;

(ii) Liens described in Schedule 7.2 annexed hereto; provided, that such Liens
shall secure only those obligations it secures on the date hereof and
extensions, renewals, and replacement thereof that do not increase the
outstanding principal amount thereof;

(iii) Any Lien existing on any property or asset prior to the acquisition
thereof by Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, (B) such Lien shall not apply to any other property or assets of
Company or any Subsidiary and (C)

 

90



--------------------------------------------------------------------------------

such Lien shall secure only those obligations that it secures on the date of
such acquisition or the date such Person becomes a Subsidiary, as the case may
be, and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(iv) Liens on fixed or capital assets acquired, constructed or improved by
Company or any Subsidiary; provided that (A) such security interests secure
Indebtedness incurred by Company or any Subsidiary Guarantor or otherwise
permitted by subsection 7.1, (B) such security interests and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition
or the completion of such construction or improvement, (C) the Indebtedness
secured thereby does not exceed 80% (100% of the Indebtedness if in the form of
a Capital Lease) of the cost of acquiring, constructing or improving such fixed
or capital assets and (D) such security interests shall not apply to any other
property or assets of Company or any Subsidiary;

(v) deposits securing liabilities to insurance carriers under insurance or
self-insurance arrangements and regulatory restrictions imposed on Insurance
Subsidiaries;

(vi) Liens arising in connection with Sale and Leaseback Transactions permitted
by subsection 7.7;

(vii) Liens on any deposits, advances, contractual payments, including
implantation allowances, or escrows made or paid by Company or any Subsidiary to
or with customers or clients in the ordinary course of business;

(viii) Liens of any Subsidiary in favor of Company or any Subsidiary Guarantor;

(ix) Liens incidental to the conduct of its business or the ownership of its
assets which were not incurred in connection with the borrowing of money, and
which do not in the aggregate materially detract from the value of its assets or
materially impair the use thereof in the operation of its business; and

(x) Other Liens securing Indebtedness in an aggregate amount not to exceed 15%
of Consolidated Net Worth of Company and its Subsidiaries as of the last day of
the most recent Fiscal Quarter.

7.3 [Reserved]

 

91



--------------------------------------------------------------------------------

7.4 Maximum Leverage Ratio.

Maximum Leverage Ratio. Company shall not permit the Consolidated Leverage Ratio
as of the last day of any Fiscal Quarter to exceed (i) 3.5:1.0 or (ii) for the
first four Fiscal Quarters following the consummation of a Qualified
Acquisition, 4.0:1.0.

7.5 Restriction on Fundamental Changes

Company shall not, and shall not permit any of its Subsidiaries to, enter into
any transaction of merger or consolidation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution), or convey, sell, lease or
sublease (as lessor or sublessor), transfer or otherwise dispose of, in one
transaction or a series of transactions, all or substantially all of the
business, property or assets, whether now owned or hereafter acquired, of
Company and its Subsidiaries, taken as a whole, except:

(i) so long as no Potential Event of Default or Event of Default then exists or
would exist immediately after giving effect thereto or would result therefrom
and subject to subsection 8.11, (A) Company and any Subsidiary may merge with
any other Person; provided that Company or such Subsidiary, as the case may be,
is the survivor of such merger or (B) if Company or such Subsidiary is not the
survivor of such merger, the survivor (i) assumes all the obligations of Company
or such Subsidiary, as the case may be, under the Loan Documents to which such
Person is a party and (ii) solely in the case where Company is not the survivor
of such merger, is a Person organized under the laws of the United States or any
political subdivision thereof;

(ii) any Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to Company or to another Subsidiary; and

(iii) any Subsidiary may liquidate or dissolve if Company determines in good
faith that such liquidation or dissolution is in the best interests of Company
and is not materially disadvantageous to the Lenders.

7.6 Fiscal Year

Company shall not change its Fiscal Year-end from December 31.

 

92



--------------------------------------------------------------------------------

7.7 Sales and Leasebacks

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease, whether an Operating Lease or a Capital Lease, of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, (i) which Company or any of its Subsidiaries has sold or transferred
or is to sell or transfer to any other Person (other than Company or any of its
Subsidiaries) or (ii) which Company or any of its Subsidiaries intends to use
for substantially the same purpose as any other property which has been or is to
be sold or transferred by Company or any of its Subsidiaries to any Person
(other than Company or any of its Subsidiaries) in connection with such lease
(any such transaction, a “Sale and Leaseback Transaction”) other than any Sale
and Leaseback Transaction if the Attributable Debt outstanding with respect
thereto, and with respect to all other Sale and Leaseback Transactions
consummated after the Closing Date, shall not exceed 10% of Consolidated Net
Worth of Company and its Subsidiaries as of the last day of the most recent
Fiscal Quarter.

7.8 [Reserved]

7.9 Transactions With Shareholders and Affiliates

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of 10% or more of any class of equity Securities of
Company or with any Affiliate of Company or of any such holder, on terms that
are less favorable to Company or that Subsidiary, as the case may be, than those
that might be obtained at the time from Persons who are not such a holder or
Affiliate; provided that the foregoing restriction shall not apply to (i) any
transaction between Company and any of its Wholly Owned Subsidiaries or between
any of its Wholly Owned Subsidiaries, (ii) reasonable and customary fees paid to
members of the Boards of Directors of Company and its Subsidiaries,
(iii) transactions with Receivables Entities pursuant to a Permitted Receivables
Transaction, (iv) any issuance of securities, or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, stock options and other benefit plans, (v) loans or
advances to employees, officers, consultants or directors of Company or any
Subsidiary, (vi) the payment of fees and indemnities to directors, officers and
employees of Company and its Subsidiaries in the ordinary course of business and
(vii) any agreements with employees and directors entered into by Company or any
of its Subsidiaries in the ordinary course of business.

7.10 Conduct of Business

From and after the Closing Date, Company shall not, and shall not permit any of
its Subsidiaries to, engage in any business other than (i) the businesses
engaged in by Company and its Subsidiaries on the Closing Date and similar or
related businesses or businesses ancillary thereto and (ii) such other lines of
business as may be consented to by Requisite Lenders.

 

93



--------------------------------------------------------------------------------

7.11 Use of Proceeds

Company will not request any Borrowing or any Letter of Credit, and Company
shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or any Letter of Credit in violation of any applicable
Anti-Corruption Laws or Sanctions Laws.

Section 8. EVENTS OF DEFAULT

If any of the following conditions or events (“Events of Default”) shall occur:

8.1 Failure to Make Payments When Due

Failure by Company to pay any installment of principal of any Loan when due,
whether at stated maturity, a date fixed for the prepayment thereof, by
acceleration or otherwise; failure by Company to pay when due any amount payable
to an Issuing Lender in reimbursement of any drawing under a Letter of Credit;
or failure by Company to pay any interest on any Loan or any fee or any other
amount due under this Agreement within five days after the date due; or

8.2 Default in Other Agreements

(i) Failure of Company or any of its Subsidiaries to pay when due any principal
of or interest on or any other amount payable in respect of one or more items of
Indebtedness (other than Indebtedness referred to in subsection 8.1) or
Contingent Obligations in an individual principal amount of $100,000,000 or more
or with an aggregate principal amount of $100,000,000 or more, in each case
beyond the end of any grace period provided therefor; or (ii) breach or default
by Company or any of its Subsidiaries with respect to any other term of (a) one
or more items of Indebtedness or Contingent Obligations in the individual or
aggregate principal amounts referred to in clause (i) above or (b) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness or Contingent Obligation(s), if the effect of such breach or
default is to cause, or to permit the holder or holders of that Indebtedness or
Contingent Obligation(s) (or a trustee on behalf of such holder or holders) to
cause, that Indebtedness or Contingent Obligation(s) to become or be declared
due and payable prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be (upon the giving or receiving of
notice, lapse of time, both, or otherwise); or

8.3 Breach of Certain Covenants

 

94



--------------------------------------------------------------------------------

Failure of Company to perform or comply with any term or condition contained in
subsections 2.5, 6.1(vii)(a) or 6.2 (with respect to Company’s corporate
existence) or Section 7 of this Agreement; or

8.4 Breach of Warranty

Any representation, warranty, certification or other statement made by Company
or any of its Subsidiaries in any Loan Document or in any statement or
certificate at any time given by Company or any of its Subsidiaries in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect on the date as of which made; or

8.5 Other Defaults Under Loan Documents

Any Loan Party shall default in the performance of or compliance with any term
contained in this Agreement or any of the other Loan Documents, other than any
such term referred to in any other subsection of this Section 8, and such
default shall not have been remedied or waived within 30 days after the earlier
of (i) an officer of Company or such Loan Party becoming aware of such default
or (ii) receipt by Company and such Loan Party of notice from Administrative
Agent or any Lender of such default; or

8.6 Involuntary Bankruptcy; Appointment of Receiver, Etc.

(i) A court having jurisdiction in the premises shall enter a decree or order
for relief in respect of Company or any Significant Subsidiary in an involuntary
case under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, which decree or order is
not vacated, discharged or stayed within 60 days of the entry thereof; or any
other similar relief shall be granted under any applicable federal or state law;
or (ii) an involuntary case shall be commenced against Company or any
Significant Subsidiary under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect; or a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over Company or any Significant Subsidiary, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of Company or any Significant Subsidiary for all or a substantial part
of its property; or a warrant of attachment, execution or similar process shall
have been issued against any substantial part of the property of Company or any
Significant Subsidiary, and any such event described in this clause (ii) shall
continue for 60 days unless dismissed, bonded or discharged; or

 

95



--------------------------------------------------------------------------------

8.7 Voluntary Bankruptcy; Appointment of Receiver, Etc.

(i) Company or any Significant Subsidiary shall have an order for relief entered
with respect to it or commence a voluntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or Company or any Significant Subsidiary shall make any
assignment for the benefit of creditors; or (ii) Company or any Significant
Subsidiary shall fail generally, or shall admit in writing its inability, to pay
its debts as such debts become due; or the Board of Directors of Company or any
Significant Subsidiary (or any committee thereof) shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to in
clause (i) above or this clause (ii); or

8.8 Judgments and Attachments

Any money judgment, writ or warrant of attachment or similar process involving
(i) in any individual case an amount in excess of $100,000,000 or (ii) in the
aggregate at any time an amount in excess of $100,000,000 (in either case not
adequately covered by insurance as to which a solvent and unaffiliated insurance
company has not disputed coverage) shall be entered or filed against Company or
any Significant Subsidiary or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of 60 days (or in any
event later than five days prior to the date of any proposed sale thereunder);
or

8.9 Dissolution

Any order, judgment or decree shall be entered against Company or any
Significant Subsidiary decreeing the dissolution or split up of Company or that
Significant Subsidiary and such order shall remain undischarged or unstayed for
a period in excess of 60 days; or

8.10 Employee Benefit Plans

There shall occur one or more ERISA Events which individually or in the
aggregate results in or could reasonably be expected to result in a Material
Adverse Effect; or

 

96



--------------------------------------------------------------------------------

8.11 Change in Control

Any Person or any two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the SEC under the
Exchange Act), directly or indirectly, of Securities of Company (or other
Securities convertible into such Securities) representing 35% or more of the
combined voting power of all Securities of Company entitled to vote in the
election of directors, other than Securities having such power only by reason of
the happening of a contingency; or

8.12 Invalidity of Subsidiary Guaranty; Repudiation of Obligations

At any time after the execution and delivery thereof, (i) the Subsidiary
Guaranty for any reason, other than the satisfaction in full of all Obligations,
shall cease to be in full force and effect (other than in accordance with its
terms) or shall be declared to be null and void or (ii) any Loan Party shall
contest the validity or enforceability of any Loan Document in writing or deny
in writing that it has any further liability, including with respect to future
advances by Lenders, under any Loan Document to which it is a party;

then (i) upon the occurrence of any Event of Default described in subsection 8.6
or 8.7, each of (a) the unpaid principal amount of and accrued interest on the
Loans, (b) an amount equal to the maximum amount that may at any time be drawn
under all Letters of Credit then outstanding (whether or not any beneficiary
under any such Letter of Credit shall have presented, or shall be entitled at
such time to present, the drafts or other documents or certificates required to
draw under such Letter of Credit), and (c) all other Obligations shall
automatically become immediately due and payable, without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by Company, and the obligation of each Lender to make any Loan, the
obligation of Administrative Agent to issue any Letter of Credit and the right
of any Lender to issue any Letter of Credit hereunder shall thereupon terminate,
and (ii) upon the occurrence and during the continuation of any other Event of
Default, Administrative Agent shall, upon the written request or with the
written consent of Requisite Lenders, by written notice to Company, declare all
or any portion of the amounts described in clauses (a) through (c) above to be,
and the same shall forthwith become, immediately due and payable, and the
obligation of each Revolving Lender to make any Revolving Loan, the obligation
of any Issuing Lender to issue any Letter of Credit and the right of any Lender
to issue any Letter of Credit hereunder shall thereupon terminate; provided that
the foregoing shall not affect in any way the obligations of Lenders under
subsection 3.3C(i).

In addition, upon the occurrence and during the continuance of any Event of
Default, Administrative Agent shall, at the request of, or may, with the consent
of, the Requisite Lenders, require that Company deposit, in a cash collateral
account opened by Administrative Agent for the benefit of the Issuing Lender and
the Revolving Lenders, an amount equal to the aggregate then undrawn and
unexpired amount of all Letters of Credit, which amount shall be applied by
Administrative Agent to the payment of drafts drawn under such Letters of
Credits as such drafts are presented for payment; provided that, upon the
occurrence of any Event of Default described in Section 8.6 or 8.7, Company’s
obligation to deposit such cash collateral shall become effective immediately
without demand or notice of any kind.

 

97



--------------------------------------------------------------------------------

Section 9. AGENTS

9.1 Appointment

Citibank is hereby appointed as Administrative Agent hereunder and under the
other Loan Documents, and each Lender hereby authorizes Administrative Agent to
act as its agent in accordance with the terms of this Agreement and the other
Loan Documents. Administrative Agent agrees to act upon the express conditions
contained in this Agreement and the other Loan Documents, as applicable. The
provisions of this Section 9 are solely for the benefit of Administrative Agent
and Lenders and Company shall have no rights as a third party beneficiary of any
of the provisions thereof. In performing its functions and duties under this
Agreement, Administrative Agent shall act solely as an agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for Company or any of its Subsidiaries.
Anything herein to the contrary notwithstanding, none of the financial
institutions listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as Administrative Agent, a Lender or an Issuing
Lender hereunder.

9.2 Powers and Duties; General Immunity

A. Powers; Duties Specified. Each Lender irrevocably authorizes Administrative
Agent to take such action on such Lender’s behalf and to exercise such powers,
rights and remedies hereunder and under the other Loan Documents as are
specifically delegated or granted to Administrative Agent by the terms hereof
and thereof, together with such powers, rights and remedies as are reasonably
incidental thereto. Administrative Agent shall have only those duties and
responsibilities that are expressly specified in this Agreement and the other
Loan Documents. Administrative Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees.
Administrative Agent shall not have, by reason of this Agreement or any of the
other Loan Documents, a fiduciary relationship in respect of any Lender; and
nothing in this Agreement or any of the other Loan Documents, expressed or
implied, is intended to or shall be so construed as to impose upon
Administrative Agent any obligations in respect of this Agreement or any of the
other Loan Documents except as expressly set forth herein or therein.

B. No Responsibility for Certain Matters. Administrative Agent shall not be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency of this Agreement or any
other Loan Document or for any representations, warranties, recitals or
statements made herein or therein or made in any written

 

98



--------------------------------------------------------------------------------

or oral statements or in any financial or other statements, instruments, reports
or certificates or any other documents furnished or made by Administrative Agent
to Lenders or by or on behalf of Company to Administrative Agent or any Lender
in connection with the Loan Documents and the transactions contemplated thereby
or for the financial condition or business affairs of Company or any other
Person liable for the payment of any Obligations, nor shall Administrative Agent
be required to ascertain or inquire as to the performance or observance of any
of the terms, conditions, provisions, covenants or agreements contained in any
of the Loan Documents or as to the use of the proceeds of the Loans or the use
of the Letters of Credit or as to the existence or possible existence of any
Event of Default or Potential Event of Default. Anything contained in this
Agreement to the contrary notwithstanding, Administrative Agent shall not have
any liability arising from confirmations of the amount of outstanding Loans or
the Letter of Credit Usage or the component amounts thereof.

C. Exculpatory Provisions. Neither Administrative Agent nor any of its officers,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by it under or in connection with any of the Loan Documents except to
the extent caused by Administrative Agent’s gross negligence or willful
misconduct. Administrative Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
with this Agreement or any of the other Loan Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until Administrative Agent shall have received instructions in respect
thereof from Requisite Lenders (or such other Lenders as may be required to give
such instructions under subsection 10.6) and, upon receipt of such instructions
from Requisite Lenders (or such other Lenders, as the case may be),
Administrative Agent shall be entitled to act or (where so instructed) refrain
from acting, or to exercise such power, discretion or authority, in accordance
with such instructions. Administrative Agent shall be deemed to have no
knowledge of any Potential Event of Default unless and until written notice
thereof is given to Administrative Agent by Company or any Lender. Without
prejudice to the generality of the foregoing, (i) Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Company and its Subsidiaries), accountants,
experts and other professional advisors selected by it; and (ii) no Lender shall
have any right of action whatsoever against Administrative Agent as a result of
Administrative Agent acting or (where so instructed) refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of Requisite Lenders (or such other Lenders as may be required to
give such instructions under subsection 10.6).

D. Administrative Agent Entitled to Act as Lender. The agency hereby created
shall in no way impair or affect any of the rights and powers of, or impose any
duties or obligations upon, Administrative Agent in its individual capacity as a
Lender hereunder. With respect to its participation in the Loans and the Letters
of Credit, Administrative Agent shall have the same rights and powers hereunder
as any other Lender and may exercise the same as though it were not performing
the duties and functions delegated to it hereunder, and the term “Lender” or
“Lenders” or any similar term shall, unless the context clearly otherwise
indicates,

 

99



--------------------------------------------------------------------------------

include Administrative Agent in its individual capacity. Administrative Agent
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of banking, trust, financial advisory or other business with Company
or any of its Affiliates as if it were not performing the duties specified
herein, and may accept fees and other consideration from Company for services in
connection with this Agreement and otherwise without having to account for the
same to Lenders.

9.3 Representations and Warranties; No Responsibility for Appraisal of
Creditworthiness

Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Company and its
Subsidiaries in connection with the making of the Loans and the issuance of
Letters of Credit hereunder and that it has made and shall continue to make its
own appraisal of the creditworthiness of Company and its Subsidiaries.
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to make any such investigation or any such appraisal
on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and Administrative Agent
shall not have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.

9.4 Right to Indemnity

Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
Administrative Agent, to the extent that Administrative Agent shall not have
been reimbursed by Company, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements) or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by or asserted against
Administrative Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Loan Documents or otherwise in its
capacity as Administrative Agent, in any way relating to or arising out of this
Agreement or the other Loan Documents; provided that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Administrative Agent’s gross negligence or willful misconduct. If any indemnity
furnished to an Administrative Agent for any purpose shall, in the opinion of
such Administrative Agent, be insufficient or become impaired, such
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished.

9.5 Successor Agent. Administrative Agent may resign at any time by giving 30
days’ prior written notice thereof to Lenders and Company. Upon any such notice
of resignation, Requisite Lenders shall have the right, with, so long as no
Potential Event of Default or Event of Default shall have occurred and be
continuing, the consent of Company (not to be

 

100



--------------------------------------------------------------------------------

unreasonably withheld or delayed), to appoint a successor. If no successor shall
have been so appointed by the Requisite Lenders and shall have accepted such
appointment within 30 days after the resigning Administrative Agent gives notice
of its resignation, then the resigning Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent which shall be a bank with
an office in New York, New York, or an Affiliate of any such bank. If no
successor Administrative Agent has been appointed pursuant to the immediately
preceding sentence by the 30th day after the date such notice of resignation was
given by such Administrative Agent, such Administrative Agent’s resignation
shall become effective and the Requisite Lenders shall thereafter perform all
the duties of such Administrative Agent hereunder and/or under any other Loan
Document until such time, if any, as the Requisite Lenders appoint a successor
Administrative Agent. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, as
the case may be, and the retiring Administrative Agent shall be discharged from
its duties and obligations under this Agreement. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 9 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement. For the avoidance of doubt, Credit Suisse shall be deemed to have
resigned as Administrative Agent under the Existing Credit Agreement effective
on and after the Closing Date and shall be deemed to be a retiring
Administrative Agent hereunder from and after the Closing Date.

9.6 Guarantees

Each Lender hereby further authorizes Administrative Agent, on behalf of and for
the benefit of Lenders, to be the agent for and representative of Lenders under
the Subsidiary Guaranty, and each Lender agrees to be bound by the terms of the
Subsidiary Guaranty; provided that Administrative Agent shall not enter into or
consent to any amendment, modification, termination or waiver of any provision
contained in the Subsidiary Guaranty; provided further, however, that, without
further written consent or authorization from Lenders, Administrative Agent may
execute any documents or instruments necessary to release any Subsidiary
Guarantor from the Subsidiary Guaranty if all of the Capital Stock of such
Subsidiary Guarantor is sold to any Person pursuant to a sale or other
disposition permitted hereunder or to which Requisite Lenders have otherwise
consented. Anything contained in any of the Loan Documents to the contrary
notwithstanding, Company, Administrative Agent and each Lender hereby agree that
no Lender shall have any right individually to enforce the Subsidiary Guaranty,
it being understood and agreed that all rights and remedies under the Subsidiary
Guaranty may be exercised solely by Administrative Agent for the benefit of
Lenders in accordance with the terms thereof.

 

101



--------------------------------------------------------------------------------

Section 10. MISCELLANEOUS

10.1 Assignments and Participations in Loans and Letters of Credit

A. General. Subject to subsection 10.1B, each Lender shall have the right at any
time to (i) sell, assign or transfer to any Eligible Assignee, or (ii) sell
participations to any Person (a “Participant”) in, all or any part of its
Commitments or any Loan or Loans made by it or its Letters of Credit or in any
case its rights or obligations with respect thereto or participations therein or
any other interest herein or in any other obligations owed to it; provided,
further, that no such sale, assignment or transfer described in clause (i) above
shall be effective unless and until an Assignment Agreement effecting such sale,
assignment or transfer shall have been accepted by Administrative Agent and
recorded in the Register as provided in subsection 10.1B(ii); provided, further
that no such sale, assignment, transfer or participation of any Letter of Credit
or any participation therein may be made separately from a sale, assignment,
transfer or participation of a corresponding interest in the Revolving Loan
Commitment and the Revolving Loans of the Lender effecting such sale,
assignment, transfer or participation. Except as otherwise provided in this
subsection 10.1, no Lender shall, as between Company and such Lender, be
relieved of any of its obligations hereunder as a result of any sale, assignment
or transfer of, or any granting of participations in, all or any part of its
Commitments or the Loans, the Letters of Credit or participations therein or the
other Obligations owed to such Lender. Further, each such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, and Company, Administrative Agent and Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 10.3 with respect to
any payments made by such Lender to its Participants. Each Lender that sells a
participation to any Participant shall, acting solely for this purpose as a
non-fiduciary agent of Company, maintain a register on which it enters the name
and address of each Participant and the principal and interest amounts of each
Participant’s interest in the Loans or other obligations under this Agreement (a
“Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Participant
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary; provided that no Lender shall have any obligation to disclose all
or any portion of the Participant Register to Company or any other Person
(including the identity of any Participant or any information relating to a
Participant’s interest under the Loan Documents) except to the extent that such
disclosure is necessary to establish that the Loans or other obligations under
the Loan Documents are in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.

B. Assignments.

(i) Amounts and Terms of Assignments. Each Commitment, Loan, Letter of Credit or
participation therein, or other Obligation may be assigned in an aggregate
amount of not less than $1,000,000 in the case of Commitments and Loans (or
(x) in each case, such lesser amount as shall constitute the aggregate amount of
the Commitments, Loans, Letters of Credit and participations therein, and other
Obligations of the assigning Lender or (y) in the event of simultaneous
assignments by or to two or more Approved Funds such assignments shall be
combined for purposes of determining whether the minimum assignment requirement
as set forth above is met) to any other

 

102



--------------------------------------------------------------------------------

Eligible Assignee with the consent of Company, Administrative Agent and, in the
case of an assignment of Revolving Loans, each Issuing Lender (which consent of
Company, Administrative Agent and each Issuing Lender shall not be unreasonably
withheld or delayed); provided that the consent of Company shall not be required
for any assignment (x)(i) with respect to an assignment of Term Loans, to
another Lender, or to an Affiliate of the assigning Lender or to an Approved
Fund and (ii) with respect to an assignment of Revolving Loan Commitments and
Revolving Loans, to another Revolving Lender, or to an Affiliate of the
assigning Revolving Lender or to an Approved Fund of a Revolving Lender and
(y) after an Event of Default under subsection 8.1, 8.6 or 8.7 has occurred and
is continuing; provided, further, that an assignment to an Affiliate (or an
Approved Fund) of the assigning Lender that would result in increased costs to
Company shall also require the prior written consent of Company and such prior
written consent of Company may not be unreasonably withheld and may be
conditioned on the Eligible Assignee agreeing not to require reimbursement from
Company of such increased costs. If Company has not responded within ten
Business Days to any request for an assignment, Company shall be deemed to have
consented to such assignment. To the extent of any such assignment in accordance
with the above, the assigning Lender shall be relieved of its obligations with
respect to its Commitments, Loans, Letters of Credit or participations therein
or other obligations or the portion thereof so assigned. The parties to each
such assignment shall (i) electronically execute and deliver to Administrative
Agent an Assignment Agreement via an electronic settlement system acceptable to
Administrative Agent (which initially shall be ClearPar, LLC) or (ii) manually
execute and deliver to Administrative Agent an Assignment Agreement, in each
case, together with a (x) processing and recordation fee of US$3,500 (which may
be reduced or waived in the sole discretion of Administrative Agent), (y) an
Administrative Questionnaire, substantially in the form of Exhibit VIII annexed
hereto, if the Eligible Assignee shall not already be a Lender hereunder and
(z) such forms, certificates or other evidence, if any, with respect to United
States federal income tax withholding matters as the assignee under such
Assignment Agreement may be required to deliver to Administrative Agent pursuant
to subsection 2.7B(iii)(a). Upon such execution, delivery, acceptance and
recordation, from and after the effective date specified in such Assignment
Agreement, (y) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment Agreement, shall have the rights and obligations of a Lender
hereunder and (z) the assigning Lender thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment Agreement, relinquish its rights (other than any rights which survive
the termination of this Agreement under subsection 10.9B) and be released from
its obligations under this Agreement (and, in the case of an Assignment
Agreement covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto; provided that, anything contained in any of the Loan Documents to the
contrary notwithstanding, if such Lender is the Issuing Lender with respect to
any outstanding Letters of Credit, such Lender shall continue to have all rights
and obligations of an Issuing Lender with respect to such Letters of Credit
until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder). The Commitments hereunder shall
be modified to reflect the Commitment of such assignee and any remaining
Commitment of

 

103



--------------------------------------------------------------------------------

such assigning Lender and, if any such assignment occurs after the issuance of
the Notes hereunder, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Notes to Administrative Agent for cancellation, and thereupon new Notes shall be
issued to the assignee and/or to the assigning Lender, substantially in the form
of Exhibit IV-B or Exhibit IV-C annexed hereto, as the case may be, with
appropriate insertions, to reflect the new Commitments and/or outstanding Loans,
as the case may be, of the assignee and/or the assigning Lender.

(ii) Acceptance by Administrative Agent; Recordation in Register. Upon its
receipt of an Assignment Agreement executed by an assigning Lender and an
assignee representing that it is an Eligible Assignee, together with (x) the
processing and recordation fee referred to in subsection 10.1B(i), (y) an
Administrative Questionnaire, substantially in the form of Exhibit VIII annexed
hereto, completed in respect of the Eligible Assignee (unless the Eligible
Assignee shall already be a Lender hereunder) and (z) any forms, certificates or
other evidence with respect to United States federal income tax withholding
matters that such assignee may be required to deliver to Administrative Agent
pursuant to subsection 2.7B(iii)(a), Administrative Agent shall, if
Administrative Agent, each Issuing Lender and Company have consented to the
assignment evidenced thereby (in each case to the extent such consent is
required pursuant to subsection 10.1B(i)), (a) accept such Assignment Agreement
by executing a counterpart thereof as provided therein (which acceptance shall
evidence any required consent of Administrative Agent to such assignment) and
(b) promptly record the information contained therein in the Register. The
Register shall be available for inspection by Company and any Lender at any
reasonable time and from time to time upon reasonable prior notice.
Administrative Agent shall maintain a copy of each Assignment Agreement
delivered to and accepted by it as provided in this subsection 10.1B(ii).

C. Participations. Each Participant, other than any Participant that is an
Affiliate of the Lender granting such participation, shall not be entitled to
require such Lender to take or omit to take any action hereunder except action
directly affecting (i) the extension of the scheduled final maturity date or the
date of any scheduled installment of principal of any Loan or Commitment
allocated to such participation, (ii) a reduction of the principal amount of,
the rate of interest payable or the fees payable on any Loan or Commitment
allocated to such participation or (iii) a release of all or substantially all
the value of the Subsidiary Guaranty, in each case other than in accordance with
the terms of the Loan Documents, and all amounts payable by Company hereunder
(including amounts payable to such Lender pursuant to subsections 2.6D, 2.7 and
3.6) shall be determined as if such Lender had not sold such participation.
Company and each Lender hereby acknowledge and agree that, solely for purposes
of subsections 10.4 and 10.5, (a) any participation will give rise to a direct
obligation of Company to the Participant and (b) the Participant shall be
considered to be a “Lender”.

 

104



--------------------------------------------------------------------------------

D. Pledges of Obligations. In addition to the assignments and participations
permitted under the foregoing provisions of this subsection 10.1, any Lender may
assign and pledge all or any portion of its Loans, the other Obligations owed to
such Lender, and its Notes to secure obligations of such Lender including
without limitation any assignment or pledge to a Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors of the
Federal Reserve System and any operating circular issued by such Federal Reserve
Bank; provided that (i) no Lender shall, as between Company and such Lender, be
relieved of any of its obligations hereunder as a result of any such assignment
and pledge and (ii) in no event shall such Federal Reserve Bank be considered to
be a “Lender” or be entitled to require the assigning Lender to take or omit to
take any action hereunder.

E. Assignments to Special Purpose Funding Vehicles. In addition to the
assignments and participations permitted under the foregoing provisions of this
subsection 10.1, any Lender (a “Granting Lender”) may grant to special purpose
funding vehicle (an “SPV”), identified as such in writing from time to time by
the Granting Lender to Administrative Agent and Company, the option to provide
to Company all or any part of any Loan that such Granting Lender would otherwise
be obligated to make Company pursuant to this Agreement; provided, (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, it will not institute
against, or join any other person in instituting against, such SPV, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this subsection 10.1E, any
SPV may (i) with notice to, but without the prior written consent of, Company
and Administrative Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Loan to the Granting Lender or to any
financial institutions (consented to by Company and Administrative Agent)
providing liquidity and/or credit support to or for the account of such SPV to
support the funding or maintenance of Loans and (ii) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit liquidity
enhancement to such SPV. After the date of a grant to any SPV, this section may
not be amended without the written consent of such SPV.

F. Information. Each Lender may furnish any information concerning Company and
its Subsidiaries in the possession of that Lender from time to time to assignees
and participants (including prospective assignee and participants), subject to
subsection 10.19.

 

105



--------------------------------------------------------------------------------

G. Representations of Lenders. Each Lender hereby represents and warrants
(i) that it is an Eligible Assignee described in clause (A) of the definition
thereof; (ii) that it has experience and expertise in the making of or investing
in loans such as the Loans; and (iii) that it will make or invest in its Loans
for its own account in the ordinary course of its business and without a view to
distribution of such Loans within the meaning of the Securities Act or the
Exchange Act or other federal securities laws (it being understood that, subject
to the provisions of this subsection 10.1, the disposition of such Loans or any
interests therein shall at all times remain within its exclusive control). Each
Lender that becomes a party hereto pursuant to an Assignment Agreement shall be
deemed to agree that the representations and warranties of such Lender contained
in Section 2(c) of such Assignment Agreement are incorporated herein by this
reference.

10.2 Expenses

Whether or not the transactions contemplated hereby shall be consummated,
Company agrees to pay promptly after the presentation of invoices (i) all the
actual, reasonable and documented out-of-pocket costs and expenses of
Administrative Agent in connection with the preparation of the Loan Documents
and any consents, amendments, waivers or other modifications thereto; (ii) the
reasonable and documented out-of-pocket fees, expenses and disbursements of
counsel (other than allocated costs of in-house counsel and limited to a single
firm of counsel and, if reasonably necessary, one local firm of counsel in any
relevant jurisdiction for Administrative Agent) to Administrative Agent in
connection with the negotiation, preparation, execution and administration of
the Loan Documents and any consents, amendments, waivers or other modifications
thereto and any other documents or matters requested by Company; (iv) all other
actual, reasonable, documented and out-of-pocket costs and expenses incurred by
Administrative Agent in connection with the syndication of the Commitments and
any due diligence investigation performed by Administrative Agent; and (v) after
the occurrence of an Event of Default, all reasonable and documented
out-of-pocket costs and expenses, including reasonable attorneys’ fees (other
than allocated costs of in-house counsel) and costs of settlement, incurred by
Administrative Agent and Lenders in enforcing any Obligations of or in
collecting any payments due from any Loan Party hereunder or under the other
Loan Documents by reason of such Event of Default (including in connection with
the enforcement of the Subsidiary Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings.

10.3 Indemnity

In addition to the payment of expenses pursuant to subsection 10.2, whether or
not the transactions contemplated hereby shall be consummated, Company agrees to
defend (subject to Indemnitees’ selection of counsel), indemnify, pay and hold
harmless Agents and Lenders, and the officers, directors, employees, trustee,
agents and affiliates of Agents and Lenders (collectively called the
“Indemnitees”), from and against any and all Indemnified Liabilities (as
hereinafter defined); provided that Company shall not have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified

 

106



--------------------------------------------------------------------------------

Liabilities (x) are found in a final, non-appealable judgment of a court of
competent jurisdiction to arise from (i) the gross negligence, bad faith or
willful misconduct of that Indemnitee or any of its officers, directors,
employees, trustees, agents and affiliates acting at such Indemnitee’s
direction, controlling persons, members and successors and assigns (each, a
“Related Person”) or (ii) a material breach in bad faith by the relevant
Indemnitee or any of its Related Persons of the express contractual obligations
of such Indemnitee under the Loan Documents or (y) arise out of or in connection
with any claim, litigation, investigation or proceeding that does not involve an
act or omission of Company or any Affiliate of Company and that is brought by an
Indemnitee against any other Indemnitee (other than any such claim or litigation
brought against an Agent in its capacity as such).

As used herein, “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, actions, judgments, suits, claims (including Environmental Claims),
and reasonable and documented out-of-pocket costs, expenses and disbursements of
any kind or nature whatsoever (including the reasonable and documented
out-of-pocket fees and disbursements of counsel (other than allocated costs of
in-house counsel and limited to a single firm of counsel and, if reasonably
necessary, one local firm of counsel in any relevant jurisdiction for all
Indemnitees, and in the case of an actual or perceived conflict of interest, one
additional counsel for the affected Indemnitees) for Indemnitees in connection
with any investigative, administrative or judicial proceeding commenced or
threatened by any Person, whether or not any such Indemnitee shall be designated
as a party or a potential party thereto, and any reasonable and documented
out-of-pocket fees or expenses incurred by Indemnitees in enforcing this
indemnity), whether direct, indirect or consequential and whether based on any
federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (i) this Agreement or the other Loan Documents or
the transactions contemplated hereby or thereby (including Lenders’ agreement to
make the Loans hereunder or the use or intended use of the proceeds thereof or
the issuance of Letters of Credit hereunder or the use or intended use of any
thereof, or any enforcement of any of the Loan Documents (including the
enforcement of the Subsidiary Guaranty) or (ii) the statements contained in the
commitment letter delivered by any Lender to Company with respect thereto.

To the extent that the undertakings to defend, indemnify, pay and hold harmless
set forth in this subsection 10.3 may be unenforceable in whole or in part
because they are violative of any law or public policy, Company shall contribute
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.

 

107



--------------------------------------------------------------------------------

10.4 Set-Off

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default each Lender and each of such Lender’s
Affiliates is hereby authorized by Company at any time or from time to time,
without notice to Company or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by that Lender (or Affiliate)
to or for the credit or the account of Company against and on account of the
obligations and liabilities of Company to that Lender under this Agreement, the
Letters of Credit and participations therein and the other Loan Documents,
including all claims of any nature or description arising out of or connected
with this Agreement, the Letters of Credit and participations therein or any
other Loan Document; provided that said obligations and liabilities shall then
be due and payable (whether by acceleration or otherwise).

10.5 Ratable Sharing

Lenders hereby agree among themselves that if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Loans made and applied
in accordance with the terms of this Agreement), by realization upon security,
through the exercise of any right of set-off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Loan Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts owing to that Lender hereunder or under the
other Loan Documents (collectively, the “Aggregate Amounts Owing” to such
Lender) which is greater than the proportion received by any other Lender in
respect of the Aggregate Amounts Owing to such other Lender, then the Lender
receiving such proportionately greater payment shall (i) notify Administrative
Agent and each other Lender of the receipt of such payment and (ii) apply a
portion of such payment to purchase participations (which it shall be deemed to
have purchased from each seller of a participation simultaneously upon the
receipt by such seller of its portion of such payment) in the Aggregate Amounts
Owing to the other Lenders so that all such recoveries of Aggregate Amounts
Owing shall be shared by all Lenders in proportion to the Aggregate Amounts
Owing to them; provided that if all or part of such proportionately greater
payment received by such purchasing Lender is thereafter recovered from such
Lender upon the bankruptcy or reorganization of Company or otherwise, those
purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest. Company expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, set-off or counterclaim with
respect to any and all monies owing by Company to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.

 

108



--------------------------------------------------------------------------------

10.6 Amendments and Waivers

A. Except as provided in subsection 2.9, no amendment, modification, termination
or waiver of any provision of this Agreement or of the Notes, and no consent to
any departure by Company therefrom, shall in any event be effective without the
written concurrence of Requisite Lenders; provided that no amendment,
modification, termination, waiver or consent shall, without the written consent
of each Lender directly and adversely affected thereby, (i) reduce the principal
amount of any of the Loans; (ii) postpone the scheduled final maturity date or
the date of any scheduled installment of principal of any of the Loans or the
date on which any interest or any fees are payable; (iii) decrease the interest
rate borne by any of the Loans (other than any waiver of any increase in the
interest rate applicable to any of the Loans pursuant to subsection 2.2E or any
waiver or amendment to subsection 7.4) or the amount of any fees payable to the
Lenders hereunder; (iv) increase the maximum duration of Interest Periods
permitted hereunder; (v) extend the required expiration date of any Letter of
Credit beyond the Revolving Loan Commitment Termination Date; or (vi) change in
any manner the obligations of Lenders relating to the purchase of participations
in Letters of Credit; provided, further, that no such amendment, modification,
termination, waiver or consent shall (i) increase the Commitments of a Lender
over the amount hereof then in effect, or extend the period of availability of
the Revolving Loan Commitment of a Lender beyond the Revolving Loan Commitment
Termination Date, without the consent of such Lender, (ii) change in any manner
the definition of “Requisite Lenders” or the definition of “Pro Rata Share”
without the written consent of each Lender, (iii) change in any manner any
provision of this Agreement which, by its terms, expressly requires the approval
or concurrence of all Lenders without the written consent of each Lender,
(iv) release all or substantially all the value of the Subsidiary Guaranty, in
each case other than in accordance with the terms of the Loan Documents, without
the written consent of each Lender or (v) change in any manner the provisions
contained in subsection 8.1 or this subsection 10.6 without the written consent
of each Lender; provided, further, that, if any matter described above requiring
the consent of each Lender relates only to (a) all 5-Year Term Loans, the
approval of each 5-Year Term Lender shall be sufficient and (b) a Revolving Loan
or Revolving Loan Commitment, the approval of each Revolving Lender shall be
sufficient. In addition, (i) no amendment, modification, termination or waiver
of any provision of any Note shall be effective without the written concurrence
of the Lender which is the holder of that Note, (ii) no amendment, modification,
termination or waiver of any Letter of Credit and no amendment, modification,
termination or waiver of Section 3 that changes in any manner the rights and
obligations of an Issuing Lender with respect to an outstanding Letter of Credit
shall be effective without the written concurrence of the Issuing Lender of such
Letter of Credit and, with respect to any reduction of the amount or
postponement of the due date of any amount payable in respect of any Letter of
Credit, 100% of the Revolving Lenders, (iii) no amendment, modification,
termination or waiver of any provision of Section 9 or of any other provision of
this Agreement which, by its terms, expressly requires the approval or
concurrence of Administrative Agent shall be effective without the written
concurrence of Administrative Agent and (iv) any amendment, modification,
termination or waiver of any provision of this Agreement that adversely affects
the rights of Lenders holding Loans of any Class differently than those holding
Loans of any other Class shall not be effective without the written consent of
Lenders holding a majority in interest of the outstanding Loans and unused
Commitments of each affected Class. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of that Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose

 

109



--------------------------------------------------------------------------------

for which it was given. No notice to or demand on Company in any case shall
entitle Company to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this subsection 10.6 shall be binding upon each
Lender at the time outstanding, each future Lender and, if signed by Company, on
Company.

B. Replacement of Lender. If, in connection with any proposed change, waiver,
discharge or termination to any of the provisions of this Agreement that
requires the consent of each Lender or each Lender affected thereby, the consent
of the Requisite Lenders is obtained but the consent of one or more of such
other Lenders whose consent is required is not obtained, then Administrative
Agent shall have the right with the consent of Company, so long as all
non-consenting Lenders whose individual consent is required are treated as
described in either clause (A) or (B) below, to either (A) replace each such
non-consenting Lender or Lenders with one or more Replacement Lenders pursuant
to subsection 2.8 so long as at the time of such replacement each outstanding
Loan of each such Lender being replaced is repaid in full (including accrued and
unpaid interest or any fees or other amounts then due and payable) and so long
as each such Replacement Lender consents to the proposed change, waiver,
discharge or termination or (B) terminate such non-consenting Lender’s
Commitments and/or repay in full each outstanding Loan of such Lender; provided
that, unless the Commitments that are terminated, and Loans repaid, pursuant to
preceding clause (B) are immediately replaced in full at such time through the
addition of new Lenders or the increase of the Commitments and/or outstanding
Loans of existing Lenders (who in each case must specifically consent thereto),
then in the case of any action pursuant to preceding clause (B) the Requisite
Lenders (determined after giving effect to the proposed action) shall
specifically consent thereto; provided, further, that Company shall not have the
right to terminate such non-consenting Lender’s Commitments and repay in full
its outstanding Loans pursuant to clause (B) if, immediately after the
termination of such Lender’s Revolving Loan Commitment, the Revolving Loan
Exposure of all Lenders would exceed the Revolving Loan Commitments of all
Lenders; and provided, further, that in any event Administrative Agent shall not
have the right to replace a Lender, terminate its Commitments or repay its Loans
solely as a result of the exercise of such Lender’s rights (and the withholding
of any required consent by such Lender) to refuse to increase its Commitment
over the amount then in effect pursuant to the second proviso contained in the
first sentence of subsection 10.6A.

10.7 Independence of Covenants

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.

 

110



--------------------------------------------------------------------------------

10.8 Notices

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served or sent by telefacsimile or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of telefacsimile, or three Business Days after
depositing it in the United States mail with postage prepaid and properly
addressed; provided that notices to Agents shall not be effective until
received; provided further, that Administrative Agent may make all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that (i) is or
relates to a borrowing request or a conversion/continuation notice, (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Potential Event of
Default or Event of Default under this Agreement or any other Loan Document or
(iv) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or the Borrowing (all such non-excluded
communications being referred to herein collectively as “Communications”)
available to the Lenders by posting the Communications on an electronic document
delivery site or transmission system. For the purposes hereof, the address of
each party hereto shall be as set forth under such party’s name on the signature
pages hereof or (i) as to Company and Administrative Agent, such other address
as shall be designated by such Person in a written notice delivered to the other
parties hereto and (ii) as to each other party, such other address as shall be
designated by such party in a written notice delivered to Administrative Agent.

10.9 Survival of Representations, Warranties and Agreements

A. All representations, warranties and agreements made herein shall survive the
execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit hereunder.

B. Notwithstanding anything in this Agreement or implied by law to the contrary,
the agreements of Company set forth in subsections 2.6D, 2.7, 3.5A, 3.6, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in subsections 9.2C, 9.4
and 10.5 shall to the extent set forth therein survive the payment of the Loans,
the cancellation or expiration of the Letters of Credit and the reimbursement of
any amounts drawn thereunder, and the termination of this Agreement.

10.10 Failure or Indulgence Not Waiver; Remedies Cumulative

No failure or delay on the part of Administrative Agent or any Lender in the
exercise of any power, right or privilege hereunder or under any other Loan
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. All rights and
remedies existing under this Agreement and the other Loan Documents are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

111



--------------------------------------------------------------------------------

10.11 Marshalling; Payments Set Aside

Neither Administrative Agent nor any Lender shall be under any obligation to
marshal any assets in favor of Company or any other party or against or in
payment of any or all of the Obligations. To the extent that Company makes a
payment or payments to Administrative Agent or Lenders (or to Administrative
Agent for the benefit of Lenders), or Administrative Agent or Lenders enforce
any security interests or exercise their rights of set-off, and such payment or
payments or the proceeds of such enforcement or set-off or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

10.12 Severability

In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

10.13 Obligations Several; Independent Nature of Lenders’ Rights

The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out of this Agreement and it shall not be necessary for any other
Lender to be joined as an additional party in any proceeding for such purpose.

 

112



--------------------------------------------------------------------------------

10.14 Headings

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

10.15 Applicable Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK.

10.16 Successors and Assigns

This Agreement shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
the successors and assigns of Lenders (it being understood that Lenders’ rights
of assignment are subject to subsection 10.1). Neither Company’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
Company without the prior written consent of all Lenders.

Merrill Lynch, Pierce, Fenner & Smith, in its capacity as a Joint Lead Arranger,
may, without notice, assign its interests under this Agreement to any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
business may be transferred following the date of this Agreement.

10.17 CONSENT TO JURISDICTION AND SERVICE OF PROCESS

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST COMPANY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS THEREUNDER, MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT,
COMPANY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY

(i) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS;

(ii) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS WITH RESPECT TO ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK;

 

113



--------------------------------------------------------------------------------

(iii) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
COMPANY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SUBSECTION 10.8;

(iv) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (iii) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER COMPANY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;

(v) AGREES THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST COMPANY IN THE COURTS OF ANY
OTHER JURISDICTION;

(vi) AGREES NOT TO BRING ANY JUDICIAL PROCEEDING AGAINST ANY OTHER PARTIES
HERETO OTHER THAN IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE
STATE, COUNTY AND CITY OF NEW YORK; AND

(vii) AGREES THAT THE PROVISIONS OF THIS SUBSECTION 10.17 RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

10.18 WAIVER OF JURY TRIAL

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT

 

114



--------------------------------------------------------------------------------

CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SUBSECTION 10.18 AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

10.19 Confidentiality

Each Lender shall hold all non-public information obtained pursuant to the
requirements of this Agreement which has been identified as confidential by
Company in accordance with such Lender’s customary procedures for handling
confidential information of this nature and in accordance with safe and sound
banking practices, if applicable, it being understood and agreed by Company that
in any event a Lender may make disclosures (a) in connection with remedies
hereunder or under any other Loan Document, (b) with the prior written consent
of Company and (c) to the accountants, auditors, attorneys, Affiliates of such
Lender and numbering, administration and settlement service providers or
disclosures reasonably required by any bona fide actual or potential assignee,
transferee or participant or to any actual or prospective contractual
counterparty (or its advisor) to any securitization, hedge or other derivative
transaction in connection with the contemplated assignment or transfer by such
Lender of any Loans or any participations therein or disclosures required or
requested by any governmental agency, self-regulatory body or representative
thereof or pursuant to legal process; provided that, in each of the foregoing
cases, the Person to which disclosure is to be made is informed of the
confidential nature of such information and agrees to maintain its
confidentiality; provided, further, that, unless specifically prohibited by
applicable law or court order, each Lender shall notify Company of any request
by any governmental agency or representative thereof (other than any such
request in connection with any routine compliance examination or examination of
the financial condition of such Lender by such governmental agency) for
disclosure of any such non-public information prior to disclosure of such
information; and provided, further, that in no event shall any Lender be
obligated or required to return any materials furnished by Company or any of its
Subsidiaries. Any Person required to maintain the confidentiality of information
as provided in this subsection shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such person would accord to
its own confidential information.

 

115



--------------------------------------------------------------------------------

10.20 Counterparts; Effectiveness

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto and receipt by Company and
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof. Delivery of an executed counterpart of a
signature page of this Agreement by telefacsimile or electronic transmission (in
PDF format) shall be effective as delivery of a manually executed counterpart of
this Agreement.

10.21 USA Patriot Act

Each Lender that is subject to the Patriot Act and Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies Company that pursuant to
the requirements of the Patriot Act, they are required to obtain, verify and
record information that identifies Company, which information includes the name
and address of Company and other information that will allow such Lender or
Administrative Agent, as applicable, to identify Company in accordance with the
Patriot Act.

10.22 Defaulting Lender Cure

If Company and Administrative Agent and a Defaulting Lender agree in writing in
their sole discretion that such Defaulting Lender should no longer be deemed to
be a Defaulting Lender, Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lender will, to the extent applicable,
purchase at par that portion of outstanding Revolving Loans of the other
Revolving Lenders or take such other actions as Administrative Agent may
reasonably determine to be necessary to cause the Revolving Loans and funded and
unfunded participations in Letters of Credit to be held on a pro rata basis by
the Revolving Lenders in accordance with their Pro Rata Shares, whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of Company while that Lender was a Defaulting Lender; and provided
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender.

 

116



--------------------------------------------------------------------------------

10.23 Absence of Fiduciary Relationship

In connection with all aspects of the Transactions (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), Company acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Agents and the Lenders
comprise an arm’s-length business relationship that does not directly or
indirectly give rise to, nor does Company or any of its Subsidiaries rely on,
any fiduciary duty on the part of any Agent or the Lenders, (B) Company has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) Company is capable of evaluating and
understanding, and understands and accepts, the terms, risks and conditions of
the Transactions; (ii) (A) each Agent and each Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Company or any of its Subsidiaries or any other Person and
(B) neither any Agent nor any Lender has any obligation to Company or any of its
Subsidiaries with respect to the Transactions except those obligations expressly
set forth herein and in the other Loan Documents; and (iii) the Agents and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of Company and its
Subsidiaries and neither any Agent nor any Lender has any obligation to disclose
any of such interests to Company or any of its Subsidiaries. To the fullest
extent permitted by law, Company hereby waives and releases any claims that it
may have against any Agent or any Lender with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.24 Acknowledgment and Consent to Bail-In of EEA Financial Institutions

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among the parties hereto, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of any EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(i) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

117



--------------------------------------------------------------------------------

(ii) the effects of any Bail-In Action on any such liability, including, if
applicable: (a) a reduction in full or in part or cancellation of any such
liability, (b) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document or (c) the variation of the terms of such
liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.

 

118



--------------------------------------------------------------------------------

[REST OF PAGE LEFT INTENTIONALLY BLANK]

 

119



--------------------------------------------------------------------------------

SCHEDULE 2.1

COMMITMENTS

 

Lender

   Revolving Loan Commitment  

Citibank, N.A.

   $ 262,500,000  

Wells Fargo Bank, N.A.

     262,500,000  

Bank of America, N.A.

     262,500,000  

Credit Suisse AG, Cayman Islands Branch

     262,500,000  

JPMorgan Chase Bank, N.A.

     262,500,000  

Mizuho Bank, Ltd.

     262,500,000  

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

     131,250,000  

Morgan Stanley Bank, N.A.

     131,250,000  

Royal Bank of Canada

     262,500,000  

Credit Agricole Corporate and Investment Bank

     160,000,000  

Sumitomo Mitsui Banking Corporation

     160,000,000  

SunTrust Bank

     160,000,000  

TD Bank, N.A.

     160,000,000  

The Bank of Nova Scotia

     160,000,000  

U.S. Bank National Association

     160,000,000  

Bank of China, Los Angeles Branch

     60,000,000  

Branch Banking and Trust Company

     60,000,000  

Fifth Third Bank

     60,000,000  

KeyBank National Association

     60,000,000  

PNC Bank, National Association

     60,000,000  

Regions Bank

     60,000,000  

The Huntington National Bank

     60,000,000  

Stifel Bank & Trust

     20,000,000  

Total

   $ 3,500,000,000.00  



--------------------------------------------------------------------------------

SCHEDULE 5.6

LITIGATION

Any actions, suits, proceedings, arbitrations and governmental investigations
disclosed on the Company’s Form 10-Q for the Fiscal Quarter ended September 30,
2017 are incorporated by reference herein.



--------------------------------------------------------------------------------

SCHEDULE 7.1

INDEBTEDNESS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.2

LIENS

None.



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF NOTICE OF BORROWING]

NOTICE OF BORROWING

Pursuant to that certain Credit Agreement dated as of April 28, 2015, as amended
and restated as of October 26, 2017, (as further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement,” the terms defined
therein and not otherwise defined herein being used herein as therein defined),
among Express Scripts Holding Company, a Delaware corporation, the financial
institutions listed therein as Lenders and Citibank, N.A., as Administrative
Agent, this represents Company’s request to borrow as follows:

 

1.    Funding Date1:                                    ,                  2.   
Amount of borrowing2:    $                                 3.    Type of Loans:
   ☐    a. Revolving Loans       ☐    b. 5-Year Term Loans 4.    Interest rate
option:    ☐    a. Alternate Base Rate Loan(s)       ☐   

b. Eurodollar Rate Loans with an initial Interest

 

    Period of                      month(s) for $                

             Period of                      month(s) for $                      
       Period of                      month(s) for $                

The proceeds of such Loans are to be deposited in Company’s account.

The undersigned officer, in [his] [her] capacity as
                                 of Company and not in [his] [her] individual
capacity, hereby certifies on behalf of Company that, to the best of its
knowledge:

(i) The representations and warranties contained in the Credit Agreement and the
other Loan Documents are true, correct and complete in all material respects
[(other than, in the case of Borrowings made after the Closing Date, those
representations and warranties

 

1  Funding Date shall be a Business Day.

2 

Loans made on any Funding Date (other than Revolving Loans made pursuant to
subsection 3.3B of the Credit Agreement for the purpose of reimbursing any
Issuing Lender for the amount of a drawing under a Letter of Credit issued by
it) shall be in an aggregate minimum amount of $5,000,000 and integral multiples
of $1,000,000 in excess of that amount.

 

I-1



--------------------------------------------------------------------------------

contained in subsections 5.4 and 5.6 of the Credit Agreement)]3 on and as of the
date hereof to the same extent as though made on and as of the date hereof,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties were true,
correct and complete in all material respects on and as of such earlier date;
and

(ii) No event has occurred and is continuing or would result from the
consummation of the borrowing contemplated hereby that would constitute an Event
of Default or a Potential Event of Default.

 

 

3  To be included for Borrowings of Revolving Loans on each Funding Date after
the Closing Date.

 

I-2



--------------------------------------------------------------------------------

DATED:                           EXPRESS SCRIPTS HOLDING COMPANY   By:  

 

    Name:       Title:  

 

I-3



--------------------------------------------------------------------------------

EXHIBIT II

[FORM OF NOTICE OF CONVERSION/CONTINUATION]

NOTICE OF CONVERSION/CONTINUATION

Pursuant to that certain Credit Agreement dated as of April 28, 2015, as amended
and restated as of October 26, 2017, (as further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement,” the terms defined
therein and not otherwise defined herein being used herein as therein defined),
among Express Scripts Holding Company, a Delaware corporation (“Company”), the
financial institutions listed therein as Lenders and Citibank, N.A., as
Administrative Agent, this represents Company’s request to convert or continue
loans as follows:

 

1.    Date of conversion/continuation1:                            ,
                 2.    Amount of Loans being converted/continued2:   
$                 3.    Type of Loans being converted/continued:    € a.   
Revolving Loans       € b.    5-Year Term Loans 4.    Nature of
conversion/continuation:    € a.    Conversion of Alternate Base Rate Loans to
Eurodollar Rate Loans       € b.    Conversion of Eurodollar Rate Loans to
Alternate Base Rate Loans3       € c.    Continuation of Eurodollar Rate Loans
as such4

 

1  Date of conversion/continuation shall be a Business Day.

2  Subject to the provisions of subsection 2.6 of the Credit Agreement, the
amount of Loans to be converted or continued shall be an integral multiple of
$1,000,000 and not less than $5,000,000.

3  Conversions from Eurodollar Rate Loans will take place at the expiration of
the respective Interest Period.

4  Continuations of Eurodollar Rate Loans will take place at the expiration of
the respective Interest Period.

 

II-1



--------------------------------------------------------------------------------

         5.    If Loans are being continued as or converted to Eurodollar Rate
Loans, the duration of the new Interest Period that commences on the
conversion/continuation date:         

                 month(s) for $                

                 month(s) for $                

                 month(s) for $                

     

In the case of a conversion to or continuation of Eurodollar Rate Loans, the
undersigned officer, in [his] [her] capacity as                                 
of Company and not in [his] [her] individual capacity, hereby certifies on
behalf of the Company that, to the best of its knowledge, no Event of Default or
Potential Event of Default has occurred and is continuing under the Credit
Agreement.

 

DATED:                         

   

EXPRESS SCRIPTS HOLDING COMPANY

   

By:

 

 

     

Name:

     

Title:

 

II-2



--------------------------------------------------------------------------------

EXHIBIT III

[FORM OF NOTICE OF REQUEST TO ISSUE LETTER OF CREDIT]

NOTICE OF REQUEST TO ISSUE LETTER OF CREDIT

Pursuant to that certain Credit Agreement dated as of April 28, 2015, as amended
and restated as of October 26, 2017, (as further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement,” the terms defined
therein and not otherwise defined herein being used herein as therein defined),
among Express Scripts Holding Company, a Delaware corporation (“Company”), the
financial institutions listed therein as Lenders and Citibank, N.A., as
Administrative Agent, this represents Company’s request for the issuance of a
Letter of Credit as follows:

 

1.    Issuing Lender:                                                     2.   
Date of issuance of Letter of Credit1:                                ,
                    3.    Face amount of Letter of Credit:   
$                                                 4.    Expiration date of
Letter of Credit:                                ,                     5.   
Name and address of beneficiary:                                          
                                                                      
                                                      
                                                 6    Attached hereto is:      
  

€  a.    the verbatim text of such proposed Letter of Credit

  

€  b.    a description of the proposed terms and conditions of such Letter of
Credit, including a precise description of any documents to be presented by the
beneficiary which, if presented by the beneficiary prior to the expiration date
of such Letter of Credit, would require the Issuing Lender to make payment under
such Letter of Credit.

The undersigned officer, in [his] [her] capacity as                      of
Company and not in [his] [her] individual capacity, hereby certifies on behalf
of the Company that, to the best of its knowledge:

 

1  Date of issuance of Letter of Credit shall be a Business Day.

 

III-1



--------------------------------------------------------------------------------

(i) The representations and warranties contained in the Credit Agreement and the
other Loan Documents are true, correct and complete in all material respects
[(other than those representations and warranties contained in subsections 5.4
and 5.6 of the Credit Agreement)]2 on and as of the date hereof to the same
extent as though made on and as of the date hereof, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties were true, correct and complete in all
material respects on and as of such earlier date; and

(ii) No event has occurred and is continuing or would result from the issuance
of the Letter of Credit contemplated hereby that would constitute an Event of
Default or a Potential Event of Default.

 

DATED:                     

   

EXPRESS SCRIPTS HOLDING COMPANY

   

By:

 

 

     

Name:

     

Title:

 

2  To be included for Letters of Credit to be issued after the Closing Date.

 

III-2



--------------------------------------------------------------------------------

EXHIBIT IV-A

[RESERVED]

 

IV-A-1



--------------------------------------------------------------------------------

EXHIBIT IV-B

[FORM OF 5-YEAR TERM NOTE]

EXPRESS SCRIPTS HOLDING COMPANY

PROMISSORY NOTE DUE APRIL 28, 2020

 

$                       

New York, New York

                    , 20    

FOR VALUE RECEIVED, Express Scripts Holding Company (“Company”), promises to pay
to ___________________ or its registered assigns (“Payee”) on the dates set
forth in the Credit Agreement referred to below, the principal amounts set forth
in the Credit Agreement.

Company also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Credit
Agreement dated as of April 28, 2015, as amended and restated as of October 26,
2017 (as further amended, supplemented or otherwise modified from time to time,
the “Credit Agreement,” the terms defined therein and not otherwise defined
herein being used herein as therein defined), among Company, the financial
institutions listed therein as Lenders and Citibank, N.A., as Administrative
Agent.

This Note is one of Company’s “5-Year Term Notes” and is issued pursuant to and
entitled to the benefits of the Credit Agreement, to which reference is hereby
made for a more complete statement of the terms and conditions under which the
5-Year Term Loans evidenced hereby were made and are to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Funding
and Payment Office or at such other place as shall be designated in writing for
such purpose in accordance with the terms of the Credit Agreement. Unless and
until an Assignment Agreement effecting the assignment or transfer of this Note
shall have been accepted by Administrative Agent and recorded in the Register as
provided in subsection 10.1B(ii) of the Credit Agreement, Company and
Administrative Agent shall be entitled to deem and treat Payee as the owner and
holder of this Note and the 5-Year Term Loans evidenced hereby. Payee hereby
agrees, by its acceptance hereof, that before disposing of this Note or any part
hereof it will make a notation hereon of all principal payments previously made
hereunder and of the date to which interest hereon has been paid; provided,
however, that the failure to make a notation of any payment made on this Note
shall not limit or otherwise affect the obligations of Company hereunder with
respect to payments of principal of or interest on this Note.

Whenever any payment on this Note shall be stated to be due on a day which is
not a Business Day, such payment shall be made on the preceding Business Day.

This Note is subject to prepayment as provided in subsections 2.4A and 2.4D of
the Credit Agreement.

 

IV-B-1



--------------------------------------------------------------------------------

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF COMPANY AND PAYEE HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

This Note is subject to restrictions on transfer or assignment as provided in
subsections 10.1 and 10.16 of the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Company, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

Company promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in subsection 10.2 of the Credit Agreement, incurred in
the collection and enforcement of this Note. Company and any endorsers of this
Note hereby consent to renewals and extensions of time at or after the maturity
hereof, without notice, and hereby waive diligence, presentment, protest, demand
and notice of every kind and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.

 

IV-B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

EXPRESS SCRIPTS HOLDING COMPANY By:  

 

  Name:   Title:

 

IV-B-3



--------------------------------------------------------------------------------

TRANSACTIONS

ON

5-YEAR TERM NOTE

 




Date

  


Type of
Loan Made
This Date

  


Amount of
Loan Made
This Date

  

Amount of
Principal
Paid
This Date

  

Outstanding
Principal
Balance
This Date

  



Notation
Made By

 

IV-B-4



--------------------------------------------------------------------------------

EXHIBIT IV-C

[FORM OF REVOLVING NOTE]

EXPRESS SCRIPTS HOLDING COMPANY

PROMISSORY NOTE DUE OCTOBER 26, 2022

 

$______________   

New York, New

York

____________, 20__

FOR VALUE RECEIVED, Express Scripts Holding Company, a Delaware corporation
(“Company”), promises to pay to                                               or
its registered assigns (“Payee”) on or before the Revolving Loan Commitment
Termination Date and at such earlier dates as may be required by the Credit
Agreement (as defined below), the lesser of (x)                             
($                    ) and (y) the unpaid principal amount of all advances made
by Payee to Company as Revolving Loans under the Credit Agreement referred to
below.

Company also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Credit
Agreement dated as of April 28, 2015, as amended and restated as of October 26,
2017 (as further amended, supplemented or otherwise modified from time to time,
the “Credit Agreement,” the terms defined therein and not otherwise defined
herein being used herein as therein defined), among Company, the financial
institutions listed therein as Lenders and Citibank, N.A., as Administrative
Agent.

This Note is one of Company’s “Revolving Notes” and is issued pursuant to and
entitled to the benefits of the Credit Agreement, to which reference is hereby
made for a more complete statement of the terms and conditions under which the
Revolving Loans evidenced hereby were made and are to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Funding
and Payment Office or at such other place as shall be designated in writing for
such purpose in accordance with the terms of the Credit Agreement. Unless and
until an Assignment Agreement effecting the assignment or transfer of this Note
shall have been accepted by Administrative Agent and recorded in the Register as
provided in subsection 10.1B(ii) of the Credit Agreement, Company and
Administrative Agent shall be entitled to deem and treat Payee as the owner and
holder of this Note and the Revolving Loans evidenced hereby. Payee hereby
agrees, by its acceptance hereof, that before disposing of this Note or any part
hereof it will make a notation hereon of all principal payments previously made
hereunder and of the date to which interest hereon has been paid; provided,
however, that the failure to make a notation of any payment made on this Note
shall not limit or otherwise affect the obligations of Company hereunder with
respect to payments of principal of or interest on this Note.

Whenever any payment on this Note shall be stated to be due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in the computation of the
payment of interest on this Note.

 

IV-C-1



--------------------------------------------------------------------------------

This Note is subject to prepayment at the option of Company as provided in
subsection 2.4D(i) of the Credit Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF COMPANY AND PAYEE HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

This Note is subject to restrictions on transfer or assignment as provided in
subsections 10.1 and 10.16 of the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Company, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

Company promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in subsection 10.2 of the Credit Agreement, incurred in
the collection and enforcement of this Note. Company and any endorsers of this
Note hereby consent to renewals and extensions of time at or after the maturity
hereof, without notice, and hereby waive diligence, presentment, protest, demand
and notice of every kind and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.

 

IV-C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

  EXPRESS SCRIPTS HOLDING COMPANY By:  

 

  Name:   Title:

 

IV-C-3



--------------------------------------------------------------------------------

TRANSACTIONS

ON

REVOLVING NOTE

 




Date   


Type of
Loan Made
This Date

  


Amount of
Loan Made
This Date

  

Amount of
Principal
Paid
This Date

  

Outstanding
Principal
Balance
This Date

  



Notation
Made By

 

  

 

  

 

  

 

  

 

  

 

 

IV-C-4



--------------------------------------------------------------------------------

EXHIBIT V

[FORM OF SOLVENCY CERTIFICATE]

SOLVENCY CERTIFICATE

[        ]

This Certificate is being delivered pursuant to subsection 4.1H of that certain
Credit Agreement dated as of April 28, 2015, as amended and restated as of
October 26, 2017, (as further amended, supplemented or otherwise modified from
time to time, the “Credit Agreement,” the terms defined therein and not
otherwise defined herein being used herein as therein defined), among Express
Scripts Holding Company, a Delaware corporation (“Company”), the financial
institutions listed therein as Lenders and Citibank, N.A., as Administrative
Agent.

[•] hereby certifies that s/he is the [chief financial officer][treasurer] of
Company and that s/he is knowledgeable of the financial and accounting matters
of Company and its Subsidiaries, the Credit Agreement and the covenants and
representations (financial and other) contained therein and that, as such, s/he
is authorized to execute and deliver this Certificate on behalf of the Company.

The undersigned, in [his] [her] capacity as [chief financial officer][treasurer]
of Company and not in [his] [her] individual capacity, hereby further certifies
as follows:

(i) On the date hereof, immediately after giving effect to the Transactions to
occur on the Closing Date, including the making of any Loan to be made on the
Closing Date and the application of the proceeds thereof, the fair saleable
value of the property of Company and its Subsidiaries, taken as a whole,
including without limitation, any rights of subrogation and contribution, will
be greater than the total amount of liabilities (including contingent
liabilities) of Company and its Subsidiaries. In computing the amount of such
contingent liabilities as of the date hereof, such liabilities have been
computed at the amount that, in light of all the facts and circumstances
existing as of the date hereof, represents the amount that can reasonably be
expected to become an actual or matured liability.

(ii) On the date hereof, immediately after giving effect to the Transactions to
occur on the Closing Date, including the making of any Loan to be made on the
Closing Date and the application of the proceeds thereof, the fair saleable
value of the property of Company and its Subsidiaries, taken as a whole,
including without limitation, any rights of subrogation and contribution, will
not be less than the amount that will be required to pay the probable
liabilities on their then existing debts as they become absolute and matured
considering all financing alternatives and potential asset sales reasonably
available to them.

 

V-1



--------------------------------------------------------------------------------

(iii) On the date hereof, immediately after giving effect to the Transactions to
occur on the Closing Date, including the making of any Loan to be made on the
Closing Date and the application of the proceeds thereof, Company and its
Subsidiaries, taken as a whole, do not intend to incur, or believe (nor should
they reasonably believe) that they will incur, debts beyond their ability to pay
such debts as they become due.

(iv) On the date hereof, immediately after giving effect to the Transactions to
occur on the Closing Date, including the making of any Loan to be made on the
Closing Date and the application of the proceeds thereof, Company and its
Subsidiaries, taken as a whole, will not have an unreasonably small capital in
relation to their business or any contemplated or undertaken transaction.

The undersigned understands that the Lenders and Administrative Agent are
relying upon the foregoing statements in this Certificate in connection with the
consummation of the Transactions.

[Remainder of this page intentionally left blank]

 

V-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first above written.

 

EXPRESS SCRIPTS HOLDING COMPANY

By:

 

 

 

Name:

 

Title: [Chief Financial Officer][Treasurer]

 

V-3



--------------------------------------------------------------------------------

EXHIBIT VI

[FORM OF OFFICER’S AND COMPLIANCE CERTIFICATE]

OFFICER’S AND COMPLIANCE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFIES, IN [HIS][HER] CAPACITY AS DESCRIBED IN
PARAGRAPH 1 BELOW, AND NOT IN [HIS][HER] INDIVIDUAL CAPACITY THAT:

(1) I am the duly elected                                               of
Express Scripts Holding Company, a Delaware corporation (“Company”).

(2) I have reviewed (i) the terms of that certain Credit Agreement dated as of
April 28, 2015, as amended and restated as of October 26, 2017, (as further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement,” the terms defined therein and not otherwise defined in this
Officer’s and Compliance Certificate (including Attachment No. 1) (this
“Certificate”) being used in this Certificate as therein defined), among
Company, the financial institutions listed therein as Lenders and Citibank,
N.A., as Administrative Agent and (ii) the terms of the other Loan Documents,
and I have made, or have caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of Company and its
Subsidiaries during the accounting period covered by the attached financial
statements.

(3) The examination described in paragraph (2) above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Default or Potential Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate.

(4) In a separate attachment to this Certificate are all exceptions to paragraph
(3) above, if any, listing, in detail, the nature of the condition or event, the
period during which it has existed and the action which Company has taken, is
taking, or proposes to take with respect to each such condition or event.

 

VI-4



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Attachment No. 1 annexed hereto and made a part hereof and the financial
statements delivered with this Certificate in support hereof, are made and
delivered this day of                             ,              pursuant to
subsection 6.1(iii) of the Credit Agreement.

 

EXPRESS SCRIPTS HOLDING COMPANY By:  

 

  Name:   Title:

 

V-5



--------------------------------------------------------------------------------

ATTACHMENT NO. 1

TO OFFICER’S AND COMPLIANCE CERTIFICATE

This Attachment No. 1 is attached to and made a part of an Officer’s and
Compliance Certificate dated as of                     

,                  and pertains to the period from                     ,
                         to             ,            . Subsection references
herein relate to subsections of the Credit Agreement.

A. Indebtedness1

 

1.   

Indebtedness incurred in connection with Permitted Receivables Transactions
permitted under subsection 7.1(iii):

   $                            2.    Maximum permitted under subsection
7.1(iii):    $  1,500,000,000   3.   

Indebtedness incurred in connection with or as a component of the purchase price
of any property or that was existing on any property or any Person acquired by
such Subsidiary at the time of acquisition thereof and assumed in connection
with such acquisition (other than Indebtedness issued in connection with, or in
anticipation of, such acquisitions), and any refinancing, extension or renewals
thereof to the extent the principal amount of such Indebtedness is not increased
(except by an amount equal to the unpaid accrued interest and premium thereon or
other amounts paid, and fees and expenses incurred, in connection with such
refinancing, extension or renewal), and neither the final maturity nor the
weighted average life to maturity of such Indebtedness is decreased, in
accordance with subsection 7.1(vii)

   $                            4.    Maximum permitted under subsection
7.1(vii):    $     200,000,000   5.    Indebtedness outstanding for which no
other exception under subsections 7.1(i)-(vii) is available:    $
                           6.   

Consolidated Net Worth of Company and its Subsidiaries as of the last day of the
most recently ended Fiscal Quarter:

   $                            7.    Indebtedness as a percentage of
Consolidated Net Worth of Company and its Subsidiaries (5/6):     
                         % 

 

 

1  Applies only to Indebtedness of Subsidiaries that are not Subsidiary
Guarantors.

 

V-6



--------------------------------------------------------------------------------

8.   

Maximum permitted Indebtedness as a percentage of Consolidated Net Worth of
Company and its Subsidiaries:

     15 % 

B. Liens

 

1.   

Liens securing Indebtedness permitted under subsection 7.2(x):

   $ _____________   2.   

Consolidated Net Worth of Company and its Subsidiaries as of the last day of the
most recent Fiscal Quarter:

   $ _____________   3.   

Liens securing Indebtedness as a percentage of Consolidated Net Worth of Company
and its Subsidiaries (1/2):

     _____________ %  4.   

Maximum permitted Liens securing Indebtedness as a percentage of Consolidated
Net Worth of Company and its Subsidiaries:

     15 % 

C. Maximum Leverage Ratio (as of _________, ____)

 

1.    Consolidated Total Debt:    $ _____________   2.   

Consolidated EBITDA (for purposes of Section 2.2A(i) of the Credit Agreement):

   $ _____________   3.    Consolidated EBITDA (for all other purposes):    $
_____________   4.   

Consolidated Leverage Ratio (for purposes of Section 2.2A(i) of the Credit
Agreement) (1):(2):

     ______:1.0   5.    Consolidated Leverage Ratio (for all other purposes)
(1):(3):      ______:1.0   6.    Maximum ratio permitted under subsection 7.4:
     3.5:1.0   7.   

Maximum ratio permitted under subsection 7.4 for the first four Fiscal Quarters
following the consummation of a Qualified Acquisition:

     4.0:1.0  

D. Sales and Leasebacks

 

1.   

Total Attributable Debt with respect to all Sale and Leaseback Transactions of
Company and its Subsidiaries consummated after the Closing Date of the Credit
Agreement:

  

$

_____________

 

 

V-7



--------------------------------------------------------------------------------

2.   

Consolidated Net Worth of Company and its Subsidiaries as of the last day of the
most recent Fiscal Quarter:

   $ _____________   3.   

Total Attributable Debt with respect to all Sale and Leaseback Transactions of
Company and its Subsidiaries consummated after the Closing Date of the Credit
Agreement as a percentage of Consolidated Net Worth of Company and its
Subsidiaries (1/2):

     _____________ %  4.   

Maximum permitted total Attributable Debt with respect to all Sale and Leaseback
Transactions of Company and its Subsidiaries consummated after the Closing Date
of the Credit Agreement as a percentage of Consolidated Net Worth of Company and
its Subsidiaries:

     10 % 

 

V-8



--------------------------------------------------------------------------------

EXHIBIT VII

[FORM OF ASSIGNMENT AGREEMENT]

ASSIGNMENT AGREEMENT

This ASSIGNMENT AGREEMENT (this “Agreement”) is entered into by and between the
parties designated as Assignor (“Assignor”) and Assignee (“Assignee”) above the
signatures of such parties on the Schedule of Terms attached hereto and hereby
made an integral part hereof (the “Schedule of Terms”) and relates to that
certain Credit Agreement described in the Schedule of Terms (said Credit
Agreement, as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement,” the terms defined therein and not otherwise defined herein
being used herein as therein defined).

IN CONSIDERATION of the agreements, provisions and covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1. Assignment and Assumption.

(a) Effective upon the Settlement Date specified in Item 4 of the Schedule of
Terms (the “Settlement Date”), Assignor hereby sells and assigns to Assignee,
without recourse, representation or warranty (except as expressly set forth
herein), and Assignee hereby purchases and assumes from Assignor, that
percentage interest in all of Assignor’s rights and obligations as a Lender
arising under the Credit Agreement and the other Loan Documents with respect to
Assignor’s Commitments, if any, and outstanding Loans, if any, which represents,
as of the Settlement Date, the percentage interest specified in Item 3 of the
Schedule of Terms of all rights and obligations of Lenders arising under the
Credit Agreement and the other Loan Documents with respect to the Commitments,
if any, and any outstanding Loans (the “Assigned Share”). Without limiting the
generality of the foregoing, the parties hereto hereby expressly acknowledge and
agree that any assignment of all or any portion of Assignor’s rights and
obligations relating to Assignor’s Revolving Loan Commitment shall include
(i) in the event Assignor is an Issuing Lender with respect to any outstanding
Letters of Credit (any such Letters of Credit being “Assignor Letters of
Credit”), the sale to Assignee of a participation in the Assignor Letters of
Credit and any drawings thereunder as contemplated by subsection 3.1C of the
Credit Agreement and (ii) the sale to Assignee of a ratable portion of any
participations previously purchased by Assignor pursuant to said subsection 3.1C
with respect to any Letters of Credit other than Assignor Letters of Credit.

(b) In consideration of the assignment described above, Assignee hereby agrees
to pay to Assignor, on the Settlement Date, the principal amount of any
outstanding Loans included within the Assigned Share, such payment to be made by
wire transfer of immediately available funds in accordance with the applicable
payment instructions set forth in Item 5 of the Schedule of Terms.

(c) Assignor hereby represents and warrants that Item 3 of the Schedule of Terms
correctly sets forth the amount of the Commitments, if any, the outstanding
Loans, if any, and the Pro Rata Share corresponding to the Assigned Share.

(d) Assignor and Assignee hereby agree that, upon giving effect to the
assignment and assumption described above, (i) Assignee shall be a party to the
Credit Agreement and shall have all of the rights and obligations under the Loan
Documents, and shall be deemed to have made all of the covenants and agreements
contained in the Loan Documents, arising out of or otherwise related to the
Assigned Share, and (ii) Assignor shall be absolutely released from any of such
obligations, covenants and agreements assumed or made by Assignee in respect of
the Assigned Share. Assignee hereby acknowledges and agrees that the agreement
set forth in this Section 1(d) is expressly made for the benefit of Company,
Administrative Agent, Assignor and the other Lenders and their respective
successors and permitted assigns.

 

VII-1



--------------------------------------------------------------------------------

(e) Assignor and Assignee hereby acknowledge and confirm their understanding and
intent that (i) this Agreement shall effect the assignment by Assignor and the
assumption by Assignee of Assignor’s rights and obligations with respect to the
Assigned Share, (ii) any other assignments by Assignor of a portion of its
rights and obligations with respect to the Commitments and any outstanding Loans
shall have no effect on the Commitments, the outstanding Loans and the Pro Rata
Share corresponding to the Assigned Share as set forth in Item 3 of the Schedule
of Terms and (iii) from and after the Settlement Date, Administrative Agent
shall make all payments under the Credit Agreement in respect of the Assigned
Share (including all payments of principal and accrued but unpaid interest, any
facility fees and letter of credit fees with respect thereto) (A) in the case of
any such interest and fees that shall have accrued prior to the Settlement Date,
to Assignor, and (B) in all other cases, to Assignee; provided that Assignor and
Assignee shall make payments directly to each other to the extent necessary to
effect any appropriate adjustments in any amounts distributed to Assignor and/or
Assignee by Administrative Agent under the Loan Documents in respect of the
Assigned Share in the event that, for any reason whatsoever, the payment of
consideration contemplated by Section 1(b) occurs on a date other than the
Settlement Date.

SECTION 2. Certain Representations, Warranties and Agreements.

(a) Assignor represents and warrants that it is the legal and beneficial owner
of the Assigned Share, free and clear of any adverse claim.

(b) Assignor shall not be responsible to Assignee for the execution,
effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of any of the Loan Documents or for any representations, warranties,
recitals or statements made therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by Assignor to Assignee or by or on behalf
of Company or any of its Subsidiaries to Assignor or Assignee in connection with
the Loan Documents and the transactions contemplated thereby or for the
financial condition or business affairs of Company or any other Person liable
for the payment of any Obligations, nor shall Assignor be required to ascertain
or inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Loan Documents or as
to the use of the proceeds of the Loans or the use of the Letters of Credit or
as to the existence or possible existence of any Event of Default or Potential
Event of Default.

(c) Assignee represents and warrants that it is an Eligible Assignee; that it
has experience and expertise in the making of loans such as the Loans; that it
has acquired the Assigned Share for its own account in the ordinary course of
its business and without a view to distribution of the Loans within the meaning
of the Securities Act or the Exchange Act or other federal securities laws (it
being understood that, subject to the provisions of subsection 10.1 of the
Credit Agreement, the disposition of the Assigned Share or any interests therein
shall at all times remain within its exclusive control); that it has received,
reviewed and approved a copy of the Credit Agreement (including all Exhibits and
Schedules thereto); and, if Assignee is an Affiliate (or an Approved Fund) of
Assignor, that the assignment and assumption described above will not result in
increased costs to Company, provided that if such assignment and assumption
would result in increased costs to Company, Assignee agrees that Company’s
consent to such assignment and assumption may be conditioned on Assignee
agreeing not to require reimbursement from Company of such increased costs.

 

VII-2



--------------------------------------------------------------------------------

(d) Assignee represents and warrants that it has received from Assignor such
financial information regarding Company and its Subsidiaries as is available to
Assignor and as Assignee has requested, that it has made its own independent
investigation of the financial condition and affairs of Company and its
Subsidiaries in connection with the assignment evidenced by this Agreement, and
that it has made and shall continue to make its own appraisal of the
creditworthiness of Company and its Subsidiaries. Assignor shall have no duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Assignee or to provide Assignee
with any other credit or other information with respect thereto, whether coming
into its possession before the making of the initial Loans or at any time or
times thereafter, and Assignor shall not have any responsibility with respect to
the accuracy of or the completeness of any information provided to Assignee.

(e) Each party to this Agreement represents and warrants to the other party
hereto that it has full power and authority to enter into this Agreement and to
perform its obligations hereunder in accordance with the provisions hereof, that
this Agreement has been duly authorized, executed and delivered by such party
and that this Agreement constitutes a legal, valid and binding obligation of
such party, enforceable against such party in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and by general principles of equity.

SECTION 3. Miscellaneous.

(a) Each of Assignor and Assignee hereby agrees from time to time, upon request
of the other such party hereto, to take such additional actions and to execute
and deliver such additional documents and instruments as such other party may
reasonably request to effect the transactions contemplated by, and to carry out
the intent of, this Agreement.

(b) Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except by an instrument in writing signed by the party
(including, if applicable, any party required to evidence its consent to or
acceptance of this Agreement) against whom enforcement of such change, waiver,
discharge or termination is sought.

(c) Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served or sent by telefacsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service, upon receipt of telefacsimile, or three Business Days
after depositing it in the United States mail with postage prepaid and properly
addressed. For the purposes hereof, the notice address of each of Assignor and
Assignee shall be as set forth on the Schedule of Terms or, as to either such
party, such other address as shall be designated by such party in a written
notice delivered to the other such party. In addition, the notice address of
Assignee set forth on the Schedule of Terms shall serve as the initial notice
address of Assignee for purposes of subsection 10.8 of the Credit Agreement.

(d) In case any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

(e) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK.

 

VII-3



--------------------------------------------------------------------------------

(f) This Agreement shall be binding upon, and shall inure to the benefit of, the
parties hereto and their respective successors and assigns.

(g) This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.

(h) This Agreement shall become effective upon the date (the “Effective Date”)
upon which all of the following conditions are satisfied: (i) the execution of a
counterpart hereof by each of Assignor and Assignee, (ii) the execution of a
counterpart hereof by Company as evidence of its consent hereto to the extent
required under subsection 10.1B(i) of the Credit Agreement, (iii) the receipt by
Administrative Agent of the processing and recordation fee referred to in
subsection 10.1B(i) of the Credit Agreement, (iv) in the event Assignee is a
Non-US Lender (as defined in subsection 2.7B(iii)(a) of the Credit Agreement),
the delivery by Assignee to Agent of such forms, certificates or other evidence
with respect to United States federal income tax withholding matters as Assignee
may be required to deliver to Administrative Agent pursuant to said subsection
2.7B(iii)(a), (v) the execution of a counterpart hereof by Administrative Agent
as evidence of its acceptance hereof in accordance with subsection 10.1B(ii) of
the Credit Agreement, (vi) the receipt by Administrative Agent of originals or
telefacsimiles of the counterparts described above and authorization of delivery
thereof, and (vii) the recordation by Administrative Agent in the Register of
the pertinent information regarding the assignment effected hereby in accordance
with subsection 10.1B(ii) of the Credit Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized,
such execution being made as of the Effective Date in the applicable spaces
provided on the Schedule of Terms.

 

VII-4



--------------------------------------------------------------------------------

SCHEDULE OF TERMS

 

1. Borrower: Express Scripts Holding Company.

 

2. Name and Date of Credit Agreement: Credit Agreement dated as of April 28,
2015, as amended and restated as of October 26, 2017, among Express Scripts
Holding Company, the financial institutions listed therein as Lenders and
Citibank, N.A., as Administrative Agent.

 

3. Amounts:

 

(a) Aggregate [Revolving] Loan Commitments [or [Revolving] Loans] of all
Lenders:    $ ________   (b) Assigned Share/Pro Rata Share:      ________ %  (c)
Amount of Assigned Share of [Revolving] Loan Commitments [or [Revolving] Loans]:
   $ ________  

 

4. Settlement Date: ____________, ____

 

5. Payment Instructions:

 

ASSIGNOR:

   ASSIGNEE:

_______________________________________

   _______________________________________

_______________________________________

   _______________________________________

_______________________________________

  

_______________________________________

Attention: ______________________________

   Attention: ______________________________

Reference: ______________________________

   Reference: ______________________________

 

6. Notice Addresses:

 

ASSIGNOR:

   ASSIGNEE:

_______________________________________

   _______________________________________

_______________________________________

   _______________________________________

_______________________________________

   _______________________________________

[Remainder of page intentionally left blank]

 

VII-5



--------------------------------------------------------------------------------

7. Signatures:

 

____________________________________    ____________________________________ as
Assignor    as Assignee By:_________________________________   
By:_________________________________ Title:________________________________   
Title:________________________________

Consented to in accordance with

subsection 10.1B(i) of the Credit Agreement

  

Accepted in accordance with subsection

10.1B(i) of the Credit Agreement

EXPRESS SCRIPTS HOLDING COMPANY,

AS BORROWER1

  

CITIBANK, N.A.,

AS ADMINISTRATIVE AGENT

By:_________________________________    By:__________________________________

      Name:

      Title:

  

      Name:

      Title:

   By:__________________________________   

      Name:

      Title:

 

 

1  Borrower consent is a requirement subject to certain exceptions under
subsection 10.1B(i) of the Credit Agreement.

 

VII-6



--------------------------------------------------------------------------------

EXHIBIT VIII

[FORM OF ADMINISTRATIVE QUESTIONNAIRE]

ADMINISTRATIVE QUESTIONNAIRE

EXPRESS SCRIPTS HOLDING COMPANY

 

Agent Address:   

1615 Brett Road

OPS III

New Castle, DE

19720

  

Return form to:

Telephone:

Facsimile:

E-mail:

  

Citigroup Global Markets Inc.
(212) 723-3803
(646) 843-3644

loanssyndicateteam@citi.com

 

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

 

Legal Name of Lender to appear in Documentation:

 

Signature Block Information:  _________________________________________________________________________
   Signing Credit Agreement    ☐ Yes       ☐ No    Coming in via Assignment    ☐
Yes       ☐ No
Type of Lender:  ____________________________________________________________________________________

(Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other-please specify)

Lender Parent:  _____________________________________________________________________________________

 

Domestic Address      Eurodollar Address ____________________________________  
   ____________________________________ ____________________________________  
   ____________________________________ ____________________________________  
   ____________________________________ ____________________________________  
   ____________________________________

 

VIII-1



--------------------------------------------------------------------------------

Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc  
Primary Credit Contact   Secondary Credit Contact Name:  
_________________________________   _________________________________ Company:  
_________________________________   _________________________________ Title:  
_________________________________   _________________________________ Address:  
_________________________________   _________________________________  
_________________________________   _________________________________  
_________________________________   _________________________________ Telephone:
  _________________________________   _________________________________
Facsimile:   _________________________________  
_________________________________ E-Mail Address:  
_________________________________   _________________________________   Primary
Operations Contact   Primary Disclosure Contact Name:  
_________________________________   _________________________________ Company:  
_________________________________   _________________________________ Title:  
_________________________________   _________________________________ Address:  
_________________________________   _________________________________  
_________________________________   _________________________________  
_________________________________   _________________________________ Telephone:
  _________________________________   _________________________________
Facsimile:   _________________________________  
_________________________________ E-Mail Address:  
_________________________________   _________________________________   Bid
Contact   L/C Contact Name:   _________________________________  
_________________________________ Company:   _________________________________  
_________________________________ Title:   _________________________________  
_________________________________ Address:   _________________________________  
_________________________________   _________________________________  
_________________________________   _________________________________  
_________________________________ Telephone:   _________________________________
  _________________________________ Facsimile:  
_________________________________   _________________________________ E-Mail
Address:   _________________________________   _________________________________

 

VIII-2



--------------------------------------------------------------------------------

Lender’s Domestic Wire Instructions

Bank Name:    

 

____________________________________________________________________

ABA/Routing No.:

 

____________________________________________________________________

Account Name:    

 

____________________________________________________________________

Account No.:    

 

____________________________________________________________________

FFC Account Name:    

 

____________________________________________________________________

FFC Account No.:

 

____________________________________________________________________

Attention:

 

____________________________________________________________________

Reference:

 

____________________________________________________________________

Lender’s Foreign Wire Instructions

Currency:

 

____________________________________________________________________

Bank Name:

 

____________________________________________________________________

Swift/Routing No.:

 

____________________________________________________________________

Account Name:

 

____________________________________________________________________

Account No.:

 

____________________________________________________________________

FFC Account Name:

 

____________________________________________________________________

FFC Account No.:

 

____________________________________________________________________

Attention:

 

____________________________________________________________________

Reference:

 

____________________________________________________________________

 

Agent’s Wire Instructions Bank Name:    Citibank N.A.       ABA/Routing No.:   
021000089       Account Name:    Agency/Medium Term Finance    Account No.:   
36852248       Reference:    Express Scripts Holding Company   

 

VIII-3



--------------------------------------------------------------------------------

Tax Documents

NON-U.S. LENDER INSTITUTIONS:

I. Corporations:

If your institution is organized outside of the United States for U.S. federal
income tax purposes, and is the beneficial owner of the interest and other
income it receives, you must complete one of the following three tax forms, as
applicable to your institution: a.) Form W-8BEN-E (Certificate of Status of
Beneficial Owner for United States Tax Withholding and Reporting (Entities)),
b.) Form W-8ECI (Income Effectively Connected to a U.S. Trade or Business), or
c.) Form W-8EXP (Certificate of Foreign Government or Governmental Agency) or
any new or acceptable substitute or successor form(s). A U.S. taxpayer
identification number is required for any institution submitting Form W-8ECI. It
is also required on Form W-8BEN-E (and Form W-8BEN) for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

II. Flow-Through Entities:

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms and other
supporting documentation for each of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).Please be advised that we request that you submit an original
Form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution (whether or not a U.S. entity) must
be completed and returned prior to the first payment of income. Failure to
provide the proper tax form when requested may subject your institution to U.S.
tax withholding.

 

VIII-4



--------------------------------------------------------------------------------

EXHIBIT IX

[FORM OF CERTIFICATE RE NON-BANK STATUS]

CERTIFICATE RE NON-BANK STATUS

Reference is hereby made to that certain Credit Agreement dated as of April 28,
2015, as amended and restated as of October 26, 2017, (as further amended,
supplemented or otherwise modified from time to time, being the “Credit
Agreement”, the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Express Scripts Holding Company, a
Delaware corporation, the financial institutions listed therein as Lenders and
Citibank, N.A., as Administrative Agent. Pursuant to subsection 2.7B(iii) of the
Credit Agreement, the undersigned hereby certifies that it is not a “bank” or
other Person described in Section 881(c)(3)(A) of the Internal Revenue Code of
1986, as amended (the “Code”).

In this regard, the Non-U.S. Lender further represents and warrants that, for
purposes of Section 881(c)(3)(A) of the Code:

(i) the Non-U.S. Lender is not subject to regulatory or other legal requirements
as a bank in any jurisdiction; and

(ii) the Non-U.S. Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements.

The Non-U.S. Lender further represents that it is not a 10-percent shareholder
of Company within the meaning of Section 871(h)(3)(B) of the Code; and that the
Non-U.S. Lender is not a controlled foreign corporation receiving interest from
a related person within the meaning of Section 881(c)(3)(C) and 864(d)(4) of the
Code.

 

[NAME OF NON-U.S. LENDER]

By:

 

 

 

Name:

 

Title:

 

IX-1



--------------------------------------------------------------------------------

EXHIBIT X

[FORM OF AMENDED AND RESTATED SUBSIDIARY GUARANTY]

AMENDED AND RESTATED SUBSIDIARY GUARANTY

This AMENDED AND RESTATED SUBSIDIARY GUARANTY is entered into as of October 26,
2017, by and among THE UNDERSIGNED (each a “Guarantor”, and, together with any
Additional Guarantors (as hereinafter defined), collectively the “Guarantors”)
in favor of and for the benefit of Citibank, N.A., as agent for and
representative of (in such capacity herein called “Guarantied Party”) the
financial institutions party to the Credit Agreement (as hereinafter defined)
(the “Lenders”) referred to below, and, subject to subsection 3.12, for the
benefit of the other Beneficiaries (as hereinafter defined).

RECITALS

A. Express Scripts Holding Company, a Delaware corporation (“Company”), has
entered into that certain Credit Agreement dated as of April 28, 2015, as
amended and restated as of October 26, 2017, with the financial institutions
from time to time party thereto as Lenders and Citibank, N.A., as Administrative
Agent (as further amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”; capitalized terms defined therein and not otherwise
defined herein being used herein as therein defined).

B. Each Guarantor is an Affiliate of Company and will derive substantial
benefits from the extension of credit to Company pursuant to the Credit
Agreement.

C. It is a condition precedent to the making of the Loans under the Credit
Agreement that Company’s obligations thereunder be guarantied by Guarantors.

D. Guarantors are willing irrevocably and unconditionally to guaranty such
obligations of Company.

NOW, THEREFORE, based upon the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in order to induce Lenders and Guarantied Party to enter into the Credit
Agreement and to make Loans and other extensions of credit thereunder,
Guarantors hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Certain Defined Terms. As used in this Guaranty, the following terms shall
have the following meanings unless the context otherwise requires:

“Beneficiaries” means Guarantied Party and Lenders.

“Guarantied Obligations” has the meaning assigned to that term in subsection
2.1.

“Guaranty” means this Amended and Restated Subsidiary Guaranty, as it may be
amended, supplemented or otherwise modified from time to time.

“payment in full”, “paid in full” or any similar term means payment in full of
the Guarantied Obligations, including all principal, interest, costs, fees and
expenses (including reasonable legal fees and expenses) of Beneficiaries as
required under the Loan Documents.

 

X-1



--------------------------------------------------------------------------------

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time its guarantee
thereof became effective or if such Guarantor constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

1.2 Interpretation.

(a) References to “Sections” and “subsections” shall be to Sections and
subsections, respectively, of this Guaranty unless otherwise specifically
provided.

(b) In the event of any conflict or inconsistency between the terms, conditions
and provisions of this Guaranty and the terms, conditions and provisions of the
Credit Agreement, the terms, conditions and provisions of this Guaranty shall
prevail.

SECTION 2. THE GUARANTY

2.1 Guaranty of the Guarantied Obligations. Subject to the provisions of
subsection 2.2(a), Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty, as primary obligors and not merely as sureties, the
due and punctual payment in full of all Guarantied Obligations when the same
shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)). The term “Guarantied Obligations” is
used herein in its most comprehensive sense and includes:

(a) any and all Obligations of Company, in each case now or hereafter made,
incurred or created, whether absolute or contingent, liquidated or unliquidated,
whether due or not due, and however arising under or in connection with the
Credit Agreement and the other Loan Documents, including those arising under
successive borrowing transactions under the Credit Agreement which shall either
continue the Obligations of Company or from time to time renew them after they
have been satisfied and including interest which, but for the filing of a
petition in bankruptcy with respect to Company, would have accrued on any
Guarantied Obligations, whether or not a claim is allowed against Company for
such interest in the related bankruptcy proceeding; and

(b) those expenses set forth in subsection 2.8.

2.2 Limitation on Amount Guarantied; Contribution by Guarantors. (a) Anything
contained in this Guaranty to the contrary notwithstanding, if any Fraudulent
Transfer Law (as hereinafter defined) is determined by a court of competent
jurisdiction to be applicable to the obligations of any Guarantor under this
Guaranty, such obligations of such Guarantor hereunder shall be limited to a
maximum aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
applicable provisions of comparable state law (collectively, the “Fraudulent
Transfer Laws”), in each case after giving effect to all other liabilities of
such Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such
Guarantor (x) in respect of intercompany indebtedness to Company or other
affiliates of Company to the extent that such indebtedness would be discharged
in an amount equal to the amount paid by such Guarantor hereunder and (y) under
any guaranty of Indebtedness of Company or its Subsidiaries subordinated or
junior in right of payment to the Guarantied Obligations which guaranty contains
a

 

X-2



--------------------------------------------------------------------------------

limitation as to maximum amount similar to that set forth in this subsection
2.2(a), pursuant to which the liability of such Guarantor hereunder is included
in the liabilities taken into account in determining such maximum amount) and
after giving effect as assets to the value (as determined under the applicable
provisions of the Fraudulent Transfer Laws) of any rights to subrogation,
reimbursement, indemnification or contribution of such Guarantor pursuant to
applicable law or pursuant to the terms of any agreement (including any such
right of contribution under subsection 2.2(b).

(b) Guarantors under this Guaranty together desire to allocate among themselves
in a fair and equitable manner, their obligations arising under this Guaranty.
Accordingly, in the event any payment or distribution is made on any date by any
Guarantor under this Guaranty (a “Funding Guarantor”) that exceeds its Fair
Share (as defined below) as of such date, that Funding Guarantor shall be
entitled to a contribution from each of the other Guarantors in the amount of
such other Guarantor’s Fair Share Shortfall (as defined below) as of such date,
with the result that all such contributions will cause each Guarantor’s
Aggregate Payments (as defined below) to equal its Fair Share as of such date.
“Fair Share” means, with respect to a Guarantor as of any date of determination,
an amount equal to (i) the ratio of (x) the Adjusted Maximum Amount (as defined
below) with respect to such Guarantor to (y) the aggregate of the Adjusted
Maximum Amounts with respect to all Guarantors multiplied by (ii) the aggregate
amount paid or distributed on or before such date by all Funding Guarantors
under this Guaranty in respect of the obligations guarantied. “Fair Share
Shortfall” means, with respect to a Guarantor as of any date of determination,
the excess, if any, of the Fair Share of such Guarantor over the Aggregate
Payments of such Guarantor. “Adjusted Maximum Amount” means, with respect to a
Guarantor as of any date of determination, the maximum aggregate amount of the
obligations of such Guarantor under this Guaranty determined as of such date, in
the case of any Guarantor, in accordance with subsection 2.2(a); provided that,
solely for purposes of calculating the “Adjusted Maximum Amount” with respect to
any Guarantor for purposes of this subsection 2.2(b), any assets or liabilities
of such Guarantor arising by virtue of any rights to subrogation, reimbursement
or indemnification or any rights to or obligations of contribution hereunder
shall not be considered as assets or liabilities of such Guarantor. “Aggregate
Payments” means, with respect to a Guarantor as of any date of determination, an
amount equal to (i) the aggregate amount of all payments and distributions made
on or before such date by such Guarantor in respect of this Guaranty (including
in respect of this subsection 2.2(b)) minus (ii) the aggregate amount of all
payments received on or before such date by such Guarantor from the other
Guarantors as contributions under this subsection 2.2(b). The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Guarantor. The
allocation among Guarantors of their obligations as set forth in this subsection
2.2(b) shall not be construed in any way to limit the liability of any Guarantor
hereunder.

2.3 Payment by Guarantors; Application of Payments. Subject to the provisions of
subsection 2.2(a), Guarantors hereby jointly and severally agree, in furtherance
of the foregoing and not in limitation of any other right which any Beneficiary
may have at law or in equity against any Guarantor by virtue hereof, that upon
the failure of Company to pay any of the Guarantied Obligations when and as the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)), Guarantors will upon demand pay, or
cause to be paid, in cash, to Guarantied Party for the ratable benefit of
Beneficiaries, an amount equal to the sum of the unpaid principal amount of all
Guarantied Obligations then due as aforesaid, accrued and unpaid interest on
such Guarantied Obligations (including interest which, but for the filing of a
petition in bankruptcy with respect to Company, would have accrued on such
Guarantied Obligations, whether or not a claim is allowed against Company for
such interest in the related bankruptcy proceeding) and all other Guarantied
Obligations then owed to Beneficiaries as aforesaid. All such payments shall be
applied promptly from time to time by Guarantied Party as provided in subsection
2.4D of the Credit Agreement.

 

X-3



--------------------------------------------------------------------------------

2.4 Liability of Guarantors Absolute. Each Guarantor agrees that its obligations
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guarantied
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees as follows:

(a) This Guaranty is a guaranty of payment when due and not of collectibility.

(b) Guarantied Party may enforce this Guaranty upon the occurrence of an Event
of Default under the Credit Agreement notwithstanding the existence of any
dispute between Company and any Beneficiary with respect to the existence of
such Event of Default.

(c) The obligations of each Guarantor hereunder are independent of the
obligations of Company under the Loan Documents and the obligations of any other
guarantor (including any other Guarantor) of the obligations of Company under
the Loan Documents, and a separate action or actions may be brought and
prosecuted against such Guarantor whether or not any action is brought against
Company or any of such other guarantors and whether or not Company is joined in
any such action or actions.

(d) Payment by any Guarantor of a portion, but not all, of the Guarantied
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guarantied Obligations which has not been paid.
Without limiting the generality of the foregoing, if Guarantied Party is awarded
a judgment in any suit brought to enforce any Guarantor’s covenant to pay a
portion of the Guarantied Obligations, such judgment shall not be deemed to
release such Guarantor from its covenant to pay the portion of the Guarantied
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guarantied
Obligations.

(e) Any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability of this Guaranty or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guarantied Obligations, (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guarantied Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guarantied Obligations and take and hold security for the payment of this
Guaranty or the Guarantied Obligations; (iv) release, surrender, exchange,
substitute, compromise, settle, rescind, waive, alter, subordinate or modify,
with or without consideration, any security for payment of the Guarantied
Obligations, any other guaranties of the Guarantied Obligations, or any other
obligation of any Person (including any other Guarantor) with respect to the
Guarantied Obligations; (v) enforce and apply any security now or hereafter held
by or for the benefit of such Beneficiary in respect of this Guaranty or the
Guarantied Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that such Beneficiary may have against any
such security, in each case as such Beneficiary in its discretion may determine
consistent with the Credit Agreement and any applicable security agreement,
including foreclosure on any such security pursuant to one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable, and even though such action operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Guarantor
against Company or any security for the Guarantied Obligations; and
(vi) exercise any other rights available to it under the Loan Documents.

 

X-4



--------------------------------------------------------------------------------

(f) This Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guarantied Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Loan Documents, at law, in
equity or otherwise) with respect to the Guarantied Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guarantied Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) of the Credit
Agreement, any of the other Loan Documents or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guarantied Obligations, in each case whether or not in accordance with the terms
of the Credit Agreement or such Loan Document or any agreement relating to such
other guaranty or security; (iii) the Guarantied Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Loan Documents or
from the proceeds of any security for the Guarantied Obligations) to the payment
of indebtedness other than the Guarantied Obligations, even though any
Beneficiary might have elected to apply such payment to any part or all of the
Guarantied Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of Company
or any of its Subsidiaries and to any corresponding restructuring of the
Guarantied Obligations; (vi) any failure to perfect or continue perfection of a
security interest in any collateral which secures any of the Guarantied
Obligations; (vii) any defenses, set-offs or counterclaims which Company may
allege or assert against any Beneficiary in respect of the Guarantied
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guarantied Obligations.

2.5 Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Beneficiaries:

(a) any right to require any Beneficiary, as a condition of payment or
performance by such Guarantor, to (i) proceed against Company, any other
guarantor (including any other Guarantor) of the Guarantied Obligations or any
other Person, (ii) proceed against or exhaust any security held from Company,
any such other guarantor or any other Person, (iii) proceed against or have
resort to any balance of any deposit account or credit on the books of any
Beneficiary in favor of Company or any other Person, or (iv) pursue any other
remedy in the power of any Beneficiary whatsoever;

(b) any defense arising by reason of the incapacity, lack of authority or any
disability or other defense of Company including any defense based on or arising
out of the lack of validity or the unenforceability of the Guarantied
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of Company from any cause other than payment in full
of the Guarantied Obligations;

 

X-5



--------------------------------------------------------------------------------

(c) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;

(d) any defense based upon any Beneficiary’s errors or omissions in the
administration of the Guarantied Obligations, except behavior which amounts to
bad faith;

(e) (i) any principles or provisions of law, statutory or otherwise, which are
or might be in conflict with the terms of this Guaranty and any legal or
equitable discharge of such Guarantor’s obligations hereunder, (ii) the benefit
of any statute of limitations affecting such Guarantor’s liability hereunder or
the enforcement hereof, (iii) any rights to set-offs, recoupments and
counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto;

(f) notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance of this
Guaranty, notices of default under the Credit Agreement or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guarantied Obligations or any agreement related thereto, notices of any
extension of credit to Company and notices of any of the matters referred to in
subsection 2.4 and any right to consent to any thereof; and

(g) any defenses or benefits that may be derived from or afforded by law which
limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms of this Guaranty.

2.6 Guarantors’ Rights of Subrogation, Contribution, Etc. Each Guarantor hereby
waives, until the Guarantied Obligations shall have been indefeasibly paid in
full and the Commitments shall have terminated and all Letters of Credit shall
have expired or been cancelled or been cash collateralized or backstopped by a
letter of credit reasonably acceptable to Administrative Agent and the Issuing
Lender, any claim, right or remedy, direct or indirect, that such Guarantor now
has or may hereafter have against Company or any of its assets in connection
with this Guaranty or the performance by such Guarantor of its obligations
hereunder, in each case whether such claim, right or remedy arises in equity,
under contract, by statute under common law or otherwise and including (a) any
right of subrogation, reimbursement or indemnification that such Guarantor now
has or may hereafter have against Company, (b) any right to enforce, or to
participate in, any claim, right or remedy that any Beneficiary now has or may
hereafter have against Company, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any
Beneficiary. In addition, until the Guarantied Obligations shall have been
indefeasibly paid in full and the Commitments shall have terminated and all
Letters of Credit shall have expired or been cancelled or been cash
collateralized or backstopped by a letter of credit reasonably acceptable to
Administrative Agent and the Issuing Lender, each Guarantor shall withhold
exercise of any right of contribution such Guarantor may have against any other
guarantor (including any other Guarantor) of the Guarantied Obligations
(including any such right of contribution under subsection 2.2(b)). Each
Guarantor further agrees that, to the extent the waiver or agreement to withhold
the exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against Company or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Beneficiary may have against Company, to all right, title and interest any
Beneficiary may have in any such collateral or security, and to any right any
Beneficiary may have against such other guarantor. If any amount shall be

 

X-6



--------------------------------------------------------------------------------

paid to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guarantied
Obligations shall not have been paid in full, such amount shall be held in trust
for Guarantied Party on behalf of Beneficiaries and shall forthwith be paid over
to Guarantied Party for the benefit of Beneficiaries to be credited and applied
against the Guarantied Obligations, whether matured or unmatured, in accordance
with the terms hereof.

2.7 Subordination of Other Obligations. Any indebtedness of Company or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guarantied Obligations, and any
such indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for Guarantied
Party on behalf of Beneficiaries and shall forthwith be paid over to Guarantied
Party for the benefit of Beneficiaries to be credited and applied against the
Guarantied Obligations but without affecting, impairing or limiting in any
manner the liability of the Obligee Guarantor under any other provision of this
Guaranty.

2.8 Expenses. Without duplication of any costs and expenses provided for under
the Credit Agreement or the other Loan Documents, Guarantors jointly and
severally agree to pay, or cause to be paid, on demand, and to save
Beneficiaries harmless against liability for, any and all reasonable and
documented out-of-pocket costs and expenses (including reasonable fees and
disbursements of counsel (other than allocated costs of internal counsel))
incurred or expended by any Beneficiary in connection with the enforcement of or
preservation of any rights under this Guaranty.

2.9 Continuing Guaranty. This Guaranty is a continuing guaranty and shall remain
in effect until all of the Guarantied Obligations (other than the Contingent
Obligations and any Guarantied Obligations under any Hedge Agreements or in
respect of Treasury Management Services) shall have been paid in full and the
Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled or been cash collateralized or backstopped by a letter of
credit reasonably acceptable to Administrative Agent and the Issuing Lender.
Each Guarantor hereby irrevocably waives any right to revoke this Guaranty as to
future transactions giving rise to any Guarantied Obligations.

2.10 Rights Cumulative. The rights, powers and remedies given to Beneficiaries
by this Guaranty are cumulative and shall be in addition to and independent of
all rights, powers and remedies given to Beneficiaries by virtue of any statute
or rule of law or in any of the other Loan Documents or any agreement between
any Guarantor and any Beneficiary or Beneficiaries or between Company and any
Beneficiary or Beneficiaries. Any forbearance or failure to exercise, and any
delay by any Beneficiary in exercising, any right, power or remedy hereunder
shall not impair any such right, power or remedy or be construed to be a waiver
thereof, nor shall it preclude the further exercise of any such right, power or
remedy.

2.11 Bankruptcy; Post-Petition Interest; Reinstatement of Guaranty. (a) So long
as any Guarantied Obligations remain outstanding, no Guarantor shall, without
the prior written consent of Guarantied Party acting pursuant to the
instructions of Requisite Lenders, commence or join with any other Person in
commencing any bankruptcy, reorganization or insolvency proceedings of or
against Company. The obligations of Guarantors under this Guaranty shall not be
reduced, limited, impaired, discharged, deferred, suspended or terminated by any
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Company or by any
defense which Company may have by reason of the order, decree or decision of any
court or administrative body resulting from any such proceeding.

 

X-7



--------------------------------------------------------------------------------

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guarantied Obligations which accrues after the commencement of any
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guarantied Obligations ceases to accrue by operation of law by reason of the
commencement of said proceeding, such interest as would have accrued on such
portion of the Guarantied Obligations if said proceedings had not been
commenced) shall be included in the Guarantied Obligations because it is the
intention of Guarantors and Beneficiaries that the Guarantied Obligations which
are guarantied by Guarantors pursuant to this Guaranty should be determined
without regard to any rule of law or order which may relieve Company of any
portion of such Guarantied Obligations. Guarantors will permit any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar person to pay Guarantied Party, or allow the claim of
Guarantied Party in respect of, any such interest accruing after the date on
which such proceeding is commenced.

(c) In the event that all or any portion of the Guarantied Obligations are paid
by Company, the obligations of Guarantors hereunder shall continue and remain in
full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guarantied Obligations for all purposes under this Guaranty.

2.12 Notice of Events. Promptly upon Guarantor obtaining knowledge thereof,
Guarantor shall give Guarantied Party written notice of any condition or event
which has resulted in (a) a Material Adverse Effect or (b) any Event of Default
or Potential Event of Default.

2.13 Set Off. In addition to any other rights any Beneficiary may have under law
or under this Guaranty, such Beneficiary is authorized at any time or from time
to time while an Event of Default has occurred and is continuing, without notice
(any such notice being hereby expressly waived), to set off and to appropriate
and to apply any and all deposits (general or special, including indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness of such Beneficiary owing to Guarantor and any other property
of Guarantor held by any Beneficiary to or for the credit or the account of
Guarantor against and on account of the Guarantied Obligations and liabilities
of Guarantor to any Beneficiary under this Guaranty.

2.14 Representations and Warranties. Each Guarantor represents and warrants as
to itself, on the date that it becomes a party hereto, on the Closing Date, on
each Funding Date (other than, in the case of Funding Dates occurring after the
Closing, subsections 5.4 and 5.6 of the Credit Agreement) and on the date of the
issuance of each Letter of Credit (other than, in the case of Funding Dates
occurring after the Closing Date, subsections 5.4 and 5.6 of the Credit
Agreement) that all representations and warranties relating to it contained in
the Loan Documents are true, correct and complete in all material respects,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties were true,
correct and complete in all material respects on and as of such earlier date.

2.15 Covenants. Each Guarantor covenants and agrees that such Guarantor will
perform and observe, and cause each of its Subsidiaries to perform and observe,
all of the terms, covenants and agreements set forth in the Loan Documents that
are required to be, or that Company has agreed to cause to be, performed or
observed by such Guarantor or Subsidiary.

2.16 Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Company’s and each other Loan Party’s financial
condition and assets and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Guarantied Party nor any other Beneficiary will have any duty to advise such
Guarantor of information known to it or any of them regarding such circumstances
or risks.

 

X-8



--------------------------------------------------------------------------------

SECTION 3. MISCELLANEOUS

3.1 Survival of Warranties. All agreements, representations and warranties made
herein shall survive the execution and delivery of this Guaranty and the other
Loan Documents and any increase in the Commitments under the Credit Agreement.

3.2 Notices. Any communications between Guarantied Party and any Guarantor and
any notices or requests provided herein to be given may be given as provided in
subsection 10.8 of the Credit Agreement.

3.3 Severability. In case any provision in or obligation under this Guaranty
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

3.4 Amendments and Waivers. (a) No failure or delay by the Guarantied Party or
any other Beneficiary in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver hereof or thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Guarantied Party and the other Beneficiaries hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section 3.4 and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
any Loan Party in any case shall entitle any Loan Party to any other or further
notice or demand in similar or other circumstances.

(b) No amendment, modification, termination or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor therefrom, shall in
any event be effective without the written concurrence of Guarantied Party and,
in the case of any such amendment or modification, each Guarantor against whom
enforcement of such amendment or modification is sought. Any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. Any amendment, modification, termination, waiver
or consent effected in accordance with this subsection 3.4(b) shall be binding
upon each Beneficiary.

3.5 Headings. Section and subsection headings in this Guaranty are included
herein for convenience of reference only and shall not constitute a part of this
Guaranty for any other purpose or be given any substantive effect.

3.6 Applicable Law; Rules of Construction. THIS GUARANTY AND THE RIGHTS AND
OBLIGATIONS OF GUARANTORS AND BENEFICIARIES HEREUNDER SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK. The rules of construction set forth in subsection 1.3 of the
Credit Agreement shall be applicable to this Guaranty mutatis mutandis.

 

X-9



--------------------------------------------------------------------------------

3.7 Successors and Assigns. This Guaranty is a continuing guaranty and shall be
binding upon each Guarantor and its respective successors and assigns. This
Guaranty shall inure to the benefit of Beneficiaries and their respective
successors and assigns. No Guarantor shall assign this Guaranty or any of the
rights or obligations of such Guarantor hereunder without the prior written
consent of all Lenders. Any Beneficiary may, without notice or consent, assign
its interest in this Guaranty in whole or in part. The terms and provisions of
this Guaranty shall inure to the benefit of any transferee or assignee of any
Loan, and in the event of such transfer or assignment the rights and privileges
herein conferred upon such Beneficiary shall automatically extend to and be
vested in such transferee or assignee, all subject to the terms and conditions
hereof and restrictions on transfer or assignment as provided in subsections
10.1 and 10.16 of the Credit Agreement.

3.8 Consent to Jurisdiction and Service of Process. ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY GUARANTOR ARISING OUT OF OR RELATING TO THIS GUARANTY, OR
ANY OBLIGATIONS HEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH GUARANTOR, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY

(I) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS;

(II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS WITH RESPECT TO ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK;

(III) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
SUCH GUARANTOR AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SUBSECTION 3.2;

(IV) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER SUCH GUARANTOR IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT;

(V) AGREES THAT BENEFICIARIES RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST SUCH GUARANTOR IN THE
COURTS OF ANY OTHER JURISDICTION;

(VI) AGREES NOT TO BRING ANY JUDICIAL PROCEEDING AGAINST ANY BENEFICIARY OTHER
THAN IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK; AND

(VII) AGREES THAT THE PROVISIONS OF THIS SUBSECTION 3.8 RELATING TO JURISDICTION
AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE
UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

 

X-10



--------------------------------------------------------------------------------

3.9 WAIVER OF TRIAL BY JURY. EACH GUARANTOR AND, BY ITS ACCEPTANCE OF THE
BENEFITS HEREOF, EACH BENEFICIARY HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS GUARANTY. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF
ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH
GUARANTOR AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, EACH BENEFICIARY, EACH
(I) ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR SUCH GUARANTOR
AND BENEFICIARIES TO ENTER INTO A BUSINESS RELATIONSHIP, THAT SUCH GUARANTOR AND
BENEFICIARIES HAVE ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS GUARANTY
OR ACCEPTING THE BENEFITS THEREOF, AS THE CASE MAY BE, AND THAT EACH WILL
CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS AND
(II) FURTHER WARRANTS AND REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE,
MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A
MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SUBSECTION 3.9 AND EXECUTED
BY GUARANTIED PARTY AND EACH GUARANTOR), AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS GUARANTY.
IN THE EVENT OF LITIGATION, THIS GUARANTY MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

3.10 No Other Writing. This writing is intended by Guarantors and Beneficiaries
as the final expression of this Guaranty and is also intended as a complete and
exclusive statement of the terms of their agreement with respect to the matters
covered hereby. No course of dealing, course of performance or trade usage, and
no parol evidence of any nature, shall be used to supplement or modify any terms
of this Guaranty. There are no conditions to the full effectiveness of this
Guaranty.

3.11 Further Assurances. At any time or from time to time, upon the request of
Guarantied Party, Guarantors shall execute and deliver such further documents
and do such other acts and things as Guarantied Party may reasonably request in
order to effect fully the purposes of this Guaranty.

3.12 Additional Guarantors. The initial Guarantors hereunder shall be such of
the Domestic Subsidiaries of Company as are signatories hereto on the date
hereof. From time to time subsequent to the date hereof, additional Domestic
Subsidiaries of Company may become parties hereto, as additional Guarantors
(each an “Additional Guarantor”), by executing a counterpart of this Guaranty.
Upon delivery of any such counterpart to Administrative Agent, notice of which
is hereby waived by Guarantors, each such Additional Guarantor shall be a
Guarantor and shall be as fully a party hereto as if such Additional Guarantor
were an original signatory hereof. Each Guarantor expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Guarantor hereunder, nor by any election of
Administrative Agent not to cause any Subsidiary of Company to become an
Additional Guarantor hereunder. This Guaranty shall be fully effective as to any
Guarantor that is or becomes a party hereto regardless of whether any other
Person becomes or fails to become or ceases to be a Guarantor hereunder.

 

X-11



--------------------------------------------------------------------------------

3.13 Keepwell. Each Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor to honor all
of its obligations under this Guaranty in respect of Swap Obligations; provided,
however, that (i) the foregoing undertaking shall not be effective at any time
and for so long as such Guarantor does not qualify as a Qualified ECP Guarantor
and (ii) each Qualified ECP Guarantor shall only be liable under this
Section 3.13 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 3.13, or otherwise
under this Guaranty, as it relates to each other Guarantor, voidable under any
applicable Fraudulent Transfer Law, and not for any greater amount. Each
Qualified ECP Guarantor intends that this Section 3.13 constitute, and this
Section 3.13 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

3.14 Counterparts; Effectiveness. This Guaranty may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original for
all purposes; but all such counterparts together shall constitute but one and
the same instrument. This Guaranty shall become effective as to each Guarantor
upon the execution of a counterpart hereof by such Guarantor (whether or not a
counterpart hereof shall have been executed by any other Guarantor) and receipt
by Guarantied Party of written or telephonic notification of such execution and
authorization of delivery thereof. Delivery of an executed counterpart of a
signature page of this Guaranty by telefacsimile or electronic transmission (in
PDF format) shall be effective as delivery of a manually executed counterpart of
this Guaranty.

3.15 Guarantied Party as Agent.

(a) Guarantied Party has been appointed to act as Guarantied Party hereunder by
Lenders. Guarantied Party shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action, solely in
accordance with this Guaranty and the Credit Agreement; provided that Guarantied
Party shall exercise, or refrain from exercising, any remedies hereunder in
accordance with the instructions of Requisite Lenders.

(b) Guarantied Party shall at all times be the same Person that is
Administrative Agent under the Credit Agreement. Written notice of resignation
by Administrative Agent pursuant to subsection 9.5 of the Credit Agreement shall
also constitute notice of resignation as Guarantied Party under this Guaranty;
removal of Administrative Agent under the Credit Agreement shall also constitute
removal as Guarantied Party under this Guaranty; and appointment of a successor
Agent pursuant to subsection 9.5 of the Credit Agreement shall also constitute
appointment of a successor Guarantied Party under this Guaranty. Upon the
acceptance of any appointment as Administrative Agent under subsection 9.5 of
the Credit Agreement by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning or removed Guarantied
Party under this Guaranty, and the resigning or removed Guarantied Party under
this Guaranty shall promptly (i) transfer to such successor Guarantied Party all
sums held hereunder, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Guarantied Party under this Guaranty, and (ii) take such other actions as may be
necessary or appropriate in connection with the assignment to such successor
Guarantied Party of the rights created hereunder, whereupon such retiring or
removed Guarantied Party shall be discharged from its duties and obligations
under this Guaranty. After any retiring or removed Guarantied Party’s
resignation or removal hereunder as Guarantied Party, the provisions of this
Guaranty shall inure to its benefit as to any actions taken or omitted to be
taken by it under this Guaranty while it was Guarantied Party hereunder.

 

X-12



--------------------------------------------------------------------------------

3.16 Release of Guarantors. A Guarantor shall automatically be released from its
Guarantied Obligations upon the consummation of any transaction permitted by the
Credit Agreement as a result of which such Guarantor ceases to be a Domestic
Subsidiary; provided that, if so required by the Credit Agreement, the Requisite
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise.

 

X-13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Guarantors have caused this Guaranty to be
duly executed and delivered by its officer thereunto duly authorized as of
______________, 2017.

 

ENTITIES LISTED ON SCHEDULE I HERETO, By:  

 

Name:   Timothy A. Smith Title:   Vice President and Treasurer to all entities
listed on Schedule 1 hereto

 

14



--------------------------------------------------------------------------------

SCHEDULE 1

 

No.

  

Legal Name

1.    EXPRESS SCRIPTS, INC. 2.    MEDCO HEALTH SOLUTIONS, INC.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Additional Guarantor has caused this
Guaranty to be duly executed and delivered by its officer thereunto duly
authorized as of _____________, _____.

 

_________________________________         (Name of Additional Guarantor)
By: _____________________________ Title: ____________________________
Address:__________________________               __________________________
              __________________________
              __________________________

 

X-1